Exhibit 10.1

 

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

ENTEGRIS, INC.

 

MYKROLIS CORPORATION

 

and

 

EAGLE DE, INC.

 

Dated as of March 21, 2005

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 0 THE REINCORPORATION MERGER

   2

0.01.

   The Reincorporation Merger    2

0.02.

   Effects of the Reincorporation Merger    2

0.03.

   Qualification in Minnesota    2

0.04.

   Coordination of Reincorporation Merger and Merger    2

ARTICLE I THE MERGER

   2

1.01.

   Merger    2

1.02.

   Effective Time of the Merger    3

1.03.

   Certificate of Incorporation and By-Laws    3

1.04.

   Board of Directors and Officers of the Surviving Corporation    3

ARTICLE II CONVERSION OF SHARES

   4

2.01.

   Conversion of Shares    4

2.02.

   Effect of Conversion on Shares of Mykrolis Common Stock    4

2.03.

   Cancelation of Shares of Mykrolis Common Stock Held by           Eagle
Delaware and Subsidiaries    4

2.04.

   Stock Options    4

2.05.

   Fractional Shares    4

2.06.

   Exchange of Certificates    5

2.07.

   Adjustment to Merger Consideration    7

2.08.

   Withholding Rights    7

ARTICLE III CLOSING

   7

3.01.

   Generally    7

3.02.

   Deliveries at the Closing    8

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   8

4.01.

   Representations and Warranties of Mykrolis    8

4.02.

   Representations and Warranties of Entegris and Eagle Delaware    25

ARTICLE V CONDUCT OF BUSINESS PRIOR TO THE EFFECTIVE TIME

   42

5.01.

   Covenants of Mykrolis and Entegris    42

5.02.

   Cooperation    45

5.03.

   Control of Operations    46

ARTICLE VI ADDITIONAL COVENANTS

   46

6.01.

   No Solicitation    46

6.02.

   Joint Proxy Statement; Registration Statement    48

6.03.

   Access to Information    50

6.04.

   Board Recommendations; Shareholders’ Meetings    50

6.05.

   Legal Conditions to Merger    52

6.06.

   Tax-Free Reorganization    52

6.07.

   Mykrolis Affiliate Agreements    53

6.08.

   NASDAQ Listing    53

6.09.

   Stock Plans and Other Options    53

6.10.

   Consents    54

6.11.

   Reports    54

6.12.

   Additional Agreements; Reasonable Best Efforts    55

 

i



--------------------------------------------------------------------------------

6.13.

   Confidentiality Agreements    55

6.14.

   Section 16 Matters    55

6.15.

   Public Announcements    55

6.16.

   Notices of Certain Events    55

6.17.

   No Takeovers Statutes Apply    56

6.18.

   No Acquisition of Common Stock    56

6.19.

   Maintenance of Insurance Coverage    56

6.20.

   Reincorporation Merger    56

6.21.

   Mykrolis Rights Agreement    56

6.22.

   Entegris Rights Agreement    57

6.23.

   Reincorporation Merger    57

ARTICLE VII CONDITIONS PRECEDENT

   57

7.01.

   Conditions to Each Party’s Obligation To Effect the Reincorporation Merger
and the Merger    57

7.02.

   Additional Conditions to Obligations of Eagle Delaware    58

7.03.

   Additional Conditions to Obligations of Mykrolis    59

7.04.

   Additional Conditions to Each Party’s Obligation to Effect the Merger    60

ARTICLE VIII CONDUCT AND TRANSACTIONS AFTER THE EFFECTIVE TIME

   60

8.01.

   Employee Matters    60

8.02.

   Indemnification    61

8.03.

   Directors and Officers Liability Insurance    61

8.04.

   Eagle Delaware Organizational Documents; Governance Matters; Headquarters   
62

ARTICLE IX TERMINATION

   62

9.01.

   Generally    62

9.02.

   Procedure and Effect of Termination and Abandonment    64

ARTICLE X MISCELLANEOUS PROVISIONS

   64

10.01.

   Termination of Representations and Warranties    64

10.02.

   Amendment and Modification    64

10.03.

   Waiver of Compliance; Consents    64

10.04.

   Expenses and Termination Fees    65

10.05.

   Additional Agreements    66

10.06.

   Notices    67

10.07.

   Assignment; No Third-Party Beneficiaries    68

10.08.

   Certain Definitions and Interpretations    68

10.09.

   Governing Law    72

10.10.

   Counterparts    72

10.11.

   Headings; Internal References    72

10.12.

   Entire Agreement    72

10.13.

   Severability    72

10.14.

   Equitable Remedies    73

10.15.

   Disclosure Schedules    73

10.16.

   Reliance on Representations    73

10.17.

   Waiver of Jury Trial    73

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

A

   Reincorporation Plan of Merger

B

   Form of Certificate of Incorporation of Eagle DE, Inc.

C

   Form of Bylaws of Eagle DE, Inc.

 

iii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (“Agreement”) is dated as of March 21, 2005,
by and among Entegris, Inc., a Minnesota corporation (“Entegris”), Mykrolis
Corporation, a Delaware corporation (“Mykrolis”), and Eagle DE, Inc., a Delaware
corporation and wholly owned subsidiary of Entegris (“Eagle Delaware”).

 

RECITALS

 

A. The Board of Directors of each of Entegris, Eagle Delaware and Mykrolis deems
it advisable and in the best interests of the respective corporation and its
shareholders that Entegris and Mykrolis combine in a merger of equals to advance
the long-term business interests of Entegris and Mykrolis and each has approved
this Agreement and the transactions contemplated hereby. In furtherance of the
foregoing, the Board of Directors of Entegris has determined that it is
advisable and in the best interests of Entegris and its shareholders to
reincorporate Entegris as a Delaware corporation and the Board of Directors of
Eagle Delaware has determined that it is advisable and in the best interests of
Eagle Delaware to merge with Entegris in order to effect the reincorporation of
Entegris as a Delaware corporation.

 

B. The strategic combination of Entegris and Mykrolis shall be effected by the
terms of this Agreement through a transaction in which Entegris will first
reincorporate in the State of Delaware through a merger (the “Reincorporation
Merger”) of Entegris with and into Eagle Delaware, whereby the shareholders of
Entegris will become stockholders of Eagle Delaware, and, following the
Reincorporation Merger, Mykrolis will merge with and into Eagle Delaware, and
the stockholders of Mykrolis will become stockholders of Eagle Delaware (the
“Merger”).

 

C. For federal income tax purposes, it is intended that the Reincorporation
Merger be treated as a reincorporation under Section 368(a)(1)(F) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
constitute a plan of reorganization.

 

D. For federal income tax purposes, it is intended that the Merger qualify as a
reorganization within the meaning of Section 368(a) of the Code, and that this
Agreement constitute a plan of reorganization.

 

E. The Board of Directors of each of Entegris, Eagle Delaware and Mykrolis has
determined to recommend to its shareholders and stockholders, respectively, the
approval and adoption of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements herein contained, and
intending to be legally bound hereby, the parties hereby agree as follows (terms
not otherwise defined herein shall have the meanings set forth in Section
10.08):



--------------------------------------------------------------------------------

ARTICLE 0

THE REINCORPORATION MERGER

 

0.01. The Reincorporation Merger. Simultaneously with the execution of this
Agreement, Entegris and Eagle Delaware have entered into an Agreement and Plan
of Merger (the “Reincorporation Plan of Merger”) in the form attached hereto as
Exhibit A providing for the Reincorporation Merger (as defined in the
Reincorporation Plan of Merger). Entegris and Eagle Delaware will not amend or
otherwise modify the Reincorporation Plan of Merger without the prior written
consent of Mykrolis. Immediately prior to the consummation of the Merger,
Entegris shall be merged with and into Eagle Delaware in accordance with the
Reincorporation Plan of Merger. From and after the effective time of the
Reincorporation Merger (the “Reincorporation Merger Effective Time”), the
separate existence of Entegris shall terminate and Eagle Delaware shall continue
in existence as the surviving corporation of the Reincorporation Merger (the
“Reincorporation Merger Surviving Corporation”). The Reincorporation Merger
Surviving Corporation shall be governed by the laws of the State of Delaware and
shall be named “Entegris, Inc.” All references in this Agreement to Entegris
(other than in this Article 0 with respect to the consummation of the
Reincorporation Merger) shall be deemed to refer, from and after the
Reincorporation Merger Effective Time, to Eagle Delaware as the surviving
corporation of the Reincorporation Merger.

 

0.02. Effects of the Reincorporation Merger. The conversion of common stock of
Entegris, par value $.01 per share (“Entegris Common Stock”) into common stock
of Eagle Delaware, par value $.01 per share (“Eagle Delaware Common Stock”),
pursuant to the Reincorporation Merger, the Certificate of Incorporation and
By-Laws of the Reincorporation Merger Surviving Corporation, the manner in which
options and restricted stock units for Entegris Common Stock shall become
options and restricted stock units for Eagle Delaware Common Stock following the
Reincorporation Merger, the treatment of stock certificates previously
representing Entegris Common Stock following the Reincorporation Merger
Effective Time and the other effects of the Reincorporation Merger shall be as
set forth in the Reincorporation Plan of Merger.

 

0.03. Qualification in Minnesota. Prior to the Reincorporation Merger Effective
Time, Eagle Delaware shall take all action necessary to qualify to do business
as a foreign corporation in the State of Minnesota.

 

0.04. Coordination of Reincorporation Merger and Merger. Each of Entegris, Eagle
Delaware and Mykrolis understand and agree that the Reincorporation Merger is
being consummated only to facilitate the completion of the Merger. The
Reincorporation Merger shall not be consummated unless all conditions to the
Merger have been satisfied or waived and Eagle Delaware and Mykrolis are
prepared to consummate the Merger immediately after the Reincorporation Merger
Effective Time.

 

ARTICLE I

THE MERGER

 

1.01. Merger. At the Effective Time (as defined in Section 1.02) and immediately
following the Reincorporation Merger Effective Time, and in accordance with the
terms of this Agreement and the General Corporation Law of the State of Delaware
(the “Delaware

 

2



--------------------------------------------------------------------------------

Corporation Law”), Mykrolis shall be merged with and into Eagle Delaware, and
the separate corporate existence of Mykrolis shall thereupon cease. Eagle
Delaware shall be the surviving corporation in the Merger (sometimes referred to
as the “Surviving Corporation”) and shall continue to be governed by the
Delaware Corporation Law. The Merger shall have the other effects set forth in
the applicable provisions of the Delaware Corporation Law.

 

1.02. Effective Time of the Merger. The Merger shall become effective (the
“Effective Time”) upon the filing of a certificate of merger (the “Certificate
of Merger”) with the Delaware Secretary of State in such form as is required by,
and executed in accordance with, the relevant provisions of the Delaware
Corporation Law and the terms of this Agreement or at such later date or time as
Eagle Delaware and Mykrolis agree and specify in the Certificate of Merger. The
filing of the Certificate of Merger shall be made immediately following the
Reincorporation Merger Effective Time and as soon as practicable, but no more
than three business days (unless Entegris and Mykrolis shall otherwise agree)
following the later of (a) the receipt of the respective votes of the
shareholders of Entegris and the stockholders of Mykrolis as contemplated by
Section 6.04, and (b) the satisfaction or waiver (to the extent waivable under
Article VII) of all conditions to the consummation of the Merger set forth in
Article VII (other than the delivery of an officers’ certificate required by
Sections 7.02(a), 7.02(b) and 7.02(c) and Sections 7.03(a), 7.03(b) and 7.03(c)
and the delivery of the legal opinions required by Sections 7.02(d) and 7.03(d)
so long as such conditions are satisfied or waived at the Closing (as defined in
Section 3.01)).

 

1.03. Certificate of Incorporation and By-Laws. At the Effective Time, the
Certificate of Incorporation and Bylaws of Eagle Delaware, as in effect
immediately prior to the Effective Time, shall be the Certificate of
Incorporation and Bylaws of the Surviving Corporation. The parties agree that,
and agree to take all action in order that, immediately prior to the Effective
Time, the Certificate of Incorporation and Bylaws of Eagle Delaware shall be in
the forms attached hereto as Exhibits B and C, respectively, unless and to the
extent the parties agree to changes therein (in which case the parties agree to
cause the Certificate of Incorporation and Bylaws of Eagle Delaware to be in
such forms, with such changes as are agreed upon by the parties, immediately
prior to the Effective Time); provided, however, if any provision of such
Certificate of Incorporation and Bylaws (i) is required to be submitted
separately to shareholders for approval at the time of their approval of the
Merger and (ii) does not receive the approval of such shareholders, then the
Certificate of Incorporation and Bylaws of Eagle Delaware as in effect
immediately prior to the Effective Time shall not include any such provision.

 

1.04. Board of Directors and Officers of the Surviving Corporation. The
directors of the Surviving Corporation shall be as set forth in Section 8.04(b),
each to hold office until his or her successor is duly elected and qualified or
until his or her earlier death, resignation, or removal. The officers of the
Surviving Corporation shall be as set forth in Section 8.04(b) until their
respective successors are appointed and qualified or until their earlier death,
resignation, or removal.

 

3



--------------------------------------------------------------------------------

ARTICLE II

CONVERSION OF SHARES

 

2.01. Conversion of Shares. At the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof:

 

(a) Each share of Common Stock of Mykrolis, par value $.01 per share the
“Mykrolis Common Stock”), issued and outstanding immediately before the
Effective Time (other than shares of Mykrolis Common Stock held of record by
Eagle Delaware) shall be converted into the right to receive 1.39 fully paid and
nonassessable shares (the “Merger Consideration”) of Eagle Delaware Common
Stock, subject to Section 2.05.

 

(b) Each share of Eagle Delaware Common Stock issued and outstanding immediately
before the Effective Time shall remain outstanding and each certificate formerly
representing such shares of Eagle Delaware Common Stock (including certificates
formerly representing shares of Entegris Common Stock that have not been
surrendered in connection with the Reincorporation Merger for certificates
representing shares of Eagle Delaware Common Stock) shall evidence ownership and
represent the same number of shares of common stock of the Surviving Corporation
(referred to herein as “Eagle Delaware Common Stock”).

 

2.02. Effect of Conversion on Shares of Mykrolis Common Stock. At the Effective
Time, by virtue of the Merger and without any action on the part of the holders
thereof, all shares of Mykrolis Common Stock issued and outstanding immediately
prior to the Effective Time, will cease to exist and will cease to be
outstanding as a result of their conversion pursuant to Section 2.01, and each
holder of a certificate that immediately prior to the Effective Time represented
any such shares of Mykrolis Common Stock (a “Certificate”) will thereafter cease
to have any rights with respect to such shares of Mykrolis Common Stock, except
the right to receive the Merger Consideration, any cash in lieu of fractional
shares of Eagle Delaware Common Stock to be issued in consideration therefor
pursuant to Section 2.05, and any dividends or other distributions payable
pursuant to Section 2.06(d), in each case in accordance with this Article II,
upon surrender of such Certificate.

 

2.03. Cancelation of Shares of Mykrolis Common Stock Held by Eagle Delaware and
Subsidiaries. At the Effective Time, each share of Mykrolis Common Stock held of
record by Eagle Delaware immediately prior to the Effective Time will, by virtue
of the Merger, cease to exist and cease to be outstanding and will be canceled
and no stock of Eagle Delaware or other consideration shall be delivered in
exchange therefor.

 

2.04. Stock Options. At the Effective Time, each outstanding option to purchase
shares of Mykrolis Common Stock granted under any employee stock option or
compensation plan of, or other arrangement with, Mykrolis shall be assumed by
Eagle Delaware as the Surviving Corporation in accordance with Section 6.09.

 

2.05. Fractional Shares. No fractional shares of Eagle Delaware Common Stock
shall be issued in the Merger. All fractional shares of Eagle Delaware Common
Stock to which a holder of Mykrolis Common Stock would otherwise be entitled at
the Effective Time shall be aggregated. If a fractional share would otherwise
result from this aggregation, the stockholder shall be entitled upon the
surrender of the stockholder’s Certificate(s) to receive from Eagle Delaware an
amount in cash in lieu of the fractional share, based on the per-share closing
sale

 

4



--------------------------------------------------------------------------------

price of Entegris Common Stock or Eagle Delaware Common Stock, as the case may
be, on the NASDAQ National Market (“NASDAQ”) on the trading day immediately
preceding the Effective Time. Eagle Delaware will make available to the Exchange
Agent the cash necessary to pay for fractional shares.

 

2.06. Exchange of Certificates.

 

(a) Prior to the Effective Time, Eagle Delaware shall authorize Wells Fargo
Bank, N.A., or such other firm as is reasonably acceptable to Mykrolis, to serve
as exchange agent hereunder (the “Exchange Agent”) pursuant to an agreement
reasonably acceptable to Mykrolis. At or immediately following the Effective
Time, Eagle Delaware shall cause to be deposited in trust with the Exchange
Agent, for the benefit of the holders of Mykrolis Common Stock, certificates
representing the number of whole shares of Eagle Delaware Common Stock to which
the holders of Mykrolis Common Stock are entitled under this Article II, and
shall agree in writing with the Exchange Agent to deposit in trust with the
Exchange Agent as needed cash sufficient to pay for fractional shares in
accordance with Section 2.05 (such cash amounts and certificates are referred to
herein collectively as the “Exchange Fund”). The Exchange Agent shall, pursuant
to irrevocable instructions received from Eagle Delaware, deliver the number of
shares of Eagle Delaware Common Stock and pay the amounts of cash provided for
in Sections 2.01 and 2.05 out of the Exchange Fund. Additional amounts of cash,
if any, needed from time to time by the Exchange Agent to make payments for
fractional shares shall be provided by Eagle Delaware and shall become part of
the Exchange Fund. The Exchange Fund may not be used for any other purpose,
except as provided in this Agreement, or as otherwise agreed by Mykrolis and
Eagle Delaware before the Effective Time. The Exchange Agent shall invest any
cash included in the Exchange Fund as directed by Eagle Delaware. Any interest
and other income resulting from such investments will be paid to Eagle Delaware.

 

(b) As soon as practicable after the Effective Time, the Exchange Agent shall
mail and otherwise make available to each record holder (other than Eagle
Delaware or any direct or indirect wholly owned Subsidiary of Eagle Delaware)
who, as of the Effective Time, was a holder of a Certificate a letter of
transmittal and instructions for use in effecting the surrender of the
Certificate for payment therefor and conversion thereof. Delivery shall be
effected, and risk of loss and title to the Certificate shall pass, only upon
proper delivery of the Certificate to the Exchange Agent and the letter of
transmittal shall so reflect.

 

(c) Upon surrender to the Exchange Agent of a Certificate representing shares of
Mykrolis Common Stock, together with the letter of transmittal duly executed,
the holder of such Certificate shall be entitled to receive in exchange therefor
(i) one or more certificates as requested by the holder (properly issued,
executed, and countersigned, as appropriate) representing the number of whole
shares of Eagle Delaware Common Stock to which that holder of Mykrolis Common
Stock is entitled pursuant to the provisions of Section 2.01, and (ii) as to any
fractional share, a check representing the cash consideration to which the
holder is entitled under Section 2.05, and the Certificate so surrendered shall
be canceled. No interest will be paid or accrued on any cash payable for
fractional shares upon surrender of a Certificate. Eagle Delaware shall pay any
transfer or other taxes required by reason of the issuance of a certificate
representing shares of Eagle Delaware Common Stock if the certificate is issued
in the name of

 

5



--------------------------------------------------------------------------------

the person in whose name the Certificate surrendered in exchange therefor is
registered; provided, however, that Eagle Delaware shall not pay any transfer or
other tax if payment of any such tax by Eagle Delaware would cause the Merger to
fail to qualify as a tax-free reorganization under the Code. If any portion of
the applicable Merger Consideration to be received pursuant to this Article II
upon exchange of a Certificate is to be issued or paid to a person other than
the person in whose name the Certificate surrendered in exchange therefor is
registered, it shall be a condition of issuance and payment that the Certificate
so surrendered shall be properly endorsed or otherwise in proper form for
transfer and that the person requesting the exchange shall pay in advance any
transfer or other taxes required by reason of the issuance of the applicable
Merger Consideration to such other person, or establish to the satisfaction of
the Exchange Agent that the tax has been paid or that no tax is applicable.

 

(d) From the Effective Time until surrender in accordance with this Section
2.06, each Certificate (other than any Certificates representing shares held of
record by Eagle Delaware) shall be deemed, for all corporate purposes other than
the payment of dividends or other distributions, to evidence the ownership of
the applicable Merger Consideration into which those shares of Mykrolis Common
Stock shall have been converted. No dividends or other distributions that are
otherwise payable with respect to the applicable Merger Consideration will be
paid to persons entitled to receive the applicable Merger Consideration until
they surrender their Certificates. Subject to the effect of applicable abandoned
property, escheat, and similar laws, promptly after surrender of a Certificate,
there shall be paid to the person in whose name the applicable Merger
Consideration is issued any dividends or other distributions on such applicable
Merger Consideration that shall have a record date on or after the Effective
Time and before surrender, provided that if the payment date for any dividend or
other distribution is after the date of surrender, the payment shall be made on
the payment date. Persons entitled to receive dividends or other distributions
shall not be entitled to receive interest on them. Eagle Delaware shall make
available to the Exchange Agent from time to time the cash necessary to make
payments of dividends or other distributions on Eagle Delaware Common Stock and
any such cash shall become part of the Exchange Fund.

 

(e) In the case of any lost, stolen, or destroyed Certificate, the holder
thereof may be required, as a condition precedent to the delivery to the holder
of the consideration described in Section 2.01 and 2.05, to deliver to Eagle
Delaware a written indemnity agreement in form and substance reasonably
acceptable to Eagle Delaware and, if reasonably deemed advisable by Eagle
Delaware, a bond in such reasonable sum as Eagle Delaware may direct as
indemnity against any claim that may be made against the Exchange Agent, the
Surviving Corporation or Mykrolis with respect to the Certificate alleged to
have been lost, stolen, or destroyed.

 

(f) After the Effective Time, there shall be no transfers on the stock transfer
books of the Surviving Corporation or Mykrolis of the shares of Mykrolis Common
Stock that were outstanding immediately before the Effective Time. If, after the
Effective Time, Certificates are presented to the Surviving Corporation for
transfer, they shall be canceled and exchanged for the consideration described
in Sections 2.01 and 2.05. After the Effective Time, Eagle Delaware shall cause
the shares of Mykrolis Common Stock to be delisted from New York Stock Exchange
(the “NYSE”).

 

6



--------------------------------------------------------------------------------

(g) Any portion of the Exchange Fund that remains unclaimed by the stockholders
of Mykrolis one year after the Effective Time shall be returned to Eagle
Delaware, upon demand, and any holder who has not complied with this Section
2.06 shall thereafter look only to Eagle Delaware, and (subject to abandoned
property, escheat, or similar laws) only as a general creditor thereof, for
issuance of the applicable Merger Consideration and other consideration to which
the holder is entitled hereunder; provided, however, that to the fullest extent
permitted by law, none of the Exchange Agent, Mykrolis, or the Surviving
Corporation shall be liable to a holder of shares of Mykrolis Common Stock for
any amount required to be paid to a public official under any applicable
abandoned property, escheat, or similar law. If any Certificates shall not have
been surrendered prior to seven years after the Effective Time, or immediately
prior to such earlier date on which any shares of Eagle Delaware Common Stock,
any cash in lieu of fractional shares of Eagle Delaware Common Stock or any
dividends or other distributions with respect to Eagle Delaware Common Stock
issuable in respect of such Certificate would otherwise escheat to or become the
property of any Governmental Body, any such shares, cash, dividends or
distributions in respect of such Certificate shall, to the extent permitted by
applicable Law, become the property of Eagle Delaware, free and clear of all
claims or interest of any person previously entitled thereto.

 

2.07. Adjustment to Merger Consideration. The applicable Merger Consideration
shall be appropriately adjusted to reflect any stock split, stock dividend,
recapitalization, reorganization, reclassification, exchange, subdivision,
combination of, or other similar change in Entegris Common Stock, Eagle Delaware
Common Stock or Mykrolis Common Stock after the date of this Agreement and prior
to the Effective Time to provide to holders of Mykrolis Common Stock the same
economic effect and percentage ownership of Eagle Delaware Common Stock as
contemplated by this Agreement prior to such change in Entegris Common Stock,
Eagle Delaware Common Stock or Mykrolis Common Stock; provided that the
foregoing shall not permit Mykrolis or Entegris to take any action that is
prohibited under this Agreement.

 

2.08. Withholding Rights. The Surviving Corporation or the Exchange Agent, as
the case may be, shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any person such amounts, if any,
as it is required to deduct and withhold with respect to the making of such
payments under the Code, or any provisions of state, local or foreign tax Law.
To the extent that amounts are withheld by the Surviving Corporation or the
Exchange Agent, as the case may be, such amounts withheld shall be treated for
purpose of this Agreement as having been paid to such person in respect of which
such deduction and withholding was made by the Surviving Corporation or the
Exchange Agent, as the case may be.

 

ARTICLE III

CLOSING

 

3.01. Generally. Subject to the provisions of Article VII, the closing (the
“Closing”) of the transactions contemplated hereby shall occur at 10:00 a.m.,
Minneapolis, Minnesota time, two (2) business days following the special
meetings of the shareholders of Entegris and of the stockholders of Mykrolis to
be called under Section 6.04, or at such other date or time as Entegris and
Mykrolis may mutually agree (the “Closing Date”). The Closing shall be held at
the offices of Faegre & Benson LLP in Minneapolis, Minnesota, or at such other
place as Entegris and Mykrolis may mutually agree.

 

7



--------------------------------------------------------------------------------

3.02. Deliveries at the Closing. Subject to the provisions of Article VII, at
the Closing:

 

(a) there shall be delivered to Eagle Delaware and Mykrolis the certificates and
other documents and instruments the delivery of which is contemplated under
Article VII; and

 

(b) Eagle Delaware and Mykrolis shall cause the Certificate of Merger to be
filed as provided in Section 1.02 and shall take all other lawful actions
necessary to cause the Merger to become effective.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

As used with respect to Mykrolis or Entegris, as the case may be, the term
“Material Adverse Effect” means (i) any change or effect, individually or in the
aggregate, that has or is reasonably likely to have a material adverse effect on
the business, operations, results of operations, properties or financial
condition of the party and its Subsidiaries taken as a whole, other than changes
or effects (A) caused by changes in general economic or securities markets
conditions, (B) that affect the business in which such party and its
Subsidiaries operate in general and which do not have a materially
disproportionate effect on such party and its Subsidiaries, (C) resulting from
acts of terrorism or war (whether or not declared), (D) resulting from the
announcement or proposed consummation of this Agreement and the transactions
contemplated hereby, (E) resulting from compliance with the terms and conditions
of this Agreement, or (F) in the market price or trading volume of the party’s
common stock, or (ii) a material impairment on the ability of the party and its
Subsidiaries to consummate the transactions contemplated by this Agreement.

 

4.01. Representations and Warranties of Mykrolis. Except as otherwise set forth
in the disclosure schedule delivered by Mykrolis to Entegris concurrently with
the execution of this Agreement (the “Mykrolis Disclosure Schedule”), Mykrolis
represents and warrants to Entegris and Eagle Delaware as follows:

 

(a) Organization, Standing, Qualification. Mykrolis is a corporation and each of
its Subsidiaries is a corporation or limited liability company (as identified in
the Mykrolis Disclosure Schedule) duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization (as identified
in the Mykrolis Disclosure Schedule) and has the requisite corporate or limited
liability company, as applicable, power and authority to own, lease, and operate
its properties and assets and to carry on its business as it is now being
conducted. Each of Mykrolis and its Subsidiaries is duly qualified or licensed
as a foreign corporation or limited liability company to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
operated, or leased by it, or the nature of its business, makes such
qualification or licensing necessary, except those jurisdictions where

 

8



--------------------------------------------------------------------------------

failure to be so qualified, licensed, or in good standing would not be
reasonably likely to have a Material Adverse Effect on Mykrolis. Complete and
correct copies of the Articles or Certificate of Incorporation and Bylaws or
similar charter or organizational documents of Mykrolis and each of its
Subsidiaries have been made available to Entegris.

 

(b) Capitalization. The authorized capital stock of Mykrolis consists solely of
the following: (i) 250,000,000 shares of Mykrolis Common Stock, of which, as of
February 1, 2005, 41,961,602 shares were issued and outstanding; and (ii)
5,000,000 shares of Preferred Stock, $.01 par value per share (the “Mykrolis
Preferred Stock”), of which, as of the date of this Agreement, none is issued
and outstanding. No shares of Mykrolis Common Stock are held in the treasury of
Mykrolis. All of the issued and outstanding shares of capital stock of Mykrolis
and each of its corporate Subsidiaries, and all of the limited liability company
interests of each of its limited liability company Subsidiaries, have been duly
authorized and validly issued, are fully paid and nonassessable (in the case of
such capital stock), and were not granted in violation of any statutory
preemptive rights. As of the date of this Agreement, there are no outstanding
subscriptions, options, warrants, rights, calls, or other agreements or
commitments of any character pursuant to which Mykrolis or any of its
Subsidiaries is or may become obligated to issue, sell, transfer, or otherwise
dispose of, or purchase, redeem, or otherwise acquire, any shares of capital
stock of, or other equity interests in, Mykrolis or any of its Subsidiaries, and
there are no outstanding securities convertible into or exchangeable for any
such capital stock or other equity interests, except for (i) options to purchase
up to an aggregate of 6,809,003 shares of Mykrolis Common Stock at the exercise
prices set forth in the Mykrolis Disclosure Schedule, (ii) the Common Stock
Rights Agreement, dated as of November 29, 2001, between Mykrolis and Equiserve
Trust Company, N.A., as Rights Agent, as amended (the “Mykrolis Rights
Agreement”) pursuant to which each outstanding share of Mykrolis Common Stock
has attached to it certain rights (the “Mykrolis Rights”) to purchase one share
of Mykrolis Common Stock, at a purchase price of $130 per share (subject to
adjustment), and (iii) rights of participants to purchase shares of Mykrolis
Common Stock pursuant to the Employee Stock Purchase Plan of Mykrolis (the
“Mykrolis Employee Stock Purchase Plan”). There are no preemptive rights, rights
of first refusal, rights of first offer, or any similar rights granted by
Mykrolis or any of its Subsidiaries with respect to the securities of Mykrolis
or any of its Subsidiaries. As of the date of this Agreement, there are no stock
appreciation rights, phantom stock rights, or performance shares outstanding
with respect to Mykrolis or any of its Subsidiaries or similar agreements or
commitments obligating Mykrolis or any Subsidiary of Mykrolis to make cash
payments pursuant to any stock based or stock related plan based upon the market
price performance of Mykrolis Common Stock. Mykrolis owns, directly or
indirectly, all of the issued and outstanding shares of capital stock or limited
liability company interests of every class of each of its Subsidiaries, free and
clear of all Liens, security interests, pledges, charges, and other
encumbrances. The Mykrolis Disclosure Schedule contains a complete and correct
list of each corporation, limited liability company, partnership, joint venture,
or other business association in which Mykrolis has any direct or indirect
equity ownership interest, including the nature of the equity interest held by
Mykrolis therein. There are no voting trusts or agreements or arrangements to
which Mykrolis or any of its Subsidiaries is a party or of which Mykrolis
otherwise has knowledge with respect to the voting of its capital stock.

 

9



--------------------------------------------------------------------------------

(c) Authorization and Execution.

 

(i) Mykrolis has the corporate power and authority to execute and deliver this
Agreement and, subject to approval by Mykrolis’ stockholders at the special
meeting of stockholders referred to in Section 4.01(c)(ii), to consummate the
transactions contemplated hereby. The execution, delivery, and performance of
this Agreement by Mykrolis have been duly authorized by the Board of Directors
of Mykrolis, and no further corporate action of Mykrolis, other than the
approval of its stockholders and the filing of the Certificate of Merger with
the Secretary of State of the State of Delaware is necessary to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Mykrolis and, assuming the accuracy of the representations and
warranties of Entegris and Eagle Delaware set forth in Section 4.02(c),
constitutes the legal, valid, and binding obligation of Mykrolis, enforceable
against Mykrolis in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally, and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a court of law or equity).

 

(ii) Mykrolis’ Board of Directors has at a meeting duly called and held: (A)
determined that this Agreement and the transactions contemplated by this
Agreement are advisable and fair to and in the best interests of Mykrolis’
stockholders; (B) approved this Agreement and the transactions contemplated by
this Agreement; and (C) resolved to recommend approval of this Agreement and the
Merger by its stockholders (the “Mykrolis Voting Proposal”). No other corporate
proceedings on the part of Mykrolis are necessary to authorize or approve this
Agreement or to consummate the transactions contemplated by this Agreement,
except for the approval of the Mykrolis Voting Proposal by the affirmative vote
of the holders of a majority of the outstanding shares of the Mykrolis Common
Stock entitled to vote at a meeting (the “Mykrolis Shareholders’ Meeting”) of
the stockholders of Mykrolis convened to consider and vote upon the Mykrolis
Voting Proposal (the “Requisite Mykrolis Shareholder Approval”). No person is
entitled to appraisal or dissenter’s rights under the Delaware Corporation Law
as a result of this Agreement or the Merger.

 

(d) No Conflicts. Neither the execution and delivery of this Agreement by
Mykrolis nor the consummation by Mykrolis of the transactions contemplated
hereby in accordance with their terms, will (i) conflict with or result in a
breach of the Articles or Certificate of Incorporation, Bylaws, Articles of
Organization, operating agreement, or similar charter or organizational
documents, as currently in effect, of Mykrolis or any of its Subsidiaries; (ii)
require any filing with, or consent or approval of, any governmental authority
having jurisdiction over any of the business or assets of Mykrolis or any of its
Subsidiaries, except for (A) the requirements under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”), (b) filings as may be
required under foreign antitrust or competition Laws, (C) the filing of the
Certificate of Merger with the Delaware Secretary of State, and (D) the filing
of the

 

10



--------------------------------------------------------------------------------

Joint Proxy Statement (as defined in Section 4.01(f) hereof) with the Securities
and Exchange Commission (“SEC”) in accordance with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); (iii) violate
any statute, law, ordinance, rule, or regulation applicable to Mykrolis or any
of its Subsidiaries or any injunction, judgment, order, writ, or decree to which
Mykrolis or any of its Subsidiaries or any of their respective assets has been
specifically identified as subject; or (iv) result in a breach of, or constitute
a default or an event that, with or without the passage of time or the giving of
notice, or both, would constitute a default, give rise to a right of
termination, cancelation, or acceleration, create any entitlement of any third
party to any material payment or benefit, require notice to or the consent of
any third party, or result in the creation of any Lien on the assets of Mykrolis
or any of its Subsidiaries under, any Mykrolis Material Contract (as defined in
Section 4.01(i)), except, in the case of clauses (ii), (iii) and (iv), where the
violation, breach, default, termination, cancelation, acceleration, payment,
benefit, or Lien, or the failure to make such filing or obtain such consent or
approval would not be reasonably likely to have a Material Adverse Effect on
Mykrolis.

 

(e) SEC Reports; Financial Statements; Undisclosed Liabilities.

 

(i) Mykrolis has made available to Entegris, in the form filed with the SEC, its
(A) Annual Report on Form 10-K for each of its fiscal years ended December 31,
2002 through December 31, 2004, (B) all proxy statements relating to Mykrolis’
meetings of shareholders (whether annual or special) held since January 1, 2002,
and (C) all other reports, registration statements, and other filings (including
amendments to previously filed documents) filed by Mykrolis with the SEC since
January 1, 2002 (all such reports, proxy statements, registration statements,
and filings, other than the Joint Proxy Statement (as defined in Section
4.01(f)), being herein collectively called the “Mykrolis SEC Reports” and
individually called a “Mykrolis SEC Report”). Taking into account any amendments
and supplements filed prior to the date of this Agreement, no Mykrolis SEC
Report, as of its filing date, contained any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, and each Mykrolis SEC Report at the
time of its filing complied as to form in all material respects with all
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), the Exchange Act, and the rules and regulations of the SEC.
Since January 1, 2002, Mykrolis has filed in a timely manner all reports that it
was required to file with the SEC pursuant to the Exchange Act, the Securities
Act, and the rules and regulations of the SEC.

 

(ii) The consolidated financial statements contained in the Mykrolis SEC Reports
were prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto) and fairly present, in all material respects,
the consolidated financial position of Mykrolis and its Subsidiaries as at the
respective dates thereof and the consolidated results of operations and
consolidated cash flows of Mykrolis and its Subsidiaries for the periods
indicated,

 

11



--------------------------------------------------------------------------------

subject, in the case of interim financial statements, to normal year-end
adjustments, and except that the interim financial statements do not contain all
of the footnote disclosures required by generally accepted accounting
principles.

 

(iii) Except as and to the extent reflected or reserved against on the most
recent balance sheet contained in the Mykrolis SEC Reports filed prior to the
date hereof (the “Mykrolis Balance Sheet”), neither Mykrolis nor any of its
Subsidiaries had, as of the date of the Mykrolis Balance Sheet, any material
obligations or liabilities of any nature that as of such date would have been
required to be included on a consolidated balance sheet of Mykrolis prepared in
accordance with generally accepted accounting principles as in effect on that
date. From the date of the Mykrolis Balance Sheet to the date of this Agreement,
neither Mykrolis nor any of its Subsidiaries has incurred any obligations or
liabilities of any nature that are currently outstanding that would be required
to be reflected on, or reserved against in, a consolidated balance sheet of
Mykrolis dated as of the date of this Agreement prepared in accordance with
generally accepted accounting principles as in effect on the date of this
Agreement, other than those arising in the ordinary course of business
(including trade indebtedness) since the date of the Mykrolis Balance Sheet and
those that individually or in the aggregate would not be reasonably likely to
have a Material Adverse Effect on Mykrolis.

 

(iv) The chief executive officer and the chief financial officer of Mykrolis
have made all certifications required by, and nothing has come to their
attention that would preclude them from being able to make such certifications
as of the date hereof and as of the Closing Date as if required to be made as of
such dates pursuant to, Sections 302 and 906 of the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”) and any related rules and regulations promulgated by
the SEC, and the statements contained in any such certifications are complete
and correct, and Mykrolis is otherwise in compliance with all applicable
effective provisions of the Sarbanes-Oxley Act and the applicable listing
standards and corporate governance rules of the NYSE.

 

(v) Neither Mykrolis nor any of its Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, partnership or any similar
contract or arrangement (including without limitation any contract or
arrangement relating to any transaction or relationship between or among
Mykrolis and any of its Subsidiaries, on the one hand, and any unconsolidated
affiliate, including without limitation any structured finance, special purpose
or limited purpose entity or person, on the other hand), where the result,
purpose or intended effect of such contract or arrangement is to avoid
disclosure of any material transaction involving, or material liabilities of,
Mykrolis or any of its Subsidiaries in Mykrolis’ or its Subsidiaries’ published
financial statements.

 

(f) Information to be Supplied by Mykrolis. None of the information supplied or
to be supplied by or on behalf of Mykrolis for inclusion or incorporation by
reference

 

12



--------------------------------------------------------------------------------

in the registration statement to be filed with the SEC by Entegris and Eagle
Delaware in connection with the issuance of shares of Eagle Delaware Common
Stock in the Merger (the “Registration Statement”) will, at the time the
Registration Statement becomes effective under the Securities Act, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. None of the
information supplied or to be supplied by or on behalf of Mykrolis for inclusion
or incorporation by reference in the joint proxy statement, in definitive form,
relating to the Mykrolis Shareholders’ Meeting and the Entegris Shareholders’
Meeting (as defined in Section 4.02(c)(ii)) to be held in connection with the
Reincorporation Merger and the Merger, or in the related proxy and notice of
meeting, or soliciting material used in connection therewith (referred to herein
collectively as the “Joint Proxy Statement”) will, at the dates mailed to
shareholders and at the times of the Mykrolis Shareholders’ Meeting and the
Entegris Shareholders’ Meeting, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Joint Proxy Statement (except for
information supplied by or on behalf of Entegris or Eagle Delaware for inclusion
therein) will comply as to form in all material respects with the provisions of
the Exchange Act and the rules and regulations promulgated thereunder.

 

(g) Absence of Certain Changes or Events. From the date of the Mykrolis Balance
Sheet to and including the date of this Agreement, Mykrolis and its Subsidiaries
have conducted their respective businesses and operations in the ordinary course
consistent with past practices and neither Mykrolis nor any of its Subsidiaries
has:

 

(i) split, combined, or reclassified any shares of its capital stock or made any
other changes in its equity capital structure;

 

(ii) purchased, redeemed, or otherwise acquired, directly or indirectly, any
shares of its capital stock or any options, rights, or warrants to purchase any
of its capital stock or any securities convertible into or exchangeable for any
of its capital stock;

 

(iii) declared, set aside, or paid any dividend or made any other distribution
in respect of shares of its capital stock, except for dividends or distributions
by any of its Subsidiaries to Mykrolis or another wholly owned Subsidiary of
Mykrolis;

 

(iv) issued any shares of its capital stock or granted any options, rights, or
warrants to purchase any such capital stock or any securities convertible into
or exchangeable for any such capital stock, except (A) issuances of shares of
Mykrolis Common Stock upon the exercise of options under Mykrolis incentive
plans in accordance with the terms of such plans, (B) grants of options for 500
shares of Mykrolis Common Stock pursuant to Mykrolis incentive plans, (C)
issuances of shares of Mykrolis Common Stock pursuant to the Mykrolis Employee
Stock Purchase Plan, and (D) the issuance of Mykrolis Rights under the Mykrolis
Rights Agreement in connection with the issuance of Mykrolis Common Stock
permitted pursuant to this Agreement;

 

13



--------------------------------------------------------------------------------

(v) purchased any business, purchased any stock of any corporation other than
Mykrolis, or merged or consolidated with any person;

 

(vi) sold, leased, licensed, or otherwise disposed of, pledged, granted a
security interest in, or encumbered any assets or properties that were material
to Mykrolis and its Subsidiaries, taken as a whole, other than sales or other
dispositions in the ordinary course of business, or Permitted Liens (as defined
in Section 10.08);

 

(vii) incurred, assumed, or guaranteed any indebtedness for money borrowed other
than (A) borrowings incurred for working capital purposes under Mykrolis’
existing revolving credit facilities, and (B) intercompany indebtedness;

 

(viii) changed or modified in any material respect any existing accounting
method, principle, or practice, other than as required by generally accepted
accounting principles;



 

(ix) increased the compensation or benefits of any officer or director of
Mykrolis or any of its Subsidiaries, other than consistent with past practice;



 

(x) entered into or amended any contract, agreement, employment, severance, or
special pay arrangement with any employee of Mykrolis or any of its
Subsidiaries, except in the ordinary course of business consistent with past
practice;

 

(xi) except for this Agreement, entered into any commitment to do any of the
foregoing;



 

(xii) suffered any business interruption, damage to, or destruction of its
properties, or other incident, occurrence, or event or change (after giving
effect to insurance coverage) that would be reasonably likely to have a Material
Adverse Effect on Mykrolis; or

 

(xiii) entered into a contract or agreement with respect to any other agreement
or arrangement, the effect of which would have the same result as the occurrence
of any of the foregoing.

 

(h) Tax Matters.

 

(i) Mykrolis and its Subsidiaries have timely filed (or received appropriate
extensions of time to file) all federal, state, local, and foreign tax returns,
reports, forms, or other similar statements (“Tax Returns”) required to be filed
by them with respect to gross income, net income, gross receipts,

 

14



--------------------------------------------------------------------------------

withholding, social security, unemployment, payroll, franchise, property,
excise, sales, use, and other taxes of whatever kind and any interest, penalty,
or addition to tax attributable thereto (“Taxes”), except for Tax Returns the
non-filing of which would not reasonably be likely to have a Material Adverse
Effect on Mykrolis, and have paid all Taxes shown on such Tax Returns to the
extent they have become due. Mykrolis and its Subsidiaries have paid all Taxes
due and payable (whether or not shown on any Tax Return) except for Taxes the
nonpayment of which would not reasonably be likely to have a Material Adverse
Effect on Mykrolis.

 

(ii) No Tax Return filed by Mykrolis or any of its Subsidiaries is the subject
of any pending or, to the knowledge of Mykrolis, threatened audit, suit,
proceeding, or claim by any Governmental Body (as defined in Section 10.08) as
of the date of this Agreement. Neither Mykrolis nor any of its Subsidiaries has
received, as of the date of this Agreement, a notice of material deficiency or
assessment of material additional Taxes that remains unresolved.

 

(iii) Mykrolis and its Subsidiaries have withheld and paid over to the
appropriate governmental authorities all material Taxes required by law to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, shareholder or other third party, except for Taxes the
nonpayment of which would not reasonably be likely to have a Material Adverse
Effect on Mykrolis.

 

(iv) [INTENTIONALLY OMITTED]

 

(v) [INTENTIONALLY OMITTED]

 

(vi) Neither Mykrolis nor any of its Subsidiaries is a party to or is bound by
any Tax allocation or sharing agreement or arrangement other than (i) such an
agreement or arrangement exclusively between and among Mykrolis and its wholly
owned Subsidiaries, and (ii) the Tax Sharing Agreement dated as of March 31,
2001 between Millipore Corporation and Mykrolis (the “Tax Sharing Agreement”).

 

(vii) Mykrolis has delivered or made available to Entegris true and complete
copies of all requested federal, state, local, and foreign income tax returns
with respect to Mykrolis and each of its Subsidiaries.

 

(viii) There is no contract, agreement, plan, or arrangement covering any
employee or former employee of Mykrolis or any of its Subsidiaries that,
individually or in the aggregate, could give rise to the payment of any amount
that would not be deductible under Section 280G of the Code.

 

(ix) There are no Liens or encumbrances for Taxes on any of the assets of
Mykrolis or any of its Subsidiaries, other than Permitted Liens.

 

15



--------------------------------------------------------------------------------

(x) The charges, accruals, and reserves for Taxes with respect to Mykrolis and
its Subsidiaries reflected on the Mykrolis Balance Sheet are adequate under
generally accepted accounting principles to cover the Tax liabilities of
Mykrolis and its Subsidiaries accruing through the date thereof.

 

(xi) Neither Mykrolis nor any of its Subsidiaries has taken any action or is
aware of any fact or circumstance that could reasonably be expected to prevent
or impede the Merger from being treated for federal income tax purposes as a
reorganization within the meaning of section 368(a) of the Code.

 

(xii) Within the past five years, neither Mykrolis nor any of its Subsidiaries
has been a “distributing corporation” or a “controlled corporation” in a
distribution intended to qualify under section 355(a) of the Code, except the
distribution of Mykrolis pursuant to the Master Separation and Distribution
Agreement between Mykrolis and Millipore Corporation effective as of March 31,
2001 (the “Spin Off”).

 

(xiii) Neither Mykrolis nor any of its Subsidiaries is or has been a member of
any group of corporations filing a consolidated tax return for United States
federal income tax purposes (except the group of which Mykrolis is the parent),
except for periods of time prior to and including the date of the Spin Off.

 

(xiv) Mykrolis has made available to Entegris a true and correct copy (deleting
confidential names) of that certain private letter ruling (the “Ruling”), issued
by the IRS in connection with the Spin Off, and neither Mykrolis nor any of its
Subsidiaries has received written notice from any Tax authority indicating that
the Ruling may be revoked or its application to the Spin Off described therein
challenged or disputed by any Tax authority.

 

(xv) Mykrolis has materially complied and is in material compliance with the Tax
Sharing Agreement.

 

(xvi) Neither Mykrolis nor any of its Subsidiaries has any material liability
for any Taxes of any Person, other than Mykrolis or its Subsidiaries, under
Treasury Regulation section 1.1502-6 or any comparable provision of state, local
or foreign law, or as a transferee, successor or by contract.

 

(xvii) The transfer of assets to Mykrolis in connection with the Spin Off and
the Spin Off were tax-free transactions under Sections 368(a)(1)(D) and 355 of
the Code.

 

(i) Mykrolis Material Contracts. As of the date of this Agreement, neither
Mykrolis nor any of its Subsidiaries is a party to or bound by any:

 

(i) employment agreement (other than those that are terminable by Mykrolis or
any of its Subsidiaries without cost or penalty upon not more than 60 days’
notice);

 

16



--------------------------------------------------------------------------------

(ii) material Intellectual Property agreement (other than non-negotiated
licenses of commercially available computer software);

 

(iii) loan or guaranty agreement, indenture or other instrument, contract, or
agreement under which any money has been borrowed or loaned and has not been
repaid in full or any note, bond, or other evidence of indebtedness has been
issued and remains outstanding;

 

(iv) mortgage, security agreement, or capital lease that effectively creates a
Lien on any material assets of Mykrolis or any of its Subsidiaries;

 

(v) contract restricting Mykrolis or any of its Subsidiaries in any material
respect from engaging in business or from competing with any other parties;

 

(vi) plan of reorganization;

 

(vii) dealer, distributor, joint marketing or development contract under which
Mykrolis or any of its Subsidiaries has continuing material obligations to
jointly market any product, technology or service and which may not be canceled
without cost or penalty upon notice of 60 days or less, or any contract pursuant
to which Mykrolis or any of its Subsidiaries has continuing material obligations
to jointly develop any Intellectual Property that will not be owned, in whole or
in part, by Mykrolis or any of its Subsidiaries;

 

(viii) settlement agreements under which Mykrolis or any of its Subsidiaries has
ongoing obligations;

 

(ix) [INTENTIONALLY OMITTED]

 

(x) partnership or joint venture agreement;

 

(xi) any agreements, contracts, commitments or restrictions which require the
making of any charitable contribution in excess of $25,000 per year; or

 

(xii) contract that is a “material contract” (as defined in Item 601(b)(10) of
Regulation S-K of the SEC).

 

All of the foregoing that are set forth or are required to be set forth in the
Mykrolis Disclosure Schedule are collectively called “Mykrolis Material
Contracts.” To the extent Mykrolis Material Contracts are evidenced by
documents, true and complete copies thereof have been delivered or made
available to Entegris. Each Mykrolis Material Contract is in full force and
effect, unless the failure of any Mykrolis Material Contract to be in full force
and effect would not be reasonably likely to have a Material Adverse Effect on
Mykrolis. Neither Mykrolis nor any of its Subsidiaries nor, to the knowledge of
Mykrolis, any other party is in breach of or in default under any of the
Mykrolis Material Contracts, except for breaches or defaults which would not be
reasonably likely to have a Material Adverse Effect on Mykrolis.

 

17



--------------------------------------------------------------------------------

(j) Intellectual Property. The Mykrolis Disclosure Schedule contains a complete
and correct list of all material patents and registered trademarks, trade names,
registered service marks, and registered copyrights, and all material
applications for any of the foregoing owned by Mykrolis and its Subsidiaries as
of the date of this Agreement. With such exceptions as, individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect on
Mykrolis, to the knowledge of Mykrolis, Mykrolis or one of its Subsidiaries is
the sole owner of or has the right to use without the payment of any fee or
royalty to any other person (other than pursuant to Mykrolis Material Contracts
or other agreements the non-disclosure of which therein does not constitute a
misrepresentation under Section 4.01(i)) all Intellectual Property necessary to
carry on their respective businesses substantially as currently conducted. As of
the date of this Agreement, neither Mykrolis nor any of its Subsidiaries has
received any written notice that any material Intellectual Property owned by or
exclusively licensed to Mykrolis and/or its Subsidiaries has been declared
unenforceable or otherwise invalid by any court or governmental agency. As of
the date of this Agreement, there is, to the knowledge of Mykrolis, no material
existing infringement, misappropriation or other violation by others of any
Intellectual Property owned by or exclusively licensed to Mykrolis and/or its
Subsidiaries. From January 1, 2002 to the date of this Agreement, neither
Mykrolis nor any of its Subsidiaries has received any written notice alleging
that the operation of the business of Mykrolis or any of its Subsidiaries either
infringes, misappropriates or otherwise violates in any material respect the
Intellectual Property rights of others. Neither Mykrolis nor any of its
Subsidiaries is a party to any settlements, covenants not to sue, consents,
decrees, stipulations, judgments, or orders resulting from suits, actions or
similar legal proceedings which (i) restrict the rights of Mykrolis or any of
its Subsidiaries to use any Intellectual Property material to the business of
Mykrolis or any of its Subsidiaries as currently conducted, (ii) restrict in any
material respect the conduct of business of Mykrolis or any of its Subsidiaries
as currently conducted in order to accommodate any third party’s Intellectual
Property rights, or (iii) permit third parties to use any material Intellectual
Property owned by or exclusively licensed to Mykrolis or any of its
Subsidiaries.

 

(k) Litigation. There is no litigation, arbitration, or administrative
proceeding pending against or, to the knowledge of Mykrolis, threatened against
Mykrolis or any of its Subsidiaries as of the date of this Agreement that, if
decided adversely to such person, would be reasonably likely to have a Material
Adverse Effect on Mykrolis, or that seeks to enjoin or otherwise challenges the
consummation of the transactions contemplated by this Agreement. As of the date
of this Agreement, neither Mykrolis nor any of its Subsidiaries is specifically
identified as a party subject to any material restrictions or limitations under
any injunction, writ, judgment, order, or decree of any court, administrative
agency, commission, or other governmental authority. There has not been nor are
there currently any internal investigations or inquiries being conducted by
Mykrolis, the Mykrolis Board of Directors (the “Mykrolis Board”), or any
committee thereof, or any third party at the request of any of the foregoing
concerning any financial, accounting, tax, conflict of interest, self-dealing,
fraudulent or deceptive conduct or other misfeasance or malfeasance issues.

 

18



--------------------------------------------------------------------------------

(l) Permits, Licenses, Authorizations; Compliance with Laws. Mykrolis and each
of its Subsidiaries has all licenses, franchises, permits, and other
governmental authorizations (including those required under any Environmental
Laws, as defined in Section 4.01(o)) necessary to conduct its business, except
where the failure to have any such license, franchise, permit, or other
governmental authorization would not be reasonably likely to have a Material
Adverse Effect on Mykrolis. Neither Mykrolis nor any of its Subsidiaries is in
violation of any such license, franchise, permit, or other governmental
authorization, or any statute, law, ordinance, rule, or regulation (including
any Environmental Laws) applicable to it or any of its properties, except where
the existence of any such violation would not be reasonably likely to have a
Material Adverse Effect on Mykrolis.

 

(m) No Brokers or Finders. Except for Citigroup Global Markets Inc.
(“Citigroup”), neither Mykrolis nor any of its Subsidiaries has engaged any
investment banker, broker, or finder in connection with the transactions
contemplated hereby. The Surviving Corporation shall be liable for and shall pay
all obligations of Mykrolis under its engagement letter with Citigroup. A copy
of the engagement agreement with Citigroup, together with all other agreements
in effect with Citigroup, has been provided to Entegris and except as set forth
therein, no other fees are payable to Citigroup with respect to this Agreement
or the transactions contemplated hereby.

 

(n) Employment Matters.

 

(i) Each employee pension benefit plan (“Pension Plan”), as defined in Section 3
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
each employee welfare benefit plan (“Welfare Plan”), as defined in Section 3 of
ERISA, and each deferred compensation, bonus, incentive, stock incentive,
option, stock purchase, severance, or other material employee benefit plan or
program (“Benefit Plan”), that is currently maintained by Mykrolis or any of its
ERISA Affiliates (as defined below) or with respect to which Mykrolis or any of
its ERISA Affiliates is under any current obligation to contribute or has
liability, whether current or contingent (collectively, the “Mykrolis Employee
Plans” and individually, a “Mykrolis Employee Plan”), is listed in the Mykrolis
Disclosure Schedule and, to the extent a Mykrolis Employee Plan is evidenced by
documents, true and complete copies thereof have been delivered or made
available to Entegris. In addition, copies of the summary plan descriptions of
each Benefit Plan, copies of the most recent determination letter issued by the
Internal Revenue Service with respect to each Pension Plan, copies of the most
recent actuarial report for each such Pension Plan, where applicable, and copies
of the annual report (Form 5500 Series) required to be filed with any
governmental agency with respect to each such Pension Plan and each such Welfare
Plan for the most recent plan year of such plan for which reports have been
filed have been delivered or made available to Entegris.

 

(ii) Each of Mykrolis and its ERISA Affiliates has made on a timely basis all
contributions or payments required to be made by it under the terms of the
Mykrolis Employee Plans, ERISA, the Code, or other applicable laws, unless

 

19



--------------------------------------------------------------------------------

such contributions or payments that have not been made are immaterial in amount
and the failure to make such payments or contributions will not materially and
adversely affect the Mykrolis Employee Plans. No Pension Plan constituting a
Mykrolis Employee Plan that is subject to Section 412 of the Code has incurred
any “accumulated funding deficiency” (as defined in that section), whether or
not material, as of the last day of the most recent plan year of the plan.

 

(iii) Each Mykrolis Employee Plan (and any related trust or other funding
instrument) is being administered in all material respects in compliance with
its terms and in both form and operation is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other applicable
laws and regulations (other than adoption of any plan amendments for which the
deadline has not yet expired), and all material reports required to be filed
with any governmental agency with respect to each Pension Plan and each Welfare
Plan constituting a Mykrolis Employee Plan have been timely filed.

 

(iv) There is no material litigation, arbitration, or administrative proceeding
pending or, to the knowledge of Mykrolis, threatened against Mykrolis or any of
its ERISA Affiliates or, to the knowledge of Mykrolis, any plan fiduciary by the
Internal Revenue Service, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation, or any participant or beneficiary with respect to any
Mykrolis Employee Plan as of the date of this Agreement. Neither Mykrolis nor
any of its ERISA Affiliates nor, to the knowledge of Mykrolis, any plan
fiduciary of any Pension Plan or Welfare Plan constituting a Mykrolis Employee
Plan has engaged in any transaction in violation of Section 406(a) or (b) of
ERISA for which no exemption exists under Section 408 of ERISA or any
“prohibited transaction” (as defined in Section 4975(c)(1) of the Code) for
which no exemption exists under Section 4975(c)(2) or 4975(d) of the Code, or is
subject to any excise tax imposed by the Code or ERISA with respect to any
Mykrolis Employee Plan.

 

(v) Neither Mykrolis nor any of its ERISA Affiliates currently maintains, nor at
any time in the previous six calendar years maintained or had an obligation to
contribute to, any defined benefit pension plan subject to Title IV of ERISA, or
any “multiemployer plan” as defined in Section 3(37) of ERISA.

 

(vi) For purposes of this Section 4.01(n), the term “ERISA Affiliate” means (A)
any trade or business with which Mykrolis is under common control within the
meaning of Section 4001(b) of ERISA, (B) any corporation with which Mykrolis is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code, (C) any entity with which Mykrolis is under common control
within the meaning of Section 414(c) of the Code, (D) any entity with which
Mykrolis is a member of an affiliated service group within the meaning of
Section 414(m) of the Code, and (E) any entity with which Mykrolis is aggregated
under Section 414(o) of the Code.

 

20



--------------------------------------------------------------------------------

(vii) Except as would not reasonably be likely to have a Material Adverse Effect
on Mykrolis, Mykrolis and its Subsidiaries (A) are in compliance with all
applicable federal, state and foreign laws, rules, and regulations respecting
employment, employment practices, terms and conditions of employment, and wages
and hours, in each case, with respect to employees of any of them; (B) have
withheld all amounts required by law or by agreement to be withheld from the
wages, salaries, and other payments to employees of any of them; (C) are not
liable for any arrears of wages or any taxes or any penalty for failure to
comply with any of the foregoing; and (D) other than routine payments to be made
in the normal course of business and consistent with past practice, are not
liable for any payment to any trust or other fund or to any governmental or
administrative authority, with respect to unemployment compensation benefits,
Social Security, or other benefits for employees of any of them.

 

(viii) Neither Mykrolis nor any of its Subsidiaries is a party to any collective
bargaining or other union contract. As of the date of this Agreement, no work
stoppage or labor strike with respect to any employee of Mykrolis or any of its
Subsidiaries is pending or, to the knowledge of Mykrolis, is threatened. There
is no pending nor, to the knowledge of Mykrolis, any threatened, labor dispute,
grievance, or litigation relating to labor, safety, or discrimination matters
involving any employee of Mykrolis or any of its Subsidiaries, including charges
of unfair labor practices or discrimination complaints, which would reasonably
be likely to have a Material Adverse Effect on Mykrolis. There has been no
engagement in any unfair labor practices by Mykrolis or any of its Subsidiaries
within the meaning of the National Labor Relations Act which would reasonably be
likely to have a Material Adverse Effect on Mykrolis.

 

(ix) Section 4.01(n) of the Mykrolis Disclosure Schedule sets forth a true,
complete and correct list of: (A) all employment agreements with employees of
Mykrolis or any of its Subsidiaries (other than at-will offer letters that are
consistent with Mykrolis’ general form and do not provide for severance payments
or benefits, notice periods for termination or change of control benefits); (B)
all employees or former employees of Mykrolis or any of its Subsidiaries who
have executed a non-competition agreement with Mykrolis or any of its
Subsidiaries; (C) all severance agreements, programs and policies of Mykrolis or
any of its Subsidiaries with or relating to its employees, excluding programs
and policies required to be maintained by Law; and (D) all plans, programs,
agreements and other arrangements of Mykrolis or any of its Subsidiaries
pursuant to which payments (or acceleration of benefits or vesting of options or
lapse of repurchase rights) may be required, or may become payable directly or
indirectly as a result of or in connection with, the negotiation or consummation
of the transactions contemplated by, or the execution of, this Agreement. True,
complete and correct copies of each of the foregoing agreements to which any
employee of Mykrolis or any of its Subsidiaries is a party have been made
available to Entegris. Neither the execution and delivery of this Agreement or
the Merger nor the consummation of the transactions

 

21



--------------------------------------------------------------------------------

contemplated hereby or thereby will constitute a “change of control” or similar
event under any employment or severance plan, program, agreement or other
arrangement with Mykrolis or any of its Subsidiaries.

 

(x) There are no personnel manuals or handbooks applicable to employees of
Mykrolis or any of its Subsidiaries, other than those set forth in Section
4.01(n) of the Mykrolis Disclosures Schedule, true and complete copies or
written summaries of which have heretofore been provided to Entegris.

 

(xi) No employee of Mykrolis or any of its Subsidiaries (A) to Mykrolis’
knowledge, is in violation of any term of any patent disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by Mykrolis or any of
its Subsidiaries because of the nature of the business conducted or presently
proposed to be conducted by Mykrolis or any of its Subsidiaries or relating to
the use of trade secrets or proprietary information of others, or (B) in the
case of any key employee or group of key employees, has given notice as of the
date of this Agreement to Mykrolis or any of its Subsidiaries that such employee
or any employee in a group of key employees intends to terminate his or her
employment with Mykrolis or any of its Subsidiaries.

 

(xii) Each of Mykrolis and its Subsidiaries has been in compliance with all
notice and other requirements under the Worker Adjustment and Retraining
Notification Act of 1988, as amended (the “WARN Act”), and any similar foreign,
state or local Law relating to plant closings and layoffs. Neither Mykrolis nor
any of its Subsidiaries is currently engaged in any layoffs or employment
terminations sufficient in number to trigger application of the WARN Act or any
similar state, local or foreign Law.

 

(o) Environmental Matters.

 

(i) For purposes of this Agreement:

 

(A) “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Federal Water
Pollution Control Act, 33 U.S.C. §1201 et seq., the Clean Water Act, 33 U.S.C.
§1321 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., and any other
federal, state, local, or other governmental statute, regulation, law, or
ordinance dealing with the protection of human health, natural resources, or the
environment; and

 

(B) “Hazardous Substance” means any pollutant, contaminant, hazardous substance
or waste, solid waste, petroleum or any fraction thereof, or any other chemical,
substance, or material listed or identified in or regulated by any Environmental
Law.

 

22



--------------------------------------------------------------------------------

(ii) Except as would not be reasonably likely to have a Material Adverse Effect
on Mykrolis, (A) no real property currently or formerly owned or operated by
Mykrolis or any Subsidiary of Mykrolis is contaminated with any Hazardous
Substances to an extent or in a manner or condition now requiring remediation
under any Environmental Law, (B) neither Mykrolis nor any Subsidiary of Mykrolis
has any material unpaid liability for any off-site disposal of Hazardous
Substances, and (C) neither Mykrolis nor any of its Subsidiaries has received in
writing any claims or notices alleging liability under any Environmental Law.
Neither Mykrolis nor any of its Subsidiaries is in violation of any applicable
Environmental Law or has any unpaid liability under any Environmental Law and no
condition or event has occurred with respect to Mykrolis or any of its
Subsidiaries that would constitute a violation of such Environmental Law or
result in any unpaid liability under any Environmental Law, excluding, in any
event, such violations, conditions, and events that would not be reasonably
likely to have a Material Adverse Effect on Mykrolis.

 

(iii) The Mykrolis Disclosure Schedule lists all environmental assessments in
Mykrolis’ possession or control that relate to any of its (or any of its
Subsidiaries’) currently or previously owned or leased real property. Mykrolis
has delivered to Entegris true and complete copies of all environmental
assessments listed in the Mykrolis Disclosure Schedule, all of the disclosures
and other information made or contained in which are deemed to be incorporated
by reference, and thereby included, in the Mykrolis Disclosure Schedule.

 

(p) Insurance. Mykrolis (or one of its Subsidiaries) now maintains, and has
maintained during the immediately preceding three-year period, policies of
insurance with respect to all material properties, assets, and business
activities of Mykrolis and each of its Subsidiaries against such casualties,
risks, and contingencies as are customarily insured against by entities owning
similar properties or assets or engaged in similar business activities.

 

(q) Amendments to Mykrolis Rights Agreement. The Board of Directors of Mykrolis
has amended the Mykrolis Rights Agreement to provide that (i) Entegris will not
become an “Acquiring Person” (as defined in the Mykrolis Rights Agreement) as a
result of the execution of this Agreement or the consummation of the Merger,
(ii) no “Distribution Date,” or “Common Stock Event” (as such terms are defined
in the Mykrolis Rights Agreement) will occur as a result of the consummation of
the Merger, and (iii) all outstanding Mykrolis Rights issued and outstanding
under the Mykrolis Rights Agreement will expire immediately before the Effective
Time.

 

(r) Opinion of Financial Adviser. Mykrolis’ Board of Directors has received the
opinion of Citigroup to the effect that, as of the date of this Agreement, the
consideration to be received by the holders of Mykrolis Common Stock (other than
Entegris or any Subsidiary of Mykrolis or Entegris) in the Merger is fair to
such stockholders from a financial point of view.

 

23



--------------------------------------------------------------------------------

(s) Ownership of Entegris Common Stock. As of the date of this Agreement,
neither Mykrolis nor, to the knowledge of Mykrolis, any of Mykrolis’ affiliates
or associates (as such terms are defined under the Exchange Act) (i)
beneficially owns, directly or indirectly, or (ii) is party to any agreement,
arrangement, or understanding for the purpose of acquiring, holding, voting, or
disposing of, in the case of either clause (i) or (ii), shares of Entegris
Common Stock.

 

(t) Transactions with Affiliates. Except for transactions between or among
Mykrolis and any of its wholly owned Subsidiaries, and except for contracts
entered into in the ordinary course of business that are no less advantageous to
Mykrolis and its Subsidiaries than market terms in all material respects, no
affiliate of Mykrolis or any of its Subsidiaries nor any shareholder, officer,
director, partner, member, consultant, or employee of Mykrolis or any of its
Subsidiaries, is a party to any material contract or transaction with Mykrolis
or any of its Subsidiaries, including any material contract or arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property (including intellectual property) to or from, or otherwise
requiring payments to or from, Mykrolis or any of its Subsidiaries. Since the
date of the Mykrolis Balance Sheet, no event has occurred that would be required
to be reported as a Certain Relationship or Related Transaction pursuant to
Statement of Financial Accounting Standards No. 57 or Item 404 of Regulation S-K
of the SEC that has not been so reported in the Mykrolis SEC Reports.

 

(u) Disclosure Controls and Procedures. Since August 14, 2003, Mykrolis and each
of its Subsidiaries has had in place “disclosure controls and procedures” (as
defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
reasonably designed and maintained to ensure that all information (both
financial and non-financial) required to be disclosed by Mykrolis in the reports
that it files or submits to the SEC under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC and that such information is accumulated and
communicated to Mykrolis’ management as appropriate to allow timely decisions
regarding required disclosure and to make the certifications of the chief
executive officer and chief financial officer of Mykrolis required under the
Exchange Act with respect to such reports. Mykrolis maintains internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(v) Anti-Takeover Statute Not Applicable. No “business combination,” “fair
price,” “moratorium,” “control share acquisition” or other similar anti-takeover
statute or regulation under the Laws of the State of Delaware or other
applicable Law (each a “Takeover Statute”) is applicable to the Merger or any of
the other transactions contemplated by this Agreement.

 

24



--------------------------------------------------------------------------------

(w) Properties and Assets.

 

(i) Mykrolis or a Subsidiary of Mykrolis has good and valid (and, in the case of
real property, fee simple) title to, or a valid leasehold interest in, all the
real and tangible properties and assets which it purports to own or lease,
including all the properties and assets reflected in the Mykrolis Balance Sheet
(except for personal property sold since the date of the Mykrolis Balance Sheet
in the ordinary course of business consistent with past practice). All
properties and assets reflected in the Mykrolis Balance Sheet are free and clear
of all Liens, except for Liens reflected on the Mykrolis Balance Sheet and Liens
for current taxes not yet due and other Liens, other than for borrowed money,
that do not materially impair the use or operation of the property or assets
subject thereto.

 

(ii) Section 4.01(w) of the Mykrolis Disclosure Schedule sets forth a true,
complete and correct list of all real property owned by Mykrolis or its
Subsidiaries and the location of such premises. All material real property
leases, licenses or other occupancy agreements to which Mykrolis or a Subsidiary
of Mykrolis is a party or for which it is obligated (whether as lessor or
tenant) (collectively, the “Mykrolis Real Property Leases”) are either filed as
exhibits to the Mykrolis SEC Reports filed with the SEC prior to the date hereof
or complete copies thereof have been delivered to or made available to Entegris.
Section 4.01(w) of the Mykrolis Disclosure Schedule lists all Mykrolis Real
Property Leases other than the Mykrolis Real Property Leases which are listed as
an exhibit to Mykrolis’ most recent annual report on Form 10-K or a subsequent
quarterly report on Form 10-Q.

 

(iii) Each Mykrolis Real Property Lease is in full force and effect, unless the
failure of any Mykrolis Real Property Lease to be in full force and effect would
not be reasonably likely to have a Material Adverse Effect on Mykrolis. Neither
Mykrolis nor any of its Subsidiaries, nor to the knowledge of Mykrolis, any
other party is in breach of or in default under any Mykrolis Real Property
Lease, except for breaches or defaults which would not be reasonably likely to
have a Material Adverse Effect on Mykrolis.

 

4.02. Representations and Warranties of Entegris and Eagle Delaware. Except as
otherwise set forth in the disclosure schedule delivered by Entegris and Eagle
Delaware to Mykrolis concurrently with the execution of this Agreement (the
“Entegris Disclosure Schedule”), Entegris and Eagle Delaware jointly and
severally represents and warrants to Mykrolis as follows:

 

(a) Organization, Standing, Qualification. Entegris is a corporation and each of
its Subsidiaries is a corporation or limited liability company (as identified in
the Entegris Disclosure Schedule) duly organized, validly existing, and in good
standing under the laws of the

 

25



--------------------------------------------------------------------------------

jurisdiction of its organization (as identified in the Entegris Disclosure
Schedule) and has the requisite corporate or limited liability company, as
applicable, power and authority to own, lease, and operate its properties and
assets and to carry on its business as it is now being conducted. Each of
Entegris and its Subsidiaries is duly qualified or licensed as a foreign
corporation or limited liability company to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
operated, or leased by it, or the nature of its business, makes such
qualification or licensing necessary, except those jurisdictions where failure
to be so qualified, licensed, or in good standing would not be reasonably likely
to have a Material Adverse Effect on Entegris. Complete and correct copies of
the Articles or Certificate of Incorporation and Bylaws or similar charter or
organizational documents of Entegris and each of its Subsidiaries have been made
available to Mykrolis.

 

(b) Capitalization. The authorized capital stock of Entegris consists solely of
200,000,000 shares of Entegris Common Stock of which, as of the date of this
Agreement, 74,020,304 shares are issued and outstanding, and no shares are held
in the treasury of Entegris. All of the issued and outstanding shares of capital
stock of Entegris and each of its corporate Subsidiaries, and all of the limited
liability company interests of each of its limited liability company
Subsidiaries, have been duly authorized and validly issued, are fully paid and
nonassessable (in the case of such capital stock), and were not granted in
violation of any statutory preemptive rights. As of the date of this Agreement,
there are no outstanding subscriptions, options, warrants, rights, calls or
other agreements or commitments of any character pursuant to which Entegris or
any of its Subsidiaries is or may become obligated to issue, sell, transfer, or
otherwise dispose of, or purchase, redeem, or otherwise acquire, any shares of
capital stock of, or other equity interests in, Entegris or any of its
Subsidiaries, and there are no outstanding securities convertible into or
exchangeable for any such capital stock or other equity interests, except for
(i) options to purchase up to an aggregate of 9,136,258 shares of Entegris
Common Stock at the exercise prices set forth in the Entegris Disclosure
Schedule, (ii) rights of participants to purchase shares of Entegris Common
Stock pursuant to the Employee Stock Purchase Plan of Entegris (the “Entegris
Employee Stock Purchase Plan”) and (iii) rights of foreign employees of Entegris
to exchange up to 22,729 restricted stock units for shares of Entegris Common
Stock pursuant to the terms of the restricted stock units. There are no
preemptive rights, rights of first refusal, rights of first offer, or any
similar rights granted by Entegris or any of its Subsidiaries with respect to
the securities of Entegris or any of its Subsidiaries. As of the date of this
Agreement, there are no stock appreciation rights, phantom stock rights, or
performance shares outstanding with respect to Entegris or any of its
Subsidiaries or similar agreements or commitments obligating Entegris or any
Subsidiary of Entegris to make cash payments pursuant to any stock based or
stock related plan based on the market price performance of Entegris Common
Stock. The shares of Eagle Delaware Common Stock to be issued pursuant to this
Agreement, when issued in accordance with the terms of this Agreement, will be
validly issued, fully paid, and nonassessable, and no person will have any
preemptive right, subscription right, or other purchase right in respect thereof
other than pursuant to agreements with Mykrolis or any of its Subsidiaries as in
effect on the date hereof. The Eagle Delaware Common Stock to be issued in the
Merger, when issued, will be registered under the Securities Act and Exchange
Act and registered or exempt from registration under any applicable state
securities or “blue sky” laws. Entegris owns, directly or indirectly, all of the
issued and outstanding shares of capital stock or limited liability company
interests of every class of each of

 

26



--------------------------------------------------------------------------------

its Subsidiaries, free and clear of all Liens, security interests, pledges,
charges, and other encumbrances. The Entegris Disclosure Schedule contains a
complete and correct list of each corporation, limited liability company,
partnership, joint venture, or other business association in which Entegris has
any direct or indirect equity ownership interest, including the nature of the
equity interest held by Entegris therein. There are no voting trusts or
agreements or arrangements to which Entegris or any of its Subsidiaries is a
party or of which Entegris otherwise has knowledge with respect to the voting of
its capital stock.

 

(c) Authorization and Execution.

 

(i) Each of Entegris and Eagle Delaware has the corporate power and authority to
execute and deliver this Agreement and the Reincorporation Plan of Merger and,
subject to approval by Entegris’ shareholders at the special meeting of
shareholders referred to in 4.02(c)(ii), to consummate the transactions
contemplated hereby and thereby. The execution, delivery, and performance of
this Agreement and the Reincorporation Plan of Merger by Entegris and Eagle
Delaware have been duly authorized by the Board of Directors of Entegris and the
Board of Directors of Eagle Delaware, and no further corporate action of
Entegris or Eagle Delaware, other than the approval of Entegris’ shareholders
and of Entegris as the sole stockholder of Eagle Delaware prior to the
Reincorporation Merger, the filing of the Certificate and the Articles of Merger
respectively with the Secretary of State of Delaware and of Minnesota,
respectively, in connection with the Reincorporation Merger, and the filing of
the Certificate of Merger with the Secretary of State of the State of Delaware
in connection with the Merger is necessary to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Entegris and Eagle Delaware and, assuming the accuracy of the representations
and warranties of Mykrolis set forth in Section 4.01(c), constitutes the legal,
valid, and binding obligation of Entegris and Eagle Delaware, enforceable
against each of them in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally, and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a court of law or equity).

 

(ii) Entegris’ Board of Directors has at a meeting duly called and held: (A)
determined that this Agreement and the Reincorporation Plan of Merger and the
transactions contemplated by this Agreement and the Reincorporation Plan of
Merger are advisable and fair to and in the best interests of Entegris’
shareholders; (B) approved this Agreement and the Reincorporation Plan of Merger
and the transactions contemplated by this Agreement and the Reincorporation Plan
of Merger; and (C) resolved to recommend approval by its shareholders of this
Agreement and the Reincorporation Plan of Merger and the Reincorporation Merger
and the Merger, including (i) the issuance of the Eagle Delaware Common Stock to
former stockholders of Mykrolis contemplated by this Agreement, (ii) the
adoption of Eagle Delaware’s Certificate of Incorporation to read as set forth
in Exhibit B hereto, and (iii) the adoption of Eagle Delaware’s

 

27



--------------------------------------------------------------------------------

Bylaws to read as set forth in Exhibit C hereto (collectively, the “Entegris
Voting Proposal”). Eagle Delaware’s Board of Directors has at a meeting duly
called and held approved this Agreement, the Reincorporation Plan of Merger and
the transactions contemplated hereby and thereby. No other corporate proceedings
on the part of Entegris or Eagle Delaware are necessary to authorize or approve
this Agreement or the Reincorporation Plan of Merger or to consummate the
transactions contemplated by this Agreement or the Reincorporation Plan of
Merger, except for the approval of the Entegris Voting Proposal by the
affirmative vote of the holders of a majority of the outstanding shares of
Entegris Common Stock entitled to vote at a meeting (the “Entegris Shareholders’
Meeting”, and together with the Mykrolis Shareholders’ Meeting, the
“Shareholders’ Meetings”), of the shareholders of Entegris to consider and vote
upon the Entegris Voting Proposal (the “Requisite Entegris Shareholder Approval”
and together with the Requisite Mykrolis Shareholder Approval, the
“Shareholders’ Approvals”) and the approval by Entegris as sole stockholder of
Eagle Delaware of the Reincorporation Plan of Merger and this Agreement. No
person is entitled to appraisal or dissenter’s rights under the Delaware General
Corporation Law or the Minnesota Business Corporation Act as a result of this
Agreement, the Merger, the Reincorporation Merger Agreement, or the
Reincorporation Merger.

 

(d) No Conflicts. Neither the execution and delivery of this Agreement by
Entegris and Eagle Delaware nor the consummation by them of the transactions
contemplated hereby in accordance with their terms, will (i) conflict with or
result in a breach of the Articles or Certificate of Incorporation, Bylaws,
Articles of Organization, operating agreement, or similar charter or
organizational documents, as currently in effect, of Entegris or any of its
Subsidiaries; (ii) require any filing with, or consent or approval of, any
governmental authority having jurisdiction over any of the business or assets of
Entegris or any of its Subsidiaries, except for (A) the requirements under the
HSR Act, (B) filings as may be required under foreign antitrust or competition
Law, (C) the filing of articles of merger with the Minnesota Secretary of State
and a certificate of merger with the Delaware Secretary of State with respect to
the Reincorporation Merger, and the filing of the Certificate of Merger with the
Delaware Secretary of State, (D) the filing of the Joint Proxy Statement with
the SEC in accordance with the requirements of the Exchange Act, (E) the filing
of the Registration Statement with the SEC in accordance with the Securities
Act, and (F) such filings, consents, and approvals, if any, as may be required
under applicable state securities or “blue sky” laws and regulations; (iii)
violate any statute, law, ordinance, rule, or regulation applicable to Entegris
or any of its Subsidiaries or any injunction, judgment, order, writ or decree to
which Entegris or any of its Subsidiaries or any of their respective assets has
been specifically identified as subject; or (iv) result in a breach of, or
constitute a default or an event that, with or without the passage of time or
the giving of notice, or both, would constitute a default, give rise to a right
of termination, cancelation, or acceleration, create any entitlement of any
third party to any material payment or benefit, require notice to or the consent
of any third party, or result in the creation of any Lien on the assets of
Entegris or any of its Subsidiaries under, any Entegris Material Contract (as
defined in Section 4.02(i)), except, in the case of clauses (ii), (iii) and
(iv), where the violation, breach, default, termination, cancelation,
acceleration, payment, benefit, or Lien, or the failure to make such filing or
obtain such consent or approval would not be reasonably likely to have a
Material Adverse Effect on Entegris.

 

28



--------------------------------------------------------------------------------

(e) SEC Reports; Financial Statements; Undisclosed Liabilities.

 

(i) Entegris has made available to Mykrolis, in the form filed with the SEC, its
(A) Annual Report on Form 10-K for each of its fiscal years ended August, 2002
through August, 2004, (B) all proxy statements relating to Entegris’ meetings of
shareholders (whether annual or special) held since September 1, 2001, and (C)
all other reports, registration statements and other filings (including
amendments to previously filed documents) filed by Entegris with the SEC since
September 1, 2001 (all such reports, proxy statements, registration statements,
and filings, other than the Registration Statement and the Joint Proxy
Statement, being herein collectively called the “Entegris SEC Reports” and
individually called a “Entegris SEC Report”). Taking into account any amendments
and supplements filed prior to the date of this Agreement, no Entegris SEC
Report, as of its filing date, contained any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, and each Entegris SEC Report at the
time of its filing complied as to form in all material respects with all
applicable requirements of the Securities Act, the Exchange Act, and the rules
and regulations of the SEC. Since September 1, 2001, Entegris has filed in a
timely manner all reports that it was required to file with the SEC pursuant to
the Exchange Act, the Securities Act, and the rules and regulations of the SEC.
Eagle Delaware will be treated as a “successor issuer” within the meaning of
Rule 12g-3 under the Exchange Act and the Eagle Delaware Common Stock will, at
and after the Reincorporation Merger Effective Time, be registered under Section
12(g) of the Exchange Act and be approved for quotation on NASDAQ.

 

(ii) The consolidated financial statements contained in the Entegris SEC Reports
were prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto) and fairly present, in all material respects,
the consolidated financial position of Entegris and its Subsidiaries as at the
respective dates thereof and the consolidated results of operations and
consolidated cash flows of Entegris and its Subsidiaries for the periods
indicated, subject, in the case of interim financial statements, to normal
year-end adjustments, and except that the interim financial statements do not
contain all of the footnote disclosures required by generally accepted
accounting principles.

 

(iii) Except as and to the extent reflected or reserved against on the most
recent balance sheet contained in the Entegris SEC Reports filed prior to the
date hereof (the “Entegris Balance Sheet”), neither Entegris nor any of its
Subsidiaries had, as of the date of the Entegris Balance Sheet, any material
obligations or liabilities of any nature that as of such date would have been

 

29



--------------------------------------------------------------------------------

required to be included on a consolidated balance sheet of Entegris prepared in
accordance with generally accepted accounting principles as in effect on that
date. From the date of the Entegris Balance Sheet to the date of this Agreement,
neither Entegris nor any of its Subsidiaries has incurred any obligations or
liabilities of any nature that are currently outstanding that would be required
to be reflected on, or reserved against in, a consolidated balance sheet of
Entegris dated as of the date of this Agreement prepared in accordance with
generally accepted accounting principles as in effect on the date of this
Agreement, other than those arising in the ordinary course of business
(including trade indebtedness) since the date of the Entegris Balance Sheet and
those that individually or in the aggregate would not be reasonably likely to
have a Material Adverse Effect on Entegris.

 

(iv) The chief executive officer and the chief financial officer of Entegris
have made all certifications required by, and nothing has come to their
attention that would preclude them from being able to make such certifications
as of the date hereof and as of the Closing Date as if required to be made as of
such dates pursuant to, Sections 302 and 906 of the Sarbanes-Oxley Act and any
related rules and regulations promulgated by the SEC and the statements
contained in any such certifications are complete and correct, and Entegris is
otherwise in compliance with all applicable effective provisions of the
Sarbanes-Oxley Act and the applicable listing standards and corporate governance
rules of the NASDAQ.

 

(v) Neither Entegris nor any of its Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, partnership or any similar
contract or arrangement (including without limitation any contract or
arrangement relating to any transaction or relationship between or among
Entegris and any of its Subsidiaries, on the one hand, and any unconsolidated
affiliate, including without limitation any structured finance, special purpose
or limited purpose entity or person, on the other hand), where the result,
purpose or intended effect of such contract or arrangement is to avoid
disclosure of any material transaction involving, or material liabilities of,
Entegris or any of its Subsidiaries in Entegris’ or its Subsidiaries’ published
financial statements.

 

(f) Information to be Supplied by Entegris and Eagle Delaware. None of the
information supplied or to be supplied by or on behalf of Entegris or Eagle
Delaware for inclusion or incorporation by reference in the Registration
Statement will, at the time the Registration Statement becomes effective under
the Securities Act, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. None of the information supplied or to be supplied by or
on behalf of Entegris or Eagle Delaware for inclusion or incorporation by
reference in the Joint Proxy Statement will, at the dates mailed to shareholders
and at the times of the Mykrolis Shareholders’ Meeting and the Entegris
Shareholders’ Meeting, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The

 

30



--------------------------------------------------------------------------------

Registration Statement and the Joint Proxy Statement (except for information
supplied by or on behalf of Mykrolis for inclusion therein) will comply as to
form in all material respects with the provisions of the Securities Act and the
Exchange Act and the rules and regulations promulgated thereunder.

 

(g) Absence of Certain Changes or Events. From the date of the Entegris Balance
Sheet to and including the date of this Agreement, Entegris and its Subsidiaries
have conducted their respective businesses and operations in the ordinary course
consistent with past practices and neither Entegris nor any of its Subsidiaries
has:

 

(i) split, combined, or reclassified any shares of its capital stock or made any
other changes in its equity capital structure;

 

(ii) purchased, redeemed, or otherwise acquired, directly or indirectly, any
shares of its capital stock or any options, rights, or warrants to purchase any
of its capital stock or any securities convertible into or exchangeable for any
of its capital stock;

 

(iii) declared, set aside, or paid any dividend or made any other distribution
in respect of shares of its capital stock, except for dividends or distributions
by any of its Subsidiaries to Entegris or another wholly owned Subsidiary of
Entegris;

 

(iv) issued any shares of its capital stock or granted any options, rights or
warrants to purchase any such capital stock or any securities convertible into
or exchangeable for any such capital stock, except (A) issuances of shares of
Entegris Common Stock upon the exercise of options or in exchange for restricted
stock units under Entegris incentive plans in accordance with the terms of such
plans, (B) grants of options for 19,500 shares of Entegris Common Stock pursuant
to Entegris incentive plans, (C) issuances of 6,500 shares of Entegris Common
Stock pursuant to restricted stock grants under Entegris’ incentive plans in
accordance with the terms of such plans, and (D) issuances of shares of Entegris
Common Stock pursuant to Entegris’ Employee Stock Purchase Plan;

 

(v) purchased any business, purchased any stock of any corporation other than
Entegris, or merged or consolidated with any person;

 

(vi) sold, leased, licensed, or otherwise disposed of, pledged, granted a
security interest in, or encumbered any assets or properties that were material
to Entegris and its Subsidiaries, taken as a whole, other than sales or other
dispositions in the ordinary course of business or Permitted Liens;

 

(vii) incurred, assumed, or guaranteed any indebtedness for money borrowed other
than (A) borrowings incurred for working capital purposes under Entegris’
existing revolving credit facilities, and (B) intercompany indebtedness;

 

31



--------------------------------------------------------------------------------

(viii) changed or modified in any material respect any existing accounting
method, principle, or practice, other than as required by generally accepted
accounting principles;

 

(ix) increased the compensation or benefits of any officer or director of
Entegris or any of its Subsidiaries, other than consistent with past practice;

 

(x) entered into or amended any contract, agreement, employment, severance, or
special pay arrangement with any employee of Entegris or any of its
Subsidiaries, except in the ordinary course of business consistent with past
practice;

 

(xi) except for this Agreement, entered into any commitment to do any of the
foregoing;

 

(xii) suffered any business interruption, damage to, or destruction of its
properties or other incident, occurrence, or event or change (after giving
effect to insurance coverage) that would be reasonably likely to have a Material
Adverse Effect on Entegris; or

 

(xiii) entered into a contract or agreement with respect to any other agreement
or arrangement, the effect of which would have the same result as the occurrence
of any of the foregoing.

 

(h) Tax Matters.

 

(i) Entegris and its Subsidiaries have timely filed (or received appropriate
extensions of time to file) all Tax Returns required to be filed by them with
respect to Taxes, except for Tax Returns the non-filing of which would not
reasonably be expected to have a Material Adverse Effect on Entegris, and have
paid all Taxes shown on such Tax Returns to the extent they have become due.
Entegris and its Subsidiaries have paid all Taxes due and payable (whether or
not shown on any Tax Return) except for Taxes the nonpayment of which would not
reasonably be expected to have a Material Adverse Effect on Entegris.

 

(ii) No Tax Return filed by Entegris or any of its Subsidiaries is the subject
of any pending or, to the knowledge of Entegris, threatened audit, suit,
proceeding, or claim by any Governmental Body as of the date of this Agreement.
Neither Entegris nor any of its Subsidiaries has received, as of the date of
this Agreement, a notice of material deficiency or assessment of material
additional Taxes that remains unresolved.

 

(iii) Entegris and its Subsidiaries have withheld and paid over to the
appropriate governmental authorities all material Taxes required by law to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, shareholder or other third party except for Taxes the
nonpayment of which would not reasonably be likely to have a Material Adverse
Effect on Entegris.

 

32



--------------------------------------------------------------------------------

(iv) [INTENTIONALLY OMITTED]

 

(v) [INTENTIONALLY OMITTED]

 

(vi) Neither Entegris nor any of its Subsidiaries is a party to or is bound by
any Tax allocation or sharing agreement or arrangement other than such an
agreement or arrangement exclusively between and among Entegris and its wholly
owned Subsidiaries.

 

(vii) Entegris has delivered or made available to Mykrolis true and complete
copies of all requested federal, state, local, and foreign income tax returns
with respect to Entegris and each of its Subsidiaries.

 

(viii) There is no contract, agreement, plan, or arrangement covering any
employee or former employee of Entegris or any of its Subsidiaries that,
individually or in the aggregate, could give rise to the payment of any amount
that would not be deductible under Section 280G of the Code.

 

(ix) There are no Liens or encumbrances for Taxes on any of the assets of
Entegris or any of its Subsidiaries, other than Permitted Liens.

 

(x) The charges, accruals, and reserves for Taxes with respect to Entegris and
its Subsidiaries reflected on the Entegris Balance Sheet are adequate under
generally accepted accounting principles to cover the Tax liabilities of
Entegris and its Subsidiaries accruing through the date thereof.

 

(xi) Neither Entegris nor any of its Subsidiaries has taken any action or is
aware of any fact or circumstance that could reasonably be expected to prevent
or impede the Merger from being treated for federal income tax purposes as a
reorganization within the meaning of section 368(a) of the Code.

 

(xii) Within the past five years, neither Entegris nor any of its Subsidiaries
has been a “distributing corporation” or a “controlled corporation” in a
distribution intended to qualify under section 355(a) of the Code.

 

(xiii) Neither Entegris nor any of its Subsidiaries is or has been a member of
any group of corporations filing a consolidated tax return for United States
federal income tax purposes (except the group of which Entegris is the parent).

 

(xiv) The Reincorporation Merger qualifies as a reincorporation under section
368(a)(1)(F) of the Code for U.S. federal income tax purposes. Eagle Delaware
has conducted no business activities since its formation and was organized
solely for the purpose of effecting the reincorporation of Entegris in Delaware.

 

33



--------------------------------------------------------------------------------

(xv) Neither Entegris nor any of its Subsidiaries has any material liability for
any Taxes of any Person, other than Entegris or its Subsidiaries, under Treasury
Regulation section 1.1502-6 or any comparable provision of state, local or
foreign law, or as a transferee, successor or by contract.

 

(i) Entegris Material Contracts. As of the date of this Agreement, neither
Entegris nor any of its Subsidiaries is a party to or bound by any:

 

(i) employment agreement (other than those that are terminable by Entegris or
any of its Subsidiaries without cost or penalty upon not more than 60 days’
notice);

 

(ii) material Intellectual Property agreement (other than non-negotiated
licenses of commercially available computer software);

 

(iii) loan or guaranty agreement, indenture or other instrument, contract, or
agreement under which any money has been borrowed or loaned and has not been
repaid in full or any note, bond, or other evidence of indebtedness has been
issued and remains outstanding;

 

(iv) mortgage, security agreement, or capital lease that effectively creates a
Lien on any material assets of Entegris or any of its Subsidiaries;

 

(v) contract restricting Entegris or any of its Subsidiaries in any material
respect from engaging in business or from competing with any other parties;

 

(vi) plan of reorganization;

 

(vii) dealer, distributor, joint marketing or development contract under which
Entegris or any of its Subsidiaries has continuing material obligations to
jointly market any product, technology or service and which may not be canceled
without cost or penalty upon notice of 60 days or less, or any contract pursuant
to which Entegris or any of its Subsidiaries has continuing material obligations
to jointly develop any Intellectual Property that will not be owned, in whole or
in part, by Entegris or any of its Subsidiaries;

 

(viii) settlement agreements under which Entegris or any of its Subsidiaries has
ongoing obligations;

 

(ix) [INTENTIONALLY OMITTED]

 

(x) partnership or joint venture agreement;

 

34



--------------------------------------------------------------------------------

(xi) any agreements, contracts, commitments or restrictions which require the
making of any charitable contribution in excess of $25,000 per year; or

 

(xii) contract that is a “material contract” (as defined in Item 601(b)(10) of
Regulation S-K of the SEC).

 

All of the foregoing that are set forth or are required to be set forth in the
Entegris Disclosure Schedule are collectively called “Entegris Material
Contracts.” To the extent Entegris Material Contracts are evidenced by
documents, true and complete copies thereof have been delivered or made
available to Mykrolis. Each Entegris Material Contract is in full force and
effect, unless the failure of any Entegris Material Contract to be in full force
and effect would not be reasonably likely to have a Material Adverse Effect on
Entegris. Neither Entegris nor any of its Subsidiaries nor, to the knowledge of
Entegris, any other party is in breach of or in default under any of the
Entegris Material Contracts, except for breaches or defaults which would not be
reasonably likely to have a Material Adverse Effect on Entegris.

 

(j) Intellectual Property. The Entegris Disclosure Schedule contains a complete
and correct list of all material patents and registered trademarks, trade names,
registered service marks, and registered copyrights, and all material
applications for any of the foregoing owned by Entegris and its Subsidiaries as
of the date of this Agreement. With such exceptions as, individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect on
Entegris, to the knowledge of Entegris, Entegris or one of its Subsidiaries is
the sole owner of or has the right to use without the payment of any fee or
royalty to any other person (other than pursuant to Entegris Material Contracts
or other agreements the non-disclosure of which therein does not constitute a
misrepresentation under Section 4.02(i)) all Intellectual Property necessary to
carry on their respective businesses substantially as currently conducted. As of
the date of this Agreement, neither Entegris nor any of its Subsidiaries has
received any written notice that any material Intellectual Property owned by or
exclusively licensed to Entegris and/or its Subsidiaries has been declared
unenforceable or otherwise invalid by any court or governmental agency. As of
the date of this Agreement, there is, to the knowledge of Entegris, no material
existing infringement, misappropriation or other violation by others of any
Intellectual Property owned by or exclusively licensed to Entegris and/or its
Subsidiaries. From January 1, 2002 to the date of this Agreement, neither
Entegris nor any of its Subsidiaries has received any written notice alleging
that the operation of the business of Entegris or any of its Subsidiaries either
infringes, misappropriates or otherwise violates in any material respect the
Intellectual Property rights of others. Neither Entegris nor any of its
Subsidiaries is a party to any settlements, covenants not to sue, consents,
decrees, stipulations, judgments, or orders resulting from suits, actions or
similar legal proceedings which (i) restrict the rights of Entegris or any of
its Subsidiaries to use any Intellectual Property material to the business of
Entegris or any of its Subsidiaries as currently conducted, (ii) restrict in any
material respect the conduct of business of Entegris or any of its Subsidiaries
as currently conducted in order to accommodate any third party’s Intellectual
Property rights, or (iii) permit third parties to use any material Intellectual
Property owned by or exclusively licensed to Entegris or any of its
Subsidiaries.

 

35



--------------------------------------------------------------------------------

(k) Litigation. There is no litigation, arbitration, or administrative
proceeding pending against or, to the knowledge of Entegris, threatened against
Entegris or any of its Subsidiaries as of the date of this Agreement that, if
decided adversely to such person, would be reasonably likely to have a Material
Adverse Effect on Entegris, or that seeks to enjoin or otherwise challenges the
consummation of the transactions contemplated by this Agreement. As of the date
of this Agreement, neither Entegris nor any of its Subsidiaries is specifically
identified as a party subject to any material restrictions or limitations under
any injunction, writ, judgment, order, or decree of any court, administrative
agency, commission, or other governmental authority. There has not been nor are
there currently any internal investigations or inquiries being conducted by
Entegris, the Entegris Board of Directors (the “Entegris Board”), or any
committee thereof, or any third party at the request of any of the foregoing
concerning any financial, accounting, tax, conflict of interest, self-dealing,
fraudulent or deceptive conduct or other misfeasance or malfeasance issues.

 

(l) Permits, Licenses, Authorizations; Compliance with Laws. Entegris and each
of its Subsidiaries has all licenses, franchises, permits, and other
governmental authorizations (including those required under any Environmental
Laws) necessary to conduct its business, except where the failure to have any
such license, franchise, permit, or other governmental authorization would not
be reasonably likely to have a Material Adverse Effect on Entegris. Neither
Entegris nor any of its Subsidiaries is in violation of any such license,
franchise, permit, or other governmental authorization, or any statute, law,
ordinance, rule, or regulation (including any Environmental Laws) applicable to
it or any of its properties, except where the existence of any such violation
would not be reasonably likely to have a Material Adverse Effect on Entegris.

 

(m) No Brokers or Finders. Except for Goldman, Sachs & Co. (“Goldman Sachs”),
neither Entegris nor any of its Subsidiaries has engaged any investment banker,
broker, or finder in connection with the transactions contemplated hereby. A
copy of the engagement agreement with Goldman Sachs, together with all other
agreements in effect with Goldman Sachs, has been provided to Mykrolis and
except as set forth therein, no other fees are payable to Goldman Sachs with
respect to this Agreement or the transactions contemplated hereby.

 

(n) Employment Matters.

 

(i) Each Pension Plan, Welfare Plan, and Benefit Plan that is currently
maintained by Entegris or any of its ERISA Affiliates (as defined below) or with
respect to which Entegris or any of its ERISA Affiliates is under any current
obligation to contribute or has liability, whether current or contingent
(collectively, the “Entegris Employee Plans” and individually, a “Entegris
Employee Plan”), is listed in the Entegris Disclosure Schedule and, to the
extent an Entegris Employee Plan is evidenced by documents, true and complete
copies thereof have been delivered or made available to Mykrolis. In addition,
copies of the summary plan descriptions of each Benefit Plan, copies of the most
recent determination letter issued by the Internal Revenue Service with respect
to each Pension Plan, copies of the most recent actuarial report for each such
Pension Plan, where applicable, and copies of the annual report (Form 5500
Series)

 

36



--------------------------------------------------------------------------------

required to be filed with any governmental agency with respect to each such
Pension Plan and each such Welfare Plan for the most recent plan year of such
plan for which reports have been filed have been delivered or made available to
Mykrolis.

 

(ii) Each of Entegris and its ERISA Affiliates has made on a timely basis all
contributions or payments required to be made by it under the terms of the
Entegris Employee Plans, ERISA, the Code, or other applicable laws, unless such
contributions or payments that have not been made are immaterial in amount and
the failure to make such payments or contributions will not materially and
adversely affect the Entegris Employee Plans. No Pension Plan constituting an
Entegris Employee Plan that is subject to Section 412 of the Code has incurred
any “accumulated funding deficiency” (as defined in that section), whether or
not material, as of the last day of the most recent plan year of the plan.

 

(iii) Each Entegris Employee Plan (and any related trust or other funding
instrument) is being administered in all material respects in compliance with
its terms and in both form and operation is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other applicable
laws and regulations (other than adoption of any plan amendments for which the
deadline has not yet expired), and all material reports required to be filed
with any governmental agency with respect to each Pension Plan and each Welfare
Plan constituting an Entegris Employee Plan have been timely filed.

 

(iv) There is no material litigation, arbitration, or administrative proceeding
pending or, to the knowledge of Entegris, threatened against Entegris or any of
its ERISA Affiliates or, to the knowledge of Entegris, any plan fiduciary by the
Internal Revenue Service, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation, or any participant or beneficiary with respect to any
Entegris Employee Plan as of the date of this Agreement. Neither Entegris nor
any of its ERISA Affiliates nor, to the knowledge of Entegris, any plan
fiduciary of any Pension Plan or Welfare Plan constituting an Entegris Employee
Plan has engaged in any transaction in violation of Section 406(a) or (b) of
ERISA for which no exemption exists under Section 408 of ERISA or any
“prohibited transaction” (as defined in Section 4975(c)(1) of the Code) for
which no exemption exists under Section 4975(c)(2) or 4975(d) of the Code, or is
subject to any excise tax imposed by the Code or ERISA with respect to any
Entegris Employee Plan.

 

(v) Neither Entegris nor any of its ERISA Affiliates currently maintains, nor at
any time in the previous six calendar years maintained or had an obligation to
contribute to, any defined benefit pension plan subject to Title IV of ERISA, or
any “multiemployer plan” as defined in Section 3(37) of ERISA.

 

(vi) For purposes of this Section 4.02(n), the term “ERISA Affiliate” means (A)
any trade or business with which Entegris is under common control

 

37



--------------------------------------------------------------------------------

within the meaning of Section 4001(b) of ERISA, (B) any corporation with which
Entegris is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code, (C) any entity with which Entegris is under common
control within the meaning of Section 414(c) of the Code, (D) any entity with
which Entegris is a member of an affiliated service group within the meaning of
Section 414(m) of the Code, and (E) any entity with which Entegris is aggregated
under Section 414(o) of the Code.

 

(vii) Except as would not reasonably be likely to have a Material Adverse Effect
on Entegris, Entegris and its Subsidiaries (A) are in compliance with all
applicable federal, state and foreign laws, rules, and regulations respecting
employment, employment practices, terms and conditions of employment, and wages
and hours, in each case, with respect to employees of any of them; (B) have
withheld all amounts required by law or by agreement to be withheld from the
wages, salaries, and other payments to employees of any of them; (C) are not
liable for any arrears of wages or any taxes or any penalty for failure to
comply with any of the foregoing; and (D) other than routine payments to be made
in the normal course of business and consistent with past practice, are not
liable for any payment to any trust or other fund or to any governmental or
administrative authority, with respect to unemployment compensation benefits,
Social Security, or other benefits for employees of any of them.

 

(viii) Neither Entegris nor any of its Subsidiaries is a party to any collective
bargaining or other union contract. As of the date of this Agreement, no work
stoppage or labor strike with respect to any employee of Entegris or any of its
Subsidiaries is pending or, to the knowledge of Entegris, is threatened. There
is no pending nor, to the knowledge of Entegris, any threatened, labor dispute,
grievance, or litigation relating to labor, safety, or discrimination matters
involving any employee of Entegris or any of its Subsidiaries, including charges
of unfair labor practices or discrimination complaints, which would reasonably
be likely to have a Material Adverse Effect on Entegris. There has been no
engagement in any unfair labor practices by Entegris or any of its Subsidiaries
within the meaning of the National Labor Relations Act which would reasonably be
likely to have a Material Adverse Effect on Entegris.

 

(ix) Section 4.02(n) of the Entegris Disclosure Schedule sets forth a true,
complete and correct list of: (A) all employment agreements with employees of
Entegris or any of its Subsidiaries (other than at-will offer letters that are
consistent with Entegris’ general form and do not provide for severance payments
or benefits, notice periods for termination or change of control benefits); (B)
all employees or former employees of Entegris or any of its Subsidiaries who
have executed a non-competition agreement with Entegris or any of its
Subsidiaries; (C) all severance agreements, programs and policies of Entegris or
any of its Subsidiaries with or relating to its employees, excluding programs
and policies required to be maintained by Law; and (D) all plans, programs,
agreements and other arrangements of Entegris or any of its Subsidiaries
pursuant to which

 

38



--------------------------------------------------------------------------------

payments (or acceleration of benefits or vesting of options or lapse of
repurchase rights) may be required, or may become payable directly or indirectly
as a result of or in connection with, the negotiation or consummation of the
transactions contemplated by, or the execution of, this Agreement. True,
complete and correct copies of each of the foregoing agreements to which any
employee of Entegris or any of its Subsidiaries is a party have been made
available to Mykrolis. Neither the execution and delivery of this Agreement or
the Reincorporation Plan of Merger nor the consummation of the transactions
contemplated hereby or thereby will constitute a “change of control” or similar
event under any employment or severance plan, program, agreement or other
arrangement with Entegris or any of its Subsidiaries.

 

(x) There are no personnel manuals or handbooks applicable to employees of
Entegris or any of its Subsidiaries, other than those set forth in Section
4.02(n) of the Entegris Disclosures Schedule, true and complete copies or
written summaries of which have heretofore been provided to Mykrolis.

 

(xi) No employee of Entegris or any of its Subsidiaries (A) to Entegris’
knowledge, is in violation of any term of any patent disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by Entegris or any of
its Subsidiaries because of the nature of the business conducted or presently
proposed to be conducted by Entegris or any of its Subsidiaries or relating to
the use of trade secrets or proprietary information of others, or (B) in the
case of any key employee or group of key employees, has given notice as of the
date of this Agreement to Entegris or any of its Subsidiaries that such employee
or any employee in a group of key employees intends to terminate his or her
employment with Entegris or any of its Subsidiaries.

 

(xii) Each of Entegris and its Subsidiaries is and has been in compliance with
all notice and other requirements under the WARN Act, and any similar foreign,
state or local Law relating to plant closings and layoffs. Neither Entegris nor
any of its Subsidiaries is currently engaged in any layoffs or employment
terminations sufficient in number to trigger application of the WARN Act or any
similar state, local or foreign Law.

 

(o) Environmental Matters.

 

(i) Except as would not be reasonably likely to have a Material Adverse Effect
on Entegris, (A) no real property currently or formerly owned or operated by
Entegris or any Subsidiary of Entegris is contaminated with any Hazardous
Substances to an extent or in a manner or condition now requiring remediation
under any Environmental Law, (B) neither Entegris nor any Subsidiary of Entegris
has any material unpaid liability for any off-site disposal of Hazardous
Substances, and (C) neither Entegris nor any of its Subsidiaries has received in
writing any claims or notices alleging liability under any

 

39



--------------------------------------------------------------------------------

Environmental Law. Neither Entegris nor any of its Subsidiaries is in violation
of any applicable Environmental Law or has any unpaid liability under any
Environmental Law and no condition or event has occurred with respect to
Entegris or any of its Subsidiaries that would constitute a violation of such
Environmental Law or result in any unpaid liability under any Environmental Law,
excluding, in any event, such violations, conditions, and events that would not
be reasonably likely to have a Material Adverse Effect on Entegris.

 

(ii) The Entegris Disclosure Schedule lists all environmental assessments in
Entegris’ possession or control that relate to any of its (or any of its
Subsidiaries’) currently or previously owned or leased real property. Entegris
has delivered to Mykrolis true and complete copies of all environmental
assessments listed in the Entegris Disclosure Schedule, all of the disclosures
and other information made or contained in which are deemed to be incorporated
by reference, and thereby included, in the Entegris Disclosure Schedule.

 

(p) Insurance. Entegris (or one of its Subsidiaries) now maintains, and has
maintained during the immediately preceding three-year period, policies of
insurance with respect to all material properties, assets, and business
activities of Entegris and each of its Subsidiaries against such casualties,
risks, and contingencies as are customarily insured against by entities owning
similar properties or assets or engaged in similar business activities.

 

(q) Opinion of Financial Adviser. Entegris’ Board of Directors has received the
opinion of Goldman Sachs to the effect that, as of the date of this Agreement,
the proposed exchange ratio to be paid by Entegris in the Merger is fair to
Entegris from a financial point of view.

 

(r) Ownership of Mykrolis Common Stock. As of the date of this Agreement,
neither Entegris nor, to the knowledge of Entegris, any of Entegris’ affiliates
or associates (as such terms are defined under the Exchange Act) (i)
beneficially owns, directly or indirectly, or (ii) is party to any agreement,
arrangement, or understanding for the purpose of acquiring, holding, voting, or
disposing of, in the case of either clause (i) or (ii), shares of Mykrolis
Common Stock.

 

(s) Transactions with Affiliates. Except for transactions between or among
Entegris and any of its wholly owned Subsidiaries, and except for contracts
entered into in the ordinary course of business that are no less advantageous to
Entegris and its Subsidiaries than market terms in all material respects, no
affiliate of Entegris or any of its Subsidiaries nor any shareholder, officer,
director, partner, member, consultant, or employee of Entegris or any of its
Subsidiaries, is a party to any material contract or transaction with Entegris
or any of its Subsidiaries, including any material contract or arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property (including intellectual property) to or from, or otherwise
requiring payments to or from, Entegris or any of its Subsidiaries. Since the
date of the Entegris Balance Sheet, no event has occurred that would be required
to be reported as a Certain Relationship or Related Transaction pursuant to
Statement of Financial Accounting Standards No. 57 or Item 404 of Regulation S-K
of the SEC that has not been so reported in the Entegris SEC Reports.

 

40



--------------------------------------------------------------------------------

(t) Disclosure Controls and Procedures. Since August 14, 2003, Entegris and each
of its Subsidiaries has had in place “disclosure controls and procedures” (as
defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
reasonably designed and maintained to ensure that all information (both
financial and non-financial) required to be disclosed by Entegris in the reports
that it files or submits to the SEC under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC and that such information is accumulated and
communicated to Entegris’ management as appropriate to allow timely decisions
regarding required disclosure and to make the certifications of the chief
executive officer and chief financial officer of Entegris required under the
Exchange Act with respect to such reports. Entegris maintains internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(u) Anti-Takeover Statute Not Applicable. No Takeover Statute is applicable to
the Merger or any of the other transactions contemplated by this Agreement.

 

(v) Properties and Assets.

 

(i) Entegris or a Subsidiary of Entegris has good and valid (and, in the case of
real property, fee simple) title to, or a valid leasehold interest in, all the
real and tangible properties and assets which it purports to own or lease,
including all the properties and assets reflected in the Entegris Balance Sheet
(except for personal property sold since the date of the Entegris Balance Sheet
in the ordinary course of business consistent with past practice). All
properties and assets reflected in the Entegris Balance Sheet are free and clear
of all Liens, except for Liens reflected on the Entegris Balance Sheet and Liens
for current taxes not yet due and other Liens, other than for borrowed money,
that do not materially impair the use or operation of the property or assets
subject thereto.

 

(ii) Section 4.02(v) of the Entegris Disclosure Schedule sets forth a true,
complete and correct list of all real property owned by Entegris or its
Subsidiaries and the location of such premises. All material real property
leases, licenses or other occupancy agreements to which Entegris or a Subsidiary
of Entegris is a party or for which it is obligated (whether as lessor or
tenant) (collectively, the “Entegris Real Property Leases”) are either filed as
exhibits to the Entegris SEC Reports filed with the SEC prior to the date hereof
or complete copies thereof have been delivered to or made available to Mykrolis.
Section 4.02(v) of the Entegris Disclosure Schedule lists all Entegris Real
Property Leases

 

41



--------------------------------------------------------------------------------

other than the Entegris Real Property Leases which are listed as an exhibit to
Entegris’ most recent annual report on Form 10-K or a subsequent quarterly
report on Form 10-Q.

 

(iii) Each Entegris Real Property Lease is in full force and effect, unless the
failure of any Entegris Real Property Lease to be in full force and effect would
not be reasonably likely to have a Material Adverse Effect on Entegris. Neither
Entegris nor any of its Subsidiaries, nor to the knowledge of Entegris, any
other party is in breach of or in default under any Entegris Real Property
Lease, except for breaches or defaults which would not be reasonably likely to
have a Material Adverse Effect on Entegris.

 

ARTICLE V

CONDUCT OF BUSINESS PRIOR TO THE EFFECTIVE TIME

 

5.01. Covenants of Mykrolis and Entegris. From the date of this Agreement and
continuing until the earlier of the termination of this Agreement or the
Effective Time, Entegris and Mykrolis each agrees as to itself and its
respective Subsidiaries (except to the extent that the other party otherwise
consents in writing or as specifically required by this Agreement or as set
forth in Section 5.01 of the Mykrolis Disclosure Schedule or Section 5.01 of the
Entegris Disclosure Schedule, as applicable), to carry on its business in the
usual, regular, and ordinary course in substantially the same manner as
previously conducted, to use all reasonable efforts consistent with past
practices and policies to preserve intact its present business organization, to
keep available the services of its present officers and key employees and
preserve its relationships with customers, suppliers, distributors, licensors,
licensees, and others having business dealings with it. Except as expressly
stated in this Agreement, subject to Article VI, or as set forth in Section 5.01
of the Mykrolis Disclosure Schedule or Section 5.01 of the Entegris Disclosure
Schedule, as applicable, each of Entegris and Mykrolis agrees that it shall not
(and shall not permit any of its Subsidiaries to), without the prior written
consent of the other party:

 

(a) accelerate, amend, or change the period of exercisability of options or
restricted stock granted under any employee stock plan or authorize cash
payments in exchange for any options granted under any of those plans except as
required by the terms of those plans or any related agreements or other
agreements in effect as of the date of this Agreement;

 

(b) transfer or license to any person or entity or otherwise extend, amend, or
modify any rights to its Intellectual Property, other than in the ordinary
course of business consistent with past practices;

 

(c) declare or pay any dividends on or make any other distributions (whether in
cash, stock, or property) in respect of any of its capital stock, or split,
combine, or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of, or in substitution
for shares of capital stock of such party, or purchase or otherwise acquire,
directly or indirectly, any shares of its capital stock except for issuances of
Mykrolis Rights by Mykrolis pursuant to the Mykrolis Rights Agreement in
connection with the issuance of Mykrolis Common Stock permitted by this
Agreement;

 

42



--------------------------------------------------------------------------------

(d) issue, deliver, or sell or authorize or propose the issuance, delivery, or
sale of, or purchase or propose the purchase of, any shares of its capital stock
or securities convertible into shares of its capital stock, or subscriptions,
rights, warrants, or options to acquire, or other agreements or commitments of
any character obligating it to issue, any such shares or other convertible
securities, other than the grant of options to employees and non-employee
directors and grants of restricted stock to employees and restricted stock units
in a manner consistent with past practices and pursuant to currently existing
stock incentive or employee stock purchase plans, the issuance of shares upon
the exercise of options or restricted stock units outstanding pursuant to
existing stock incentive or employee stock purchase plans as of the date hereof
and issuances of Mykrolis Rights by Mykrolis pursuant to the Mykrolis Rights
Agreement in connection with the issuance of Mykrolis Common Stock permitted by
this Agreement;

 

(e) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or substantial portion of the assets
of, or by any other manner, any business or any corporation, partnership,
association, or other business organization or division, or otherwise acquire or
agree to acquire any assets that are material, individually or in the aggregate,
to the business of such party and its Subsidiaries, taken as a whole, other than
capital expenditures permitted under clause (k) below;

 

(f) sell, lease, license, or otherwise dispose of any of, or terminate or fail
to make any election to renew or extend any Material Contract with respect to,
its properties or assets that are material, individually or in the aggregate, to
the business of such party and its Subsidiaries, taken as a whole, other than
the sale or disposition of inventory and obsolete equipment in the ordinary
course of business consistent with past practice;

 

(g) (i) increase or agree to increase the compensation payable or to become
payable to its officers or employees, except for increases in salary or wages of
employees other than officers in accordance with past practices, (ii) increase
or agree to increase the compensation payable or to become payable to officers
or grant any additional severance or termination pay to, or enter into any
employment or severance agreements with such officers, (iii) grant any severance
or termination pay to, or enter into any employment or severance agreement with,
any employee, except in accordance with past practices, (iv) enter into any
collective bargaining agreement, (v) establish, adopt, enter into, or amend any
bonus, profit sharing, thrift, compensation, stock option, restricted stock,
pension, retirement, deferred compensation, employment, termination, severance,
or other plan, trust, fund, policy, or arrangement for the benefit of any
directors, officers, or employees, or (vi) establish any new executive employee
position;

 

(h) (i) revalue any of its assets, including writing down the value of inventory
or writing off notes or accounts receivable, other than revaluations that the
auditors for such entity require in accordance with generally accepted
accounting principles or in the ordinary course of business, (ii) change or
modify in any material respect any existing accounting method, principle or
practice other than as required by generally accepted accounting principles, or
(iii) change its fiscal year;

 

43



--------------------------------------------------------------------------------

(i) incur any indebtedness for borrowed money other than borrowings incurred for
working capital purposes in the ordinary course of business under its existing
revolving credit facility, or guarantee any such indebtedness or issue or sell
any debt securities or warrants or rights to acquire any debt securities of such
party or any of its Subsidiaries or guarantee any debt securities of others, or
voluntarily prepay any outstanding indebtedness except prepayments without
penalty under its existing revolving credit facility; provided that nothing
herein shall preclude intercompany indebtedness, guaranties, or assumptions
between such party and any one or more of its wholly owned Subsidiaries or
between two or more of its wholly owned Subsidiaries;

 

(j) amend or propose to amend its charter documents or bylaws, except as
contemplated by this Agreement;

 

(k) make any capital expenditure or commitment for which it is not contractually
bound at the date hereof except (i) expenditures and commitments incurred in the
ordinary course and (ii) other capital expenditures and commitments not to
exceed $2,000,000 in the aggregate.

 

(l) make any material tax election or enter into any agreement to settle or
compromise any material tax liability, other than consistent with past
practices;

 

(m) amend any term of any of its outstanding securities;

 

(n) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization, or other material
reorganization (other than a merger, consolidation, liquidation, or dissolution
between wholly owned Subsidiaries of such party or a merger, consolidation,
liquidation, or dissolution of any wholly owned Subsidiary into such party);

 

(o) create, incur, assume, or suffer to exist any Lien upon any of its property,
assets, or revenues, whether now owned or hereafter acquired, other than (i)
Liens incurred to secure indebtedness or other obligations permitted by this
Agreement that is not presently unsecured indebtedness, (ii) Permitted Liens,
and (iii) Liens, other than for borrowed money, that would not reasonably be
expected to have a Material Adverse Effect on such party;

 

(p) create, incur, assume, or suffer to exist any obligation whereby such party
or any Subsidiary of such party guarantees any, leases, dividends, or other
obligations of any third party other than such party or any of its wholly owned
Subsidiaries or parent companies;

 

(q) make any material loan, advance, or capital contribution to or investment in
any person, or acquire any investment interest, other than loans, advances, or
capital contributions to or investments in (i) its wholly owned Subsidiaries, or
(ii) such party by any of its wholly owned Subsidiaries;

 

44



--------------------------------------------------------------------------------

(r) enter into any agreement or arrangement that materially limits or otherwise
materially restricts it or any of its Subsidiaries from engaging in the business
currently conducted thereby anywhere in the world or otherwise from engaging in
any other business;

 

(s) take any action that would be reasonably likely to prevent or impede the
Merger from being treated for federal income tax purposes as a reorganization
within the meaning of section 368(a) of the Code;

 

(t) settle, or propose to settle, any material litigation, investigation,
arbitration, proceeding, or other claim, other than in the ordinary course of
business and except for existing litigation, which may be settled on
commercially reasonably terms; or

 

(u) (i) amend any Entegris Material Contract or Mykrolis Material Contract, as
the case may be, in any material respect or enter into any agreement that would
be deemed to be an Entegris Material Contract or Mykrolis Material Contract, as
the case may be, other than in the ordinary course of business consistent with
past practice; (ii) terminate, cancel or waive any right under any Entegris
Material Contract or Mykrolis Material Contract, as the case may be, other than
in the ordinary course of business consistent with past practices, or (iii) or
enter into, amend or terminate any lease relating to real property, other than
in the ordinary course of business consistent with past practice;

 

(v) (i) adopt or implement any shareholder rights plan or similar arrangement
(other than the Entegris Rights Agreement), or (ii) take any action to cause any
Takeover Statute to apply (or fail to take any action within its control to
prevent any Takeover Statute from applying) to this Agreement or the
transactions contemplated hereby;

 

(w) modify its standard warranty terms for its products or amend or modify any
product warranties in effect as of the date of this Agreement in any manner that
is materially adverse to it, other than extensions of warranties in the ordinary
course of business; or

 

(x) take, or agree in writing or otherwise to take, any of the actions described
in subparagraphs (a) through (w) above, or any action that is reasonably likely
to cause any of its representations or warranties contained in this Agreement to
become untrue or incorrect in any material respect as of the Closing or to cause
any of the conditions to the Merger set forth in Article VII not to be
satisfied.

 

5.02. Cooperation. Subject to compliance with applicable law, from the date
hereof until the Effective Time, each of Entegris and Mykrolis shall report to
the other on material operational matters and the general status of ongoing
operations and shall promptly provide the other party and its counsel with
copies of all filings made by the party with any governmental entity in
connection with this Agreement, the Merger, and the transactions contemplated
hereby.

 

45



--------------------------------------------------------------------------------

5.03. Control of Operations. Nothing contained in this Agreement shall give
either Entegris or Mykrolis, directly or indirectly, the right to control or
direct the operations of the other prior to the Effective Time. Prior to the
Effective Time, each of Entegris and Mykrolis shall exercise, consistent with,
and subject to, the terms and conditions of this Agreement, complete control and
supervision over its respective operations.

 

ARTICLE VI

ADDITIONAL COVENANTS

 

6.01. No Solicitation.

 

(a) Except as set forth in Section 6.01 of the Mykrolis Disclosure Schedule,
from the date of this Agreement until the earlier of the Effective Time or the
termination of this Agreement, each of Entegris and Mykrolis (each an
“Applicable Party”) shall not and shall not authorize or permit any Subsidiary,
officer, director, financial adviser, representative, or agent of it or its
Subsidiaries to, directly or indirectly:

 

(i) solicit, seek, initiate, or knowingly encourage any inquiries or proposals
that constitute, or would be reasonably likely to lead to, a proposal or offer
for (A) a merger, consolidation, or business combination involving the
Applicable Party or any of its Subsidiaries (other than a merger of a wholly
owned Subsidiary of an Applicable Party into the Applicable Party or another of
its wholly owned Subsidiaries), (B) a sale of assets representing an amount
equal to or greater than 25% of the consolidated assets of the Applicable Party
and its Subsidiaries taken as a whole (other than the sale or other disposition
of inventory or obsolete equipment in the ordinary course of business consistent
with past practice), (C) a sale of shares of capital stock of the Applicable
Party or any of its Subsidiaries (including without limitation by way of a
tender offer or exchange offer) that would result in any person or group
beneficially owning 10% or more of any class or series of equity securities of
the Applicable Party or any of its Subsidiaries or any similar transaction
involving the Applicable Party or any of its Subsidiaries, other than the
transactions required by this Agreement, or (D) the consummation of any other
transaction or the entering into of any other agreement or arrangement with
respect to any other transaction, the effect of which would have the same result
as the occurrence of the preceding clauses (A), (B), or (C) (any of the
foregoing inquiries or proposals, other than those that relate to matters set
forth in Section 6.01 of the Mykrolis Disclosure Schedule, being referred to in
this Agreement as a “Third Party Acquisition Proposal”);

 

(ii) engage in discussions or negotiations or enter into any agreement with any
person or group other than the other Applicable Party or its affiliates (a
“Third Party”) concerning any Third Party Acquisition Proposal, or provide any
non-public information regarding, or afford access to the properties, books,
records, or personnel of, the Applicable Party or any of its Subsidiaries, to
any Third Party that is considering making, or has made, any Third Party
Acquisition Proposal; or

 

46



--------------------------------------------------------------------------------

(iii) agree to or recommend any Third Party Acquisition Proposal;

 

provided, however, that, at any time prior to the time Shareholders’ Approval
with respect to the Applicable Party is obtained and if the Applicable Party is
not otherwise in material breach of its obligations under this Section 6.01,
nothing contained in this Section 6.01 shall prevent the Applicable Party from
furnishing non-public information pursuant to a confidentiality agreement at
least as favorable to the Applicable Party as the Confidentiality Agreements (as
defined in Section 6.13) or affording access to the properties, books, records,
and personnel of the Applicable Party or any of its Subsidiaries to, or entering
into discussions or negotiations with, any Third Party in connection with a
Third Party Acquisition Proposal by such Third Party or recommending any Third
Party Acquisition Proposal pursuant to clause (iii) hereof if and only to the
extent the Board of Directors of the Applicable Party, in the exercise of its
fiduciary duties, determines in good faith by a majority vote (after
consultation with its financial and legal advisers) that such Third Party
Acquisition Proposal is reasonably likely to result in a Superior Proposal (as
hereinafter defined). For purposes of this Agreement, “Superior Proposal” means
a Third Party Acquisition Proposal (except that all references to “10% or more”
or “25%” in the definition of Third Party Acquisition Proposal shall be deemed
to be references to “a majority”) that was not solicited in violation of this
Agreement and that, in the good faith judgment of the Board of Directors of the
Applicable Party, taking into account, to the extent deemed appropriate by such
Board of Directors, the various legal, financial, and regulatory aspects of the
Third Party Acquisition Proposal and the person or group making such proposal,
(A) if accepted, is reasonably likely to be consummated, and (B) if consummated,
is reasonably likely to result in a transaction that is more favorable to the
Applicable Party shareholders (in their capacity as shareholders), from a
financial point of view, than the transactions contemplated by this Agreement.

 

(b) Nothing in this Section 6.01 shall operate to hinder or prevent either
Entegris or Mykrolis from fully complying with Rule 14e-2 or Rule 14d-9
promulgated under the Exchange Act with regard to a Third Party Acquisition
Proposal; provided, however, that compliance with such rules shall not in any
way limit or modify the effect that any action taken pursuant to such rules has
under Section 9.01 or Section 10.04.

 

(c) Each of Entegris and Mykrolis agrees not to release any third party from, or
waive any provision of, any confidentiality or standstill agreement to which it
is a party, unless the Board of Directors thereof, in the exercise of its
fiduciary duties, determines in good faith by a majority vote (after
consultation with its financial and legal advisers) that such action is
required. Notwithstanding anything stated in this Section 6.01(c), neither
Entegris nor Mykrolis need refuse a request from any person who has signed a
standstill agreement with such party to make a Third Party Acquisition Proposal
to the Chief Executive Officer or the Board of Directors thereof if the Board of
Directors determines in good faith by a majority vote, in the exercise of its
fiduciary duties, after consultation with its legal counsel, that such action is
required.

 

47



--------------------------------------------------------------------------------

(d) Each of Entegris and Mykrolis will notify the other promptly (but in no
event later than 24 hours) after receipt by it (or any of its advisers) of any
request (other than in the ordinary course of business and not related to a
Third Party Acquisition Proposal) for non-public information relating to it or
any of its Subsidiaries or for access to its properties, books, or records or
any of its Subsidiaries by any person who is known to be considering making, or
has made, a Third Party Acquisition Proposal or of an inquiry from a third party
seeking to have discussions or negotiations relating to, or make, a possible
Third Party Acquisition Proposal. Such notice shall be provided orally and in
writing and shall identify the terms and conditions of any such Third Party
Acquisition Proposal, indication, or request, including the identify of the
party making the Third Party Acquisition Proposal, indication, or request and
shall be accompanied by copies of all agreements or proposed agreements related
thereto. Each Applicable Party shall keep the other reasonably informed, on a
prompt basis (but in any event no later than 24 hours following any written
correspondence from any person known to be contemplating a Third Party
Acquisition Proposal), of the status and details of any such Third Party
Acquisition Proposal, indication, or request and shall provide such other party
with copies of all agreements and proposed agreements related to such Third
Party Acquisition Proposal.

 

(e) Each of Entegris and Mykrolis shall, and shall cause each of its
Subsidiaries and the directors, employees, financial advisers, representatives,
and other agents of it and its Subsidiaries to, cease immediately and cause to
be terminated all discussions or negotiations with any persons conducted prior
to the date hereof with respect to any Third Party Acquisition Proposal.

 

(f) Except as set forth in Section 9.01, nothing set forth in this Section 6.01
shall (i) permit any party hereto to terminate this Agreement, (ii) affect any
other obligation of the parties under this Agreement, (iii) limit either
Entegris’ or Mykrolis’ obligation to duly call, give notice of, convene and hold
its respective Shareholders’ Meeting, (iv) relieve either Entegris or Mykrolis
of its obligation to submit to a vote of its shareholders or stockholders either
the Entegris Voting Proposal or the Mykrolis Voting Proposal, as appropriate, at
its respective Shareholders’ Meeting, or (v) except to the extent required by
law, permit either party hereto to submit for a vote of its respective
shareholders or stockholders at or prior to its respective Shareholders’ Meeting
any Third Party Acquisition Proposal.

 

6.02. Joint Proxy Statement; Registration Statement.

 

(a) As promptly as practicable after the execution of this Agreement, Entegris
and Mykrolis shall prepare and file with the SEC the Joint Proxy Statement to be
sent to the shareholders of Entegris and Mykrolis in connection with the
Entegris Shareholders’ Meeting and the Mykrolis Shareholders’ Meeting, and
Entegris and Eagle Delaware shall prepare and file with the SEC the Registration
Statement on Form S-4. Entegris, Eagle Delaware and Mykrolis shall use
reasonable best efforts to cause the Registration Statement to become effective
as soon after filing as practicable. The Joint Proxy Statement shall include the
recommendation of the Board of Directors of Mykrolis in favor of the Mykrolis
Voting Proposal and the recommendation of the Board of Directors of Entegris in
favor of the Entegris Voting Proposal; provided that the Board of Directors of
either Entegris or Mykrolis may withdraw its

 

48



--------------------------------------------------------------------------------

recommendation if it is necessary to do so pursuant to Section 6.04(b).
Entegris, Eagle Delaware and Mykrolis shall make all other necessary filings
with respect to the Reincorporation Merger and the Merger under the Securities
Act and the Exchange Act and the rules and regulations thereunder.

 

(b) Mykrolis shall take such action as may be necessary to ensure that (i) the
information supplied by Mykrolis for inclusion in the Registration Statement
shall not at the time the Registration Statement is declared effective by the
SEC contain any untrue statement of a material fact or omit to state any
material fact required to be stated in the Registration Statement or necessary
in order to make the statements in the Registration Statement, in light of the
circumstances under which they were made, not misleading, and (ii) the
information supplied by Mykrolis for inclusion in the Joint Proxy Statement, or
included or supplied by on or behalf of Mykrolis for inclusion in any filing
pursuant to Rule 165 and Rule 425 under the Securities Act or Rule 14a-12 under
the Exchange Act (each, a “Regulation M-A Filing”), shall not, on the date the
Joint Proxy Statement is first mailed to shareholders of Entegris or
stockholders of Mykrolis, at the time such Regulation M-A Filing is filed with
the SEC, at the time of the Mykrolis Shareholders’ Meeting and the Entegris
Shareholders’ Meeting, and at the Effective Time, contain any statement that, at
such time and in light of the circumstances under which it shall be made, is
false or misleading with respect to any material fact, or omit to state any
material fact necessary in order to make the statements made in the Joint Proxy
Statement not false or misleading, or omit to state any material fact necessary
to correct any statement in any earlier communication with respect to the
solicitation of proxies for the Mykrolis Shareholders’ Meeting or Entegris
Shareholders’ Meeting that has become false or misleading. If at any time prior
to the Effective Time any event relating to Mykrolis or any of its affiliates,
officers, or directors is discovered by Mykrolis that should be set forth in an
amendment to the Registration Statement or a supplement to the Joint Proxy
Statement, Mykrolis shall promptly so inform Entegris.

 

(c) Entegris and Eagle Delaware shall take such action as may be necessary to
ensure that (i) the information supplied by Entegris and Eagle Delaware for
inclusion in the Registration Statement shall not at the time the Registration
Statement is declared effective by the SEC contain any untrue statement of a
material fact or omit to state any material fact required to be stated in the
Registration Statement or necessary in order to make the statements in the
Registration Statement, in light of the circumstances under which they were
made, not misleading, and (ii) the information supplied by Entegris and Eagle
Delaware for inclusion in the Joint Proxy Statement, or included or supplied by
or on behalf of Entegris or Eagle Delaware for inclusion in any Regulation M-A
Filing, shall not, on the date the Joint Proxy Statement is first mailed to
shareholders of Entegris or stockholders of Mykrolis, at the time such
Regulation M-A Filing is filed with the SEC, at the time of the Entegris
Shareholders’ Meeting and the Mykrolis Shareholders’ Meeting, and at the
Effective Time, contain any statement that, at such time and in light of the
circumstances under which it shall be made, is false or misleading with respect
to any material fact, or omit to state any material fact necessary in order to
make the statements made in the Joint Proxy Statement not false or misleading,
or omit to state any material fact necessary to correct any statement in any
earlier communication with respect to the solicitation of proxies for the
Entegris Shareholders’ Meeting or the Mykrolis Shareholders’ Meeting that has
become false or misleading. If at any time before the Effective Time any event
relating to Entegris or any of its affiliates, officers, or directors is
discovered by Entegris that should be set forth in an amendment to the
Registration Statement or a supplement to the Joint Proxy Statement, Entegris
shall promptly so inform Mykrolis.

 

49



--------------------------------------------------------------------------------

(d) Each of Mykrolis, Entegris and Eagle Delaware shall use its reasonable best
efforts to have the Joint Proxy Statement cleared by the SEC and, as soon as
practicable thereafter, shall cause copies of the Joint Proxy Statement and form
of proxy pursuant thereto to be mailed to their respective shareholders and
stockholders in accordance with applicable provisions of Law.

 

6.03. Access to Information. Upon reasonable notice and to the extent permitted
under applicable Law and the provisions of agreements to which Entegris or
Mykrolis, as the case may be, is a party, each of Mykrolis and Entegris shall
(and shall cause their respective Subsidiaries to) afford to the officers,
employees, accountants, counsel, and other authorized representatives of the
other, reasonable access, during normal business hours during the period before
the Effective Time, to all its properties, books, contracts, commitments, and
records and, during such period, each of Mykrolis and Entegris shall (and shall
cause their respective Subsidiaries to) furnish promptly to the other (a) a copy
of each report, schedule, registration statement, and other document filed or
received by it during such period pursuant to the requirements of federal
securities laws and (b) all other information concerning its business,
properties, and personnel as such other party or its authorized representatives
may reasonably request. Any investigation pursuant to this Section shall be
conducted in such manner as not to interfere unreasonably with the conduct of
businesses of Mykrolis and Entegris and their respective Subsidiaries and the
investigating party will take all reasonable precautions to protect and preserve
the confidentiality of all information described in this Section 6.03, as
required under the Confidentiality Agreements (as defined in Section 6.13). No
information or knowledge obtained in any investigation pursuant to this Section
6.03 shall be deemed to modify a representation or warranty contained in this
Agreement or the conditions to the obligations of the parties to consummate the
Merger or limit the remedies of any party hereunder.

 

6.04. Board Recommendations; Shareholders’ Meetings.

 

(a) Subject to the terms of this Section 6.04, neither the Entegris Board (or
any committee thereof) nor the Mykrolis Board (or any committee thereof) shall:

 

(i) withdraw, amend or modify, or propose publicly to withdraw, amend or modify,
in a manner adverse to the other party, the approval or recommendation by such
Board of Directors or any such committee of this Agreement or the transactions
contemplated hereby (any such withdrawal, amendment, modification or proposal, a
“Change of Recommendation”); or

 

(ii) adopt, approve or recommend to its shareholders or stockholders that they
accept, or propose publicly to adopt, approve or recommend, any Third Party
Acquisition Proposal.

 

(b) Notwithstanding anything to the contrary set forth herein, each of the
Mykrolis Board and the Entegris Board may effect a Change of Recommendation but
only if the Board of Directors thereof, in the exercise of its fiduciary duties,
determines in good faith by a

 

50



--------------------------------------------------------------------------------

majority vote, after consultation with its outside counsel, that the Change of
Recommendation is necessary to satisfy its fiduciary duties. Furthermore, if
such Change of Recommendation results from the receipt of a Superior Proposal,
then, prior to making such Change of Recommendation (i) the party hereto
receiving such Superior Proposal shall provide the other party hereto five
business days prior written notice that its Board of Directors intends to take
such action (unless at the time such notice is otherwise required to be given,
there are fewer than five business days prior to the Applicable Party’s
Shareholders’ Meeting or the five business day notice would make impractical
compliance with Rule 14e-2(a) or Rule 14d-9, in which case the Applicable Party
shall provide as much notice in advance of the Applicable Party’s Shareholders’
Meeting or the filing of a Schedule 14d-9, as applicable, as is reasonably
practical) specifying the material terms and conditions of such Superior
Proposal (and providing a written copy thereof) and identifying the person or
persons making such Superior Proposal and (ii) if, during the foregoing five
business day period, the party hereto that has received the foregoing notice
shall make a counterproposal to the party hereto that is proposing to effect a
Change of Recommendation, the party that is proposing to take such action shall
consider and cause its financial and legal advisors to negotiate on its behalf
in good faith with respect to the terms of any such counterproposal.

 

(c) Except as provided in Section 9.01, nothing set forth in this Section 6.04
shall, whether or not the Mykrolis Board or the Entegris Board effects a Change
of Recommendation in compliance with Section 6.04(b), (i) permit either party
hereto to terminate this Agreement, (ii) affect any other obligation of the
parties under this Agreement, (iii) limit either party’s obligation to duly
call, give notice of, convene and hold its respective Shareholders’ Meeting,
(iv) relieve either party hereto of its obligation to submit to a vote of its
shareholders or stockholders the Entegris Voting Proposal or the Mykrolis Voting
Proposal, as appropriate, at its respective Shareholders’ Meeting, or (v) permit
either party hereto to submit for a vote of its respective shareholders or
stockholders at or prior to its respective Shareholders’ Meeting any Third Party
Acquisition Proposal.

 

(d) Each party acting through its respective Board of Directors, shall take all
actions in accordance with applicable Law, the rules of NASDAQ and of the NYSE,
as applicable, and their respective charter documents, to promptly and duly
call, give notice of, convene and hold as promptly as practicable, its
respective Shareholders’ Meeting for the purpose of considering and voting upon,
in the case of Mykrolis, the approval of the Mykrolis Voting Proposal and, in
the case of Entegris, the approval of the Entegris Voting Proposal. Each of
Mykrolis and Entegris shall use their respective reasonable best efforts to hold
the Entegris Shareholders’ Meeting and the Mykrolis Shareholders’ Meeting on the
same day and at the same time.

 

(e) Subject to this Section 6.04, to the fullest extent permitted by applicable
Law, (i) in the case of Mykrolis, the Mykrolis Board shall recommend approval of
the Mykrolis Voting Proposal by the stockholders of Mykrolis at the Mykrolis
Shareholders’ Meeting and include such recommendation in the Joint Proxy
Statement and (ii) in the case of Entegris, the Entegris Board shall recommend
approval of the Entegris Voting Proposal by the shareholders of Entegris at the
Entegris Shareholders’ Meeting and include such recommendation in the Joint
Proxy Statement. Unless the Board of Directors of either party, or any committee
thereof, shall effect a Change of Recommendation in accordance with this Section
6.04, each of Mykrolis and

 

51



--------------------------------------------------------------------------------

Entegris shall use its reasonable best efforts to solicit from its stockholders
and shareholders, respectively, proxies in favor of the Mykrolis Voting Proposal
or the Entegris Voting Proposal, respectively.

 

(f) Mykrolis shall submit the Mykrolis Voting Proposal to its stockholders at
the Mykrolis Shareholders’ Meeting for the purpose of acting upon such proposal
whether or not (i) the Mykrolis Board at any time subsequent to the date of this
Agreement effects a Change of Recommendation or (ii) any actual, potential or
purported Third Party Acquisition Proposal or Superior Proposal has been
commenced, disclosed, announced or submitted to Mykrolis. Entegris shall submit
the Entegris Voting Proposal to its shareholders at the Entegris Shareholders’
Meeting for the purpose of acting upon such proposal whether or not (A) the
Entegris Board at any time subsequent to the date of this Agreement effects a
Change of Recommendation, or (B) any actual, potential or purported Third Party
Acquisition Proposal or Superior Proposal has been commenced, disclosed,
announced or submitted to Entegris. Each of Mykrolis and Entegris shall use
reasonable best efforts to ensure that all proxies solicited in connection with
its respective Shareholders’ Meeting are solicited in compliance with all
applicable legal requirements. Notwithstanding anything to the contrary
contained in this Agreement, each of Mykrolis or Entegris, after consultation
with the other, may adjourn or postpone its respective Shareholders’ Meeting to
the extent necessary to ensure that any required supplement or amendment to the
Joint Proxy Statement is provided to its respective shareholders or stockholders
or, if, as of the time for which the applicable Shareholders’ Meeting is
originally scheduled (as set forth in the Joint Proxy Statement), there are
insufficient shares of, in the case of Mykrolis, Mykrolis Common Stock and, in
the case of Entegris, Entegris Common Stock, represented (either in person or by
proxy) to constitute a quorum necessary to conduct the business of the
respective Shareholders’ Meeting.

 

(g) Following the Shareholders’ Meetings and at or prior to the Closing, each of
Mykrolis and Entegris shall deliver to the Corporate Secretary of the other
party a certificate setting forth the voting results from the respective
Shareholders’ Meeting.

 

6.05. Legal Conditions to Merger. Each of Entegris and Mykrolis will use its
reasonable best efforts to comply promptly with all legal requirements which may
be imposed on it with respect to the Merger (which actions shall include,
without limitation, furnishing all information required under the HSR Act and
applicable foreign antitrust or competition Laws and in connection with
approvals of or filings with any other governmental entity) and will promptly
cooperate with and furnish information to each other in connection with any such
requirements imposed upon either of them or any of their Subsidiaries in
connection with the Merger. Each of Entegris and Mykrolis will, and will cause
each of its respective Subsidiaries to, use its reasonable best efforts to
obtain (and will cooperate with each other in obtaining) any consent,
authorization, order, or approval of, or any exemption by, any governmental
entity or other public third party, required to be obtained or made by Entegris,
Mykrolis, or any of their respective Subsidiaries in connection with the Merger
or the taking of any action contemplated thereby or by this Agreement.

 

6.06. Tax-Free Reorganization. Entegris and Mykrolis shall cooperate with each
other in obtaining the opinions of Faegre & Benson LLP (“Faegre & Benson”),
counsel to Entegris, for the benefit of Entegris’ shareholders and Ropes & Gray
LLP (“Ropes & Gray”), counsel to

 

52



--------------------------------------------------------------------------------

Mykrolis, for the benefit of the Mykrolis’ stockholders, respectively, dated on
or about the date the Registration Statement is declared effective by the SEC
and updated as of the Closing Date, constituting conditions precedent to the
Reincorporation Merger and the Merger pursuant to Article VII, to the effect
that, with respect to the Faegre & Benson opinion, the Reincorporation Merger
and the Merger will constitute a reorganization within the meaning of Section
368(a) of the Code and, with respect to the Ropes & Gray opinion, that the
Merger will constitute a reorganization within the meaning of Section 368(a) of
the Code. In connection therewith, each of Entegris and Mykrolis shall deliver
to Faegre & Benson and Ropes & Gray customary representation letters in form and
substance reasonably satisfactory to such counsel, and at such time or times
that may be reasonably requested by such law firms (the representation letters
referred to in this sentence are collectively referred to as the “Tax
Certificates” ). Prior to the Effective Time, Entegris, Eagle Delaware and
Mykrolis shall not take any action that would cause the Reincorporation Merger
or the Merger to fail to qualify as a “reorganization” within the meaning of
Section 368(a) of the Code.

 

6.07. Mykrolis Affiliate Agreements. Within two (2) weeks of the date of this
Agreement, Mykrolis will provide Eagle Delaware with a list of those persons who
are, in Mykrolis’ reasonable judgment, “affiliates” of Mykrolis within the
meaning of Rule 145 (each such person who is an “affiliate” of Mykrolis within
the meaning of Rule 145 is herein referred to as a “Rule 145 Affiliate”) under
the Securities Act (“Rule 145”). Mykrolis shall provide Eagle Delaware such
information and documents as Eagle Delaware shall reasonably request for the
purpose of reviewing the list and shall notify Eagle Delaware in writing
regarding any change in the identity of its Rule 145 Affiliates prior to the
Closing Date. Mykrolis shall use its reasonable efforts to deliver or cause to
be delivered to Eagle Delaware no later than five days prior to the Effective
Time a letter agreement from each of the Rule 145 Affiliates, by which each Rule
145 Affiliate agrees to comply with the applicable requirements of Rule 145
(each a “Rule 145 Affiliate Agreement”). Eagle Delaware shall be entitled to
place appropriate legends on the certificates evidencing any Eagle Delaware
Common Stock to be received by such Rule 145 Affiliates pursuant to the terms of
this Agreement and to issue appropriate stop transfer instructions to the
transfer agent for the Eagle Delaware Common Stock, consistent with the terms of
the Rule 145 Affiliate Agreements.

 

6.08. NASDAQ Listing. Eagle Delaware shall use its best efforts to cause (i)
Eagle Delaware to be a “successor issuer” of Entegris within the meaning of Rule
12g-3 under the Exchange Act, (ii) the Eagle Delaware Common Stock to approved
for quotation on NASDAQ under the same stock ticker symbol as the Entegris
Common Stock had previously been quoted, (iii) the shares of Eagle Delaware
Common Stock to be issued in connection with the Merger to be listed on NASDAQ
as of the Closing Date, subject to official notice of issuance, and (iv) the
shares of Mykrolis Common Stock to be delisted from the NYSE.

 

6.09. Stock Plans and Other Options.

 

(a) At the Effective Time, each outstanding option to purchase shares of
Mykrolis Common Stock (a “Mykrolis Stock Option”) under the Mykrolis Stock
Option Plans whether vested or unvested, and each Mykrolis Stock Option Plan
shall be assumed by Eagle Delaware and thereafter each Mykrolis Stock Option
shall constitute an option to acquire, on the

 

53



--------------------------------------------------------------------------------

same terms and condition as were applicable under the Mykrolis Stock Option
Plans, the same number of shares of Eagle Delaware Common Stock as the holder of
such Mykrolis Stock Option would have been entitled to receive pursuant to the
Merger had such holder exercised such option in full immediately prior to the
Effective Time, at the price per share set forth in the Mykrolis Stock Option,
divided by the number of shares of Eagle Delaware Common Stock into which one
share of Mykrolis Common Stock is convertible under Section 2.01, rounded to the
nearest full cent; provided, however, that in the case of any Mykrolis Stock
Option, the option price, the number of shares purchasable pursuant to such
option and the terms and condition of exercise of such option shall be
determined in order to comply with Section 424(a) of the Code. “Mykrolis Stock
Option Plans” means the 2001 Equity Incentive Plan, the 2003 Employment
Inducement and Acquisition Stock Option Plan, the 2001 Non-Employee Director
Stock Option Plan, as amended, and Amended and Restated 2001 Employee Stock
Purchase Plan.

 

(b) As soon as practicable after the Effective Time, Eagle Delaware shall
deliver to the participants in the Mykrolis Stock Option Plans an appropriate
notice setting forth such participant’s rights pursuant thereto and the grants
made prior to the Effective Time pursuant to the Mykrolis Stock Option Plans
shall continue in effect on the same terms and conditions (subject to the
adjustments required by this Section 6.09 after giving effect to the Merger and
subject to any acceleration of vesting or other changes therein as a result of
the terms of the Mykrolis Stock Option Plans and the consummation of the
Merger). Eagle Delaware shall comply with the terms of the Mykrolis Stock Option
Plans to ensure, to the extent required by, and subject to the provisions of,
the Mykrolis Stock Option Plans, that Mykrolis Stock Options which qualified as
incentive stock options under Section 422 of the Code prior to the Effective
Time continue to qualify as incentive stock options thereunder after the
Effective Time.

 

(c) Eagle Delaware shall take all corporate action necessary to reserve for
issuance a sufficient number of shares of Eagle Delaware Common Stock for
delivery under the this Agreement, including under the Mykrolis Stock Option
Plans assumed in accordance with this Section 6.09. As soon as practicable after
the Effective Time, and in any event no later than 10 days after the Effective
Time, Eagle Delaware shall file a registration statement on Form S-8 (or any
successor or other appropriate forms) with respect to the shares of Eagle
Delaware Common Stock subject to such options and shall use its best efforts to
maintain the effectiveness of such registration statement for so long as such
options remain outstanding. With respect to those individuals who after the
Merger will be subject to the reporting requirements under Section 16(a) of the
Exchange Act, where applicable, Eagle Delaware shall administer the Mykrolis
Stock Option Plans assumed pursuant to this Section 6.09 in a manner that
complies with Rule 16b-3 under the Exchange Act.

 

6.10. Consents. Each of Entegris and Mykrolis shall use reasonable efforts to
obtain all necessary consents, waivers, and approvals under any of Entegris’ or
Mykrolis’ material agreements, contracts, licenses, or leases in connection with
the Merger.

 

6.11. Reports. From and after the Effective Time and so long as necessary in
order to permit the Rule 145 Affiliates to sell the shares of Eagle Delaware
Common Stock received by them as a result of the Merger pursuant to Rule 145
and, to the extent applicable, Rule 144 under the Securities Act, Eagle Delaware
will use its reasonable efforts to file on a timely basis all

 

54



--------------------------------------------------------------------------------

reports required to be filed by it pursuant to Section 13 or 15(d) of the
Exchange Act, referred to in paragraph (c)(1) of Rule 144 under the Securities
Act (or, if applicable, Eagle Delaware will use its reasonable efforts to make
publicly available the information regarding itself referred to in paragraph
(c)(3) of Rule 144).

 

6.12. Additional Agreements; Reasonable Best Efforts. Subject to the terms and
conditions of this Agreement, each of the parties agrees to use its reasonable
best efforts (unless another standard is specifically identified) to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper, or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement,
subject to the vote of shareholders of Entegris and of stockholders of Mykrolis
described in Section 6.04, including cooperating fully with the other party. In
case at any time after the Effective Time any further action is necessary or
desirable to carry out the purposes of this Agreement or to vest the Surviving
Corporation with full title to all properties, assets, rights, approvals,
immunities, and franchises of Mykrolis, the proper officers and directors of
each party to this Agreement shall take all such necessary action.

 

6.13. Confidentiality Agreements. The Letter Agreements, dated as of January 21,
2005, between Mykrolis and Entegris (the “Confidentiality Agreements”), shall
remain in full force and effect until the Effective Time. Until the Effective
Time, Mykrolis and Entegris shall comply with the terms of the Confidentiality
Agreements.

 

6.14. Section 16 Matters. Prior to the Effective Time, with respect to both
derivative and non-derivative securities, as applicable, Mykrolis, Entegris and
Eagle Delaware shall take all such steps as may be required or appropriate to
cause any dispositions of Mykrolis Common Stock or acquisitions of Eagle
Delaware Common Stock resulting from the transactions contemplated by Article 0,
Article I, Article II, or Section 6.09 of this Agreement with respect to each
individual who is subject to the reporting requirements of Section 16(a) of the
Exchange Act with respect to Mykrolis or Entegris, as applicable, to be exempt
under Rule 16b-3 promulgated under the Exchange Act.

 

6.15. Public Announcements. So long as this Agreement is in effect, Mykrolis and
Entegris will consult with each other before issuing any press release or making
any public statement with respect to the transactions contemplated herein and
except as may be required by applicable law or any listing agreement with any
national securities exchange or NASDAQ, will not issue any such press release or
make any such public statement without the prior consent of the other party,
which consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, any such press release or public statement as may be required by
applicable law or any such listing agreement may be issued without such consent,
if the party making such release or statement has used its reasonable efforts to
consult in advance with the other party.

 

6.16. Notices of Certain Events. Each of Mykrolis and Entegris shall promptly
notify the other of:

 

(a) any notice or other communication from any person alleging that the consent
of such person is or may be required in connection with the transactions
contemplated herein;

 

55



--------------------------------------------------------------------------------

(b) any notice or other communication from any governmental entity in connection
with the transactions contemplated herein; and

 

(c) any change, event, occurrence, or condition that would be reasonably likely
to have a Material Adverse Effect on such party.

 

6.17. No Takeovers Statutes Apply. In connection with the Merger and the other
transactions contemplated hereby and without limiting the foregoing, Entegris,
Eagle Delaware and Mykrolis shall take all action necessary to ensure that (i)
no Takeover Statute or similar Law is or becomes applicable to the Merger, this
Agreement or any of the other transactions contemplated hereby or (ii) if any
Takeover Statute or similar Law becomes applicable to the Merger, this Agreement
or any of the other transactions contemplated hereby may be consummated as
promptly as practicable on the terms contemplated by this Agreement and
otherwise to minimize the effect of such Law on the Merger and the other
transactions contemplated by this Agreement.

 

6.18. No Acquisition of Common Stock. From the date of this Agreement until the
earlier to occur of the Effective Time or the termination of this Agreement, (i)
Entegris shall not (and shall cause its Subsidiaries not to) acquire, directly
or indirectly, any beneficial interest in shares of Mykrolis Common Stock and
(ii) Mykrolis shall not (and shall cause its Subsidiaries not to) acquire,
directly or indirectly, any beneficial interest in shares of Entegris Common
Stock.

 

6.19. Maintenance of Insurance Coverage. From the date of this Agreement until
the earlier to occur of the Effective Time or the termination of this Agreement,
each of Entegris and Mykrolis shall use its reasonable best efforts to maintain
in full force and effect all insurance policies that are maintained by it any or
its Subsidiaries as of the date hereof.

 

6.20. Reincorporation Merger. Entegris and Eagle Delaware shall use their
reasonable best efforts, subject to receipt of the Requisite Entegris
Shareholder Approval, to consummate the Reincorporation Merger promptly
following receipt of such Requisite Entegris Shareholder Approval and
immediately prior to the consummation of the Merger. In connection with the
Reincorporation Merger, each of Entegris and Eagle Delaware shall take action
necessary to cause, at the Reincorporation Merger Effective Time, (i) Eagle
Delaware to assume all employee stock option or other equity incentive plans of
Entegris and (ii) each outstanding stock option to purchase shares of Entegris
Common Stock granted under any employee stock option, restricted stock unit or
compensation plan of, or other arrangement with, Entegris to be assumed by Eagle
Delaware as provided in the Reincorporation Plan of Merger

 

6.21. Mykrolis Rights Agreement. The Board of Directors of Mykrolis has taken
all action to the extent necessary (including amending the Mykrolis Rights
Agreement) in order to render Mykrolis Rights inapplicable to the Merger and the
other transactions contemplated by this Agreement and to terminate the Mykrolis
Rights Agreement, effective immediately prior to

 

56



--------------------------------------------------------------------------------

the Effective Time. Except in connection with the foregoing sentence and to
effect its obligations under this Agreement, prior to the Effective Time the
Board of Directors of Mykrolis shall not, without the prior written consent of
Entegris, unless the stockholders of Mykrolis shall vote not to approve the
Mykrolis Voting Proposal, (i) amend the Mykrolis Rights Agreement or (ii) take
any action with respect to, or make any determination under, the Mykrolis Rights
Agreement, including a redemption of the Mykrolis Rights, in each case in order
to facilitate any Third Party Acquisition Proposal with respect to Mykrolis.

 

6.22. Entegris Rights Agreement. The Board of Directors of Eagle Delaware and
Entegris shall take all action to the extent necessary to cause a rights
agreement (the “Entegris Rights Agreement”) comparable to the Mykrolis Rights
Agreement but with such modifications, including the exercise price of the
rights, as the Board of Directors of Eagle Delaware shall deem advisable, to
become effective prior to the Effective Time (provided that the rights
thereunder shall not be issued until after the Effective Time to holders of
record of Eagle Delaware Common Stock on the date that is one business day after
the Effective Time).

 

6.23. Reincorporation Merger. Entegris, as the sole stockholder of Eagle
Delaware, shall approve this Agreement, the Reincorporation Plan of Merger and
the transactions contemplated hereby and thereby, including without limitation,
the Reincorporation Merger and the Merger, immediately following the Entegris
Shareholders Meeting (provided that the Requisite Entegris Shareholder Approval
shall have been obtained) and shall deliver evidence of such approval to
Mykrolis. Following the satisfaction or waiver of the conditions set forth in
Sections 7.01, 7.02 and 7.03 of this Agreement, Entegris and Eagle Delaware
shall take all action to the extent necessary to consummate the Reincorporation
Merger.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

7.01. Conditions to Each Party’s Obligation To Effect the Reincorporation Merger
and the Merger. The respective obligations of each party to this Agreement to
effect the Reincorporation Merger and the Merger shall be subject to the
satisfaction before the Closing Date of the following conditions, any of which
may be waived, to the extent legally allowed, in writing by mutual consent of
Mykrolis and Entegris:

 

(a) Shareholder Approval. The Requisite Mykrolis Shareholder Approval and the
Requisite Entegris Shareholder Approval shall have been obtained.

 

(b) HSR Act. All applicable waiting periods (and any extensions thereof)
applicable to the consummation of the Merger under the HSR Act shall have
expired or been terminated and all applicable foreign antitrust and competition
approvals shall have been received, except to the extent that the failure to
obtain such foreign approvals would not reasonably be likely to have a Material
Adverse Effect upon Entegris or Mykrolis.

 

(c) Registration Statement; Joint Proxy Statement. The Registration Statement
shall have become effective under the Securities Act and shall not be the
subject of any stop order or proceedings seeking a stop order. The Joint Proxy
Statement shall have been delivered to the shareholders of Entegris and the
stockholders of Mykrolis in accordance with the requirements of the Securities
Act and the Exchange Act.

 

57



--------------------------------------------------------------------------------

(d) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction, or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall have been issued, nor shall any
proceeding brought by a United States administrative agency or commission or
other United States governmental entity seeking any of the foregoing be pending;
and no statute, rule, regulation, or order shall be enacted, entered, enforced,
or deemed applicable to the Merger which makes the consummation of the Merger
illegal.

 

(e) Listing and Quotation. The shares of Eagle Delaware Common Stock to be
issued in the Merger shall have been approved for listing or quotation as
contemplated by Section 6.08, subject to official notice of issuance.

 

(f) Governmental and Regulatory Approvals. All consents, approvals and actions
of, filings with and notices to any governmental entity required by Entegris,
Eagle Delaware, Mykrolis or any Subsidiary thereof to consummate the Merger, the
failure of which to be obtained or taken is reasonably expected to materially
impair the ability of the parties to consummate the Merger, must have been
obtained.

 

(g) FIRPTA Certificates. Entegris and Mykrolis shall deliver certificates, in
form and substance reasonably satisfactory to counsel for Entegris and Mykrolis,
duly executed by the applicable parties and certifying facts that would exempt
the transactions contemplated hereby from the provisions of the Foreign
Investors Real Property Tax Act, as amended.

 

7.02. Additional Conditions to Obligations of Eagle Delaware. The obligations of
Eagle Delaware to effect the Merger and the Reincorporation Merger are subject
to the satisfaction of each of the following conditions, any of which may be
waived in writing by Eagle Delaware:

 

(a) Representations and Warranties. The representations and warranties of
Mykrolis in Section 4.01 of this Agreement shall be true and correct as of the
date of this Agreement and immediately before the Effective Time (except
representations or warranties that by their terms speak only as of an earlier
date, which shall be true and correct as of such earlier date), except to the
extent any inaccuracy in any such representation or warranty would not
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect on Mykrolis (provided that, solely for purposes of this Section
7.02(a), any representation or warranty in Section 4.01 that is qualified by
materiality or Material Adverse Effect language shall be read as if such
language were not present); and Entegris shall have received a certificate
signed on behalf of Mykrolis by the chief executive officer and chief financial
officer of Mykrolis to that effect.

 

(b) Performance of Obligations of Mykrolis. Mykrolis shall have performed in all
material respects all obligations required to be performed by it under this

 

58



--------------------------------------------------------------------------------

Agreement at or before the Effective Time and Entegris shall have received a
certificate signed on behalf of Mykrolis by the chief executive officer and the
chief financial officer of Mykrolis to that effect.

 

(c) No Material Adverse Change. Since the date of this Agreement, there shall
not have occurred and shall not exist any change in the business, operations,
results of operations, properties, or financial condition of Mykrolis and its
Subsidiaries, taken as a whole, that would reasonably be expected to have a
Material Adverse Effect on Mykrolis; and Entegris shall have received a
certificate signed on behalf of Mykrolis by the chief executive officer and the
chief financial officer of Mykrolis to that effect.

 

(d) Tax Opinion. Entegris shall have received the opinion of Faegre & Benson,
dated the Closing Date, to the effect that, on the basis of facts,
representations, and assumptions set forth or referred to in such opinion, the
Reincorporation Merger and the Merger will be treated for federal income tax
purposes as a reorganization within the meaning of Section 368(a) of the Code.
In rendering such opinion, Faegre & Benson may require and shall be entitled to
rely upon customary representations contained in Tax Certificates of officers of
Mykrolis, Entegris, Eagle Delaware, and others.

 

7.03. Additional Conditions to Obligations of Mykrolis. The obligations of
Mykrolis to effect the Merger is subject to the satisfaction of each of the
following conditions, any of which may be waived in writing by Mykrolis.

 

(a) Representations and Warranties. The representations and warranties of
Entegris in Section 4.02 of this Agreement shall be true and correct as of the
date of this Agreement and immediately before the Effective Time (except
representations or warranties that by their terms speak only as of an earlier
date, which shall be true and correct as of such earlier date), except to the
extent any inaccuracy in any such representation or warranty would not
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect on Entegris (provided that, solely for purposes of this Section
7.03(a), any representation or warranty in Section 4.02 that is qualified by
materiality or Material Adverse Effect language shall be read as if such
language were not present); and Mykrolis shall have received a certificate
signed on behalf of Entegris by the chief executive officer and the chief
financial officer of Entegris to that effect.

 

(b) Performance of Obligations of Entegris. Entegris shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or before the Effective Time; and Mykrolis shall have received a
certificate signed on behalf of Entegris by the chief executive officer and the
chief financial officer of Entegris to that effect.

 

(c) No Material Adverse Change. Since the date of this Agreement, there shall
not have occurred and shall not exist any change in the business, operations,
results of operations, properties, or financial condition of Entegris and its
Subsidiaries, taken as a whole, that would reasonably be expected to have a
Material Adverse Effect on Entegris; and Mykrolis shall have received a
certificate signed on behalf of Entegris by the chief executive officer and the
chief financial officer of Entegris to that effect.

 

59



--------------------------------------------------------------------------------

(d) Tax Opinion. Mykrolis shall have received the opinion of Ropes & Gray, dated
the Closing Date, to the effect that, on the basis of facts, representations,
and assumptions set forth or referred to in such opinion the Merger will be
treated for federal income tax purposes as a reorganization within the meaning
of Section 368(a) of the Code. In rendering such opinion, Ropes & Gray may
require and shall be entitled to rely upon customary representations contained
in Tax Certificates of officers of Mykrolis, Entegris, and others.

 

(e) Entegris Rights Agreement. Eagle Delaware shall have entered into the
Entegris Rights Agreement with a rights agent reasonably acceptable to Mykrolis
and shall have made all necessary filings with the SEC and NASDAQ in connection
therewith.

 

7.04. Additional Conditions to Each Party’s Obligation to Effect the Merger. In
addition to the conditions set forth in Section 7.01, 7.02 and 7.03, the
consummation of the Reincorporation Merger shall be a condition to the
obligation to effect the Merger.

 

ARTICLE VIII

CONDUCT AND TRANSACTIONS AFTER THE EFFECTIVE TIME

 

8.01. Employee Matters.

 

(a) For purposes of this Section 8.01, (i) “Mykrolis Employees” means the
employees who were active employees of Mykrolis or any of its Subsidiaries
immediately before the Effective Time and continue to be active employees of
Eagle Delaware, any of Eagle Delaware’s Subsidiaries, or any other affiliate of
Eagle Delaware after the Effective Time, and (ii) “Entegris Employees” means the
employees who were active employees of Entegris or any of its Subsidiaries
immediately before the Effective Time and continue to be active employees of
Eagle Delaware, any of Eagle Delaware’s Subsidiaries, or any other affiliate of
Eagle Delaware after the Effective Time.

 

(b) From and after the Effective Time, for purposes of determining eligibility
and vesting and entitlement to vacation and other benefits for Mykrolis
Employees and Entegris Employees under any compensation, severance, welfare,
pension, benefit, or savings plan of Eagle Delaware or any of its affiliates in
which Mykrolis Employees or Entegris Employees become eligible to participate,
service with Mykrolis, Entegris or any of their Subsidiaries or any of their
respective predecessors (whether before or after the Effective Time) shall be
credited as if such service had been rendered to Eagle Delaware or such
affiliate, including, for each Mykrolis Employee and each Entegris Employee,
recognition of all prior service with any entity, including any Subsidiary of
Mykrolis or Entegris prior to its becoming a Subsidiary of Mykrolis or Entegris,
as applicable, that was recognized by either party (or one of its Subsidiaries)
prior to the date hereof in the ordinary course of administering its (or such
Subsidiary’s) employee benefits.

 

(c) Notwithstanding any of the foregoing provisions of this Section 8.01,
nothing contained herein shall be construed as requiring Eagle Delaware or any
Subsidiary of Eagle Delaware to continue any specific employee plan or benefit
arrangement or to continue the employment of any specific employee.

 

60



--------------------------------------------------------------------------------

8.02. Indemnification. All rights to indemnification, expense advancement, and
exculpation existing in favor of any present or former director, officer, or
employee of Entegris, Mykrolis or any of their respective Subsidiaries as
provided in the Articles or Certificate of Incorporation, Bylaws or similar
charter or organizational documents of Entegris and Mykrolis or any of their
respective Subsidiaries or by law as in effect on the date hereof shall survive
the Merger for a period of at least six years after the Effective Time (or, if
any relevant claim is asserted or made within such six-year period, until final
disposition of such claim) with respect to matters occurring at or prior to the
Effective Time (including consummation of the Reincorporation Merger and the
Merger). To the fullest extent permitted by law, Eagle Delaware hereby assumes,
effective at the Effective Time, all obligations provided by statute or charter
or organizational documents of each of Entegris and Mykrolis in effect prior to
the Reincorporation Merger and the Merger in respect of indemnification and
expense reimbursement of any present or former director, officer or employee of
Entegris or Mykrolis if the relevant claim is asserted or made within six years
after the Effective Time. From and after the Effective Time, the Surviving
Corporation shall abide by and honor each of Mykrolis’ contractual obligations,
if any, to provide indemnification and exculpation to any other person, to the
extent of such contractual obligation and shall enter into indemnification
agreements with all persons who were officers or directors of Entegris
immediately prior to the Reincorporation Merger or who were officers or
directors of Mykrolis immediately prior to the Merger, in each case in
substantially the form of the indemnification agreements Mykrolis has with its
officers and directors immediately prior to the Effective Time.

 

8.03. Directors and Officers Liability Insurance. For a period of at least six
years after the Effective Time, Eagle Delaware shall maintain in effect either
(a) the current policies of directors’ and officers’ liability insurance
maintained by Entegris and Mykrolis (provided that Eagle Delaware may substitute
therefor policies of at least the same coverage and amounts containing terms and
conditions which are no less advantageous in any material respect to the insured
parties thereunder) with respect to claims arising from facts or events that
occurred at or before the Effective Time (including consummation of the
Reincorporation Merger and the Merger), or (b) a run-off (i.e., “tail”) policy
or endorsement with respect to the current policy of directors’ and officers’
liability insurance covering claims asserted within six years after the
Effective Time arising from facts or events that occurred at or before the
Effective Time (including consummation of the Reincorporation Merger and the
Merger); and such policies or endorsements shall name as insureds thereunder all
present and former directors and officers of Entegris, Mykrolis and any of their
respective Subsidiaries; provided that if the aggregate annual premiums for such
insurance during such period shall exceed 200% of the per annum rate of premium
paid by Entegris or Mykrolis, as applicable, then Eagle Delaware shall provide a
policy with the best coverage as shall then be available at 200% of such rate.
From and after the Effective Time, the Surviving Corporation shall abide by and
honor each of Entegris and Mykrolis’ contractual obligations, if any, to provide
directors’ and officers’ liability insurance to any other person, to the extent
of such contractual obligation.

 

61



--------------------------------------------------------------------------------

8.04. Eagle Delaware Organizational Documents; Governance Matters; Headquarters.

 

(a) Charter Documents. Subject to Section 1.03 and the receipt of the Requisite
Entegris Shareholder Approval, Entegris and Eagle Delaware shall take all
actions necessary to cause (i) the Certificate of Incorporation of Eagle
Delaware at the Effective Time to be in the form of Exhibit B hereto, and (ii)
the Bylaws of Eagle Delaware at the Effective Time to be in the form of Exhibit
C hereto.

 

(b) Board Composition. Entegris and Mykrolis shall take all actions necessary so
that at the Effective Time: (i) the Eagle Delaware Board of Directors shall
initially consist of ten directors, five of whom initially shall be
then-existing Entegris directors designated by Entegris and identified in
Section 8.04(b) of the Entegris Disclosure Schedule (as such list may be revised
by Entegris prior to the Effective Time to substitute a different then-existing
Entegris director) and five of whom initially shall be then-existing Mykrolis
directors designated by Mykrolis and identified in Section 8.04(b) of the
Mykrolis Disclosure Schedule (as such list may be revised by Mykrolis prior to
the Effective Time to substitute a different then-existing Mykrolis director),
provided that, following a recommendation by the Chief Executive Officer of
Eagle Delaware referred to below and the Chairman of Eagle Delaware referred to
below but through nomination by the nominating and governance committee of the
Eagle Delaware Board of Directors and approved by the Eagle Delaware Board of
Directors, one additional director may be added to the Board; (ii) the Eagle
Delaware Board of Directors shall have standing audit, nominating and
governance, and compensation committees, each comprised of an equal number of
directors designated by Entegris and directors designated by Mykrolis; and (iii)
the Chairman of the Board of Eagle Delaware shall be James E. Dauwalter and the
Chief Executive Officer of Eagle Delaware shall be Gideon Argov and the other
senior officers and managers of Eagle Delaware shall be as specified on Schedule
8.04(b) to this Agreement.

 

(c) Headquarters. Immediately after the Effective Time, Eagle Delaware’s
headquarters shall be located in Chaska, Minnesota.

 

(d) Charitable Contributions. The parties acknowledge that it has been the past
practice of Entegris to contribute to charities. The parties intend that Eagle
Delaware shall perpetuate charitable giving following the Closing, provided that
any such charitable giving shall be as approved from time to time by the Eagle
Delaware Board of Directors.

 

ARTICLE IX

TERMINATION

 

9.01. Generally. This Agreement may be terminated at any time before the
Effective Time, whether before or after approval of this Agreement and Merger by
the shareholders and stockholders of Mykrolis and Entegris:

 

(a) by mutual written consent of Entegris and Mykrolis (approved by their
respective Boards of Directors);

 

62



--------------------------------------------------------------------------------

(b) by Entegris or Mykrolis if the transactions contemplated hereby have not
been consummated on or before December 31, 2005 (which date may be extended by
mutual agreement of Entegris and Mykrolis); provided that such failure to
consummate such transactions by such date is not due to the failure of the party
seeking to terminate this Agreement (or, if Entegris is seeking to terminate
this Agreement, of Eagle Delaware) to comply in all material respects with its
obligations under this Agreement;

 

(c) by Entegris, if (i) any of the conditions set forth in Sections 7.01 or 7.02
shall become impossible to fulfill other than for reasons within the control of
Entegris or Eagle Delaware, and such conditions shall not have been waived by
Entegris pursuant to Article VII, or (ii) (A) the shareholders of Entegris fail
to approve the Entegris Voting Proposal by the required vote at the first
shareholders’ meeting called for that purpose or any adjournment thereof or (B)
the stockholders of Mykrolis fail to approve the Mykrolis Voting Proposal by the
required vote at the first stockholders’ meeting called for that purpose or any
adjournment thereof;

 

(d) by Mykrolis, if (i) any of the conditions set forth in Sections 7.01, 7.03
or 7.04 shall become impossible to fulfill other than for reasons within the
control of Mykrolis, and such conditions shall not have been waived by Mykrolis
pursuant to Article VII, or (ii) (A) the shareholders of Entegris fail to
approve Entegris Voting Proposal by the required vote at the first shareholders’
meeting called for that purpose or any adjournment thereof or (B) the
stockholders of Mykrolis fail to approve the Mykrolis Voting Proposal by the
required vote at the first stockholders’ meeting called for that purpose or any
adjournment thereof;

 

(e) by Entegris, if (i) the Board of Directors of Mykrolis fails to recommend
the Merger to Mykrolis’ stockholders or effects a Change of Recommendation, or
if Mykrolis fails to comply in all material respects with Section 6.01, (ii) the
Board of Directors of Mykrolis or any committee thereof recommends or approves
(whether or not permitted by Article VI) a Third Party Acquisition Proposal, or
(iii) the Board of Directors of Mykrolis shall have failed to hold the Mykrolis
Shareholders’ Meeting in accordance with Section 6.04 or the Board of Directors
of Mykrolis resolves to do any of the foregoing (provided, however, that the
provision by Mykrolis of any five business-day notice required under Section
6.04 shall not by itself permit Entegris to terminate this Agreement);

 

(f) by Mykrolis, if (i) the Board of Directors of Entegris fails to recommend
the Entegris Voting Proposal to Entegris’ shareholders or effects a Change of
Recommendation, or if Entegris fails to comply in all material respects with
Section 6.01, (ii) the Board of Directors of Entegris or any committee thereof
recommends or approves (whether or not permitted by Article VI) a Third Party
Acquisition Proposal, or (iii) the Board of Directors of Entegris shall have
failed to hold the Entegris Shareholders Meeting in accordance with Section 6.04
or the Board of Directors of Entegris resolves to do any of the foregoing
(provided, however, that the provision by Entegris of any five business-day
notice required under Section 6.04 shall not by itself permit Mykrolis to
terminate this Agreement); or

 

(g) by either Entegris or Mykrolis, if (i) there shall be any statute, rule, or
regulation that makes consummation of the transactions contemplated herein
illegal or otherwise prohibited, or (ii) any judgment, injunction, order, or
decree (which judgment, injunction, order,

 

63



--------------------------------------------------------------------------------

or decree Entegris and Mykrolis shall use its reasonable best efforts to lift)
of any court or other Governmental Body having competent jurisdiction enjoining
Entegris or Mykrolis from consummating the transactions contemplated herein is
entered and such judgment, injunction, order, or decree shall have become final
and non-appealable.

 

9.02. Procedure and Effect of Termination and Abandonment. In the event of
termination of this Agreement by Mykrolis or Entegris pursuant to Section 9.01,
written notice thereof shall forthwith be given to the other party and this
Agreement shall terminate and the Merger shall be abandoned without further
action by any of the parties hereto. If this Agreement is terminated as provided
herein, no party hereto shall have any liability or further obligation to the
other party to this Agreement, except as otherwise provided in Section 10.04 or,
subject to Section 10.04(d), to the extent the termination is a direct result of
a willful and material breach or violation by such party of a representation,
warranty, covenant, or agreement contained in this Agreement.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.01. Termination of Representations and Warranties. The representations and
warranties of Mykrolis and Entegris set forth in this Agreement (including those
set forth in the Mykrolis and Entegris Disclosure Schedules) or in any
certificate furnished under this Agreement shall not survive the Effective Time.
None of the representations, warranties or agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the
termination of this Agreement pursuant to Article IX except as set forth in
Section 9.02. The Confidentiality Agreements shall survive the execution and
delivery of this Agreement, or the termination of this Agreement pursuant to
this Article IX, as the case may be, pursuant to its terms and conditions.

 

10.02. Amendment and Modification. This Agreement may be amended by the parties
hereto at any time by action of their respective boards of directors, whether
before or after the Shareholders’ Approvals have been obtained; provided,
however, that after the Shareholders’ Approvals have been obtained, there shall
be no amendment that by law or the rules of any relevant stock exchange requires
further approval by shareholders without the further approval of such
shareholders. Any such amendment shall only be effective if made by an
instrument in writing signed on behalf of each of the parties hereto.

 

10.03. Waiver of Compliance; Consents. Any failure of Entegris or Mykrolis to
comply with any obligation, covenant, agreement, or condition herein may be
waived in writing by the other, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement, or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any party hereto, such consent shall be given in writing in a manner consistent
with the requirements for a waiver of compliance as set forth in this Section
10.03. The rights and remedies herein provided shall be cumulative.

 

64



--------------------------------------------------------------------------------

10.04. Expenses and Termination Fees.

 

(a) Expenses. Except as otherwise provided below in this Section 10.04, all
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby shall be paid by the party incurring such
expenses provided, that each of Entegris and Mykrolis shall pay 50% of (i) any
fees and expenses (other than attorney’s and accounting fees and expenses)
incurred in connection with the printing, filing and mailing of the Registration
Statement and the Joint Proxy Statement and (ii) the filing fees under HSR and
under any applicable foreign antitrust or competition Laws. For purposes of this
Agreement, “Expenses” means all reasonable out-of-pocket expenses (including all
reasonable fees and expenses of counsel, accountants, investment bankers,
experts and consultants to a party hereto) incurred by a party or on its behalf
in connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement and the transactions contemplated
hereby, including the preparation, printing, filing and mailing of the Joint
Proxy Statement and Registration Statement and the solicitation of shareholder
and stockholder approvals and all other matters related to the transactions
contemplated hereby.

 

(b) Mykrolis Termination Fee. If this Agreement is terminated pursuant to (i)
Section 9.01(b), Section 9.01(c)(i) (but only with respect to the conditions set
forth in Section 7.02 (a), (b) and (c)), or Section 9.01(c)(ii)(B), and (A)
prior to the Mykrolis Shareholders’ Meeting, a Third Party Acquisition Proposal
relating to Mykrolis shall have been made to Mykrolis and shall have become
known publicly or been made directly to Mykrolis’ stockholders generally or any
person shall have publicly announced an intention (whether or not conditional)
to make a Third Party Acquisition Proposal relating to Mykrolis and (B) within
12 months after such termination Mykrolis or any of its Subsidiaries (1) enters
into a definitive agreement with respect to any Third Party Acquisition Proposal
and such Third Party Acquisition Proposal is subsequently consummated within or
after such 12-month period, or (2) consummates any Third Party Acquisition
Proposal, or (ii) Section 9.01(e), then Mykrolis shall pay to Entegris a
non-refundable fee equal to $23,500,000 (the “Termination Fee”), plus all
Expenses of Entegris (up to a maximum of $1,500,000). Such Termination Fee and
Expenses shall be payable by Mykrolis as follows: (i) in the case of a
termination pursuant to clause (i) above, upon such consummation of such Third
Party Acquisition Proposal or (ii) in the case of a termination pursuant to
clause (ii) above, promptly, but in no event later than two business days after
the date of such termination.

 

(c) Entegris Termination Fee. If this Agreement is terminated pursuant to (i)
Section 9.01(b), Section 9.01(d)(i) (but only with respect to the conditions set
forth in Section 7.03(a), (b) and (c)), or Section or 9.01(d)(ii)(A), and (A)
prior to the Entegris Shareholders’ Meeting, a Third Party Acquisition Proposal
relating to Entegris shall have been made to Entegris and shall have become
known publicly or been made directly to Entegris’ shareholders generally or any
person shall have publicly announced an intention (whether or not conditional)
to make a Third Party Acquisition Proposal relating to Entegris and (B) within
12 months after such termination Entegris or any of its Subsidiaries (1) enters
into a definitive agreement with respect to any Third Party Acquisition Proposal
and such Third Party Acquisition Proposal is subsequently consummated within or
after such 12-month period, or (2) consummates any Third Party Acquisition
Proposal, or (ii) Section 9.01(f), then Entegris shall pay to Mykrolis the

 

65



--------------------------------------------------------------------------------

Termination Fee, plus all Expenses of Mykrolis (up to a maximum of $1,500,000).
Such Termination Fee and Expenses shall be payable by Entegris as follows: (i)
in the case of a termination pursuant to clause (i) above, upon such
consummation of such Third Party Acquisition Proposal or (ii) in the case of a
termination pursuant to clause (ii) above, promptly, but in no event later than
two business days after the date of such termination.

 

(d) Payment and Remedies. All payments to be made pursuant to this Section 10.04
shall be made by wire transfer of immediately available funds. If either party
fails to timely pay the Expenses of the other party or the Termination Fee
pursuant to this Section 10.04, then such party shall pay all costs and expenses
(including reasonable legal fees and expenses) incurred by the other party in
connection with any action or proceeding (including the filing of any lawsuit)
taken by it to collect such unpaid amounts, together with interest on such
unpaid amounts at the prime lending rate prevailing at such time, as published
in the Wall Street Journal, from the date such amounts were required to be paid
until the date actually received by such other party. In no event shall more
than one Termination Fee be payable by a party under this Section 10.04. For
purposes of determining whether a Third Party Acquisition Proposal has been
consummated that may entitle Entegris or Mykrolis to a Termination Fee,
references to “10% or more” or “25%” in the definition of “Third Party
Acquisition Proposal” shall be deemed to be “a majority.” Each of Mykrolis and
Entegris (for itself and its affiliates) hereby agrees, that upon any
termination of this Agreement under circumstances where it is entitled to a
Termination Fee and Expenses under this Section 10.04 and such Termination Fee
and Expenses are paid in full to such party, such party and its affiliates shall
be precluded from any other remedy against such other party, at law or in equity
or otherwise, and neither such party nor any of its affiliates shall seek (and
such party shall cause its affiliates not to seek) to obtain any recovery,
judgment, or damages of any kind, including consequential, indirect, or punitive
damages, against the other party or any of their respective directors, officers,
employees, partners, managers, members, or shareholders in connection with this
Agreement or the transactions contemplated hereby

 

(e) Integral Part of Transactions. The parties acknowledge that the agreements
contained in this Section 10.04 are an integral part of the transactions
contemplated by this Agreement and that without these agreements, the parties
would not have entered into this Agreement.

 

10.05. Additional Agreements. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its reasonable best efforts
to take or cause to be taken all action, and do or cause to be done all things
necessary, proper, or advisable under applicable laws and regulations, to ensure
that the conditions set forth in Article VII are satisfied and to consummate and
make effective the transactions contemplated by this Agreement (provided that
nothing herein stated shall require either Entegris or Mykrolis to take or cause
to be taken any action, or do or cause to be done any things, which other
provisions of this Agreement expressly permit the Board of Directors thereof, in
the exercise of its fiduciary duties, not to take or do). In case at any time
after the Effective Time any further action is necessary or desirable to carry
out the purposes of this Agreement, the proper officers and directors of each
corporation that is a party to this Agreement shall take all such necessary
action.

 

66



--------------------------------------------------------------------------------

10.06. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, effective when
delivered, or if delivered by express delivery service, effective when
delivered, or if mailed by registered or certified mail (return receipt
requested), effective three business days after mailing, or if delivered by
telecopy, effective when telecopied with confirmation of receipt, to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 

  (a) If to Entegris or to Eagle Delaware:

 

Entegris, Inc.

3500 Lyman Boulevard

Chaska, MN 55318

Telecopy No: 952-556-4480

Attention: James E. Dauwalter

 

with a copy to:

 

Dunkley and Bennett, P.A.

701 4th Avenue, Suite 700

Minneapolis, MN 55415

Telecopy No: (612) 339-9545

Attention: Jay Bennett

 

and

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Telecopy No: (612) 766-1600

Attention: Philip S. Garon

 

  (b) If to Mykrolis:

 

Mykrolis Corporation

129 Concord Road

Billerica, MA 01821

Telecopy No. (978) 436-6739

Attention: Gideon Argov

 

with a copy to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Telecopy No: (617) 951-7050

Attention: David B. Walek

 

67



--------------------------------------------------------------------------------

10.07. Assignment; No Third-Party Beneficiaries. This Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns, but
neither this Agreement nor any of the rights, interests, or obligations
hereunder may be assigned by any party hereto without the prior written consent
of the other party. Except for the provisions of Article 0, Article II and
Sections 8.02 and 8.03, this Agreement is not intended to confer upon any other
person except the parties hereto any rights or remedies hereunder.

 

10.08. Certain Definitions and Interpretations.

 

(a) As used in this Agreement, unless otherwise defined:

 

“affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act;

 

“business day” means any day other than a Saturday, Sunday, or a day that is a
statutory holiday under the laws of the United States, the State of Minnesota,
or the State of Massachusetts;

 

“Governmental Body” means any domestic or foreign national, state, multi-state,
or municipal or other local government, any subdivision, agency, commission, or
authority thereof, any court, or any quasi-governmental or private body
exercising any regulatory or taxing authority thereunder;

 

“including” means “including without limitation”;

 

“Intellectual Property” means the rights associated with trademarks, service
marks, trade names, and internet domain names, together with registrations and
applications related to the foregoing; patents and industrial design
registrations or applications (including any continuations, divisionals,
continuations-in-part, renewals, reissues, re-examinations and applications for
any of the foregoing); rights in works of authorship protected by copyright for
E.U. design registrations; copyrights (including any registrations and
applications for any of the foregoing); rights in mask works rights and trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies;

 

“knowledge of Entegris” or any similar phrase means the actual knowledge of one
or more of the executive officers of Entegris;

 

“knowledge of Mykrolis” or any similar phrase means the actual knowledge of one
or more of the executive officers of Mykrolis;

 

“Law” with respect to any person means any applicable foreign or domestic
federal, state, provincial, local, municipal or other law, statute, code,
treaty, ordinance, rule, regulation, administrative, executive or other order
(whether temporary, preliminary or

 

68



--------------------------------------------------------------------------------

permanent) of any Governmental Body, judgment, writ, stipulation, award,
injunction, decree or arbitration award or finding entered or imposed by any
Governmental Body, in any case that are in force as of the date hereof or which
come into force during the term of this Agreement;

 

“Lien” means any mortgage, restriction, claim, charge, security interest,
pledge, easement, reservation, restriction, covenant, agreement, encumbrance, or
other impairment to title of any kind, whether or not securing the payment of
money or performance of any other obligation;

 

“Permitted Liens” means (i) Liens for Taxes or governmental assessments or
similar obligations the payment of which is not yet due and payable or
delinquent, or for Taxes the validity of which are being contested in good faith
by appropriate proceedings, (ii) statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen, and other similar Liens imposed
by applicable law incurred in the ordinary course of business for sums not yet
delinquent or being contested in good faith, (iii) Liens relating to deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, and other types of social security, and
(iv) Liens securing executory obligations under any lease, regardless of whether
it constitutes an “operating lease” or a “capitalized lease” under generally
accepted accounting principles;

 

“person” means an individual, a partnership, a limited liability company, a
joint venture, a corporation, a trust, an incorporated organization, and a
government or any department, agency, or instrumentality thereof; and

 

“Subsidiary” and “Subsidiaries” of any specified corporation means any
corporation or limited liability company of which the outstanding securities
having ordinary voting power to elect a majority of the board of directors or
others performing similar functions are directly or indirectly owned by the
specified corporation.

 

(b) References to “Section” and “Sections” refer to a Section or Sections,
respectively, of this Agreement, and references to “Article” and “Articles”
refer to an Article or Articles, respectively, of this Agreement. As used in
this Agreement, all dollar amounts are expressed in United States funds.

 

(c) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Acquiring Person    4.01(q) Agreement    Preamble Applicable Party    6.01(a)
Benefit Plan    4.01(n) Certificate    2.02 Certificate of Merger    1.02 Change
in Recommendation    6.04(a)(i)

 

69



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Closing    3.01 Closing Date    3.01 Code    Recital C Confidentiality
Agreements    6.13 Delaware Corporation Law    1.01 Eagle Delaware    Preamble
Eagle Delaware Common Stock    0.02 Effective Time    1.02 Entegris    Preamble
Entegris, Inc.    0.01 Entegris Balance Sheet    4.02(e)(iii) Entegris Common
Stock    0.02 Entegris Disclosure Schedule    4.02 Entegris Employee Plan(s)   
4.02(n)(i) Entegris Employee Stock Purchase Plan    4.02(b) Entegris Material
Contracts    4.02(i) Entegris Real Property Leases    4.02(v)(ii) Entegris
Rights Agreement    6.22 Entegris SEC Report(s)    4.02(e)(i) Entegris
Shareholders’ Meeting(s)    4.02(c)(ii) Entegris Voting Proposal    4.02(c)(ii)
Environmental Law    4.01(o)(i)(A) ERISA    4.01(n) ERISA Affiliate   
4.01(n)(vi) Exchange Act    4.01(d) Exchange Agent    2.06(a) Exchange Fund   
2.06(a) Expenses    10.04(a) Faegre & Benson    6.06 Goldman Sachs    4.02(m)
Governmental Body    10.08(a) Hazardous Substance    4.01(o)(i)(B) HSR Act   
4.01(d) Joint Proxy Statement    4.01(f) Material Adverse Effect    4.01 Merger
   Recitals
B Merger Consideration    2.01(a)

 

70



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Mykrolis    Preamble Mykrolis Balance Sheet    4.01(e)(iii) Mykrolis Common
Stock    2.01(a) Mykrolis Disclosure Schedule    4.01 Mykrolis Employee   
8.01(a) Mykrolis Employee Plan(s)    4.01(n) Mykrolis Employee Stock Purchase
Plan    4.01(b) Mykrolis Material Contracts    4.01(i) Mykrolis Preferred Stock
   4.01(b) Mykrolis Real Property Leases    4.01(w)(ii) Mykrolis Rights   
4.01(b) Mykrolis Rights Agreement    4.01(b) Mykrolis SEC Report(s)   
4.01(e)(i) Mykrolis Shareholders’ Meeting    4.01(c)(ii) Mykrolis Stock Option
   6.09(a) Mykrolis Stock Option Plans    6.09(a) Mykrolis Voting Proposal   
4.01(c)(ii) NASDAQ    2.05 Pension Plan    4.01(n) Registration Statement   
4.01(f) Regulation M-A Filing    6.02(b) Reincorporation Merger    Recital B
Reincorporation Merger Effective Time    0.01 Requisite Entegris Shareholder
Approval    4.02(c)(ii) Requisite Mykrolis Shareholder Approval    4.01(c)(ii)
Ropes & Gray    6.06 Rule 145    6.07 Rule 145 Affiliate    6.07 Rule 145
Affiliate Agreement    6.07 Ruling    4.01(h)(xiv) Sarbanes-Oxley Act   
4.01(e)(iv) SEC    4.01(d) Securities Act    4.01(e)(i) Shareholders’ Approvals
   4.01(c) Shareholders’ Meetings    4.02(c)(ii) Spin Off    4.01(h)(xii)
Superior Proposal    6.01(a)(iii)

 

71



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Surviving Corporation    1.01 Surviving Corporation Common Stock    2.01(b)
Takeover Statute    4.01(v) Tax Certificates    6.06 Tax Returns    4.01(h) Tax
Sharing Agreement    4.01(h)(vi) Taxes    4.01(h) Termination Fee    10.04(b)
Third Party    6.01(a)(ii) Third Party Acquisition Proposal    6.01(a)(iii) WARN
Act    4.01(n)(xii) Welfare Plan    4.01(n)

 

10.09. Governing Law. This Agreement shall be governed by the internal laws of
the State of Delaware without giving effect to choice-of-law principles.

 

10.10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute the same instrument.

 

10.11. Headings; Internal References. The Table of Contents and Article and
Section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties, and shall not affect
the interpretation of this Agreement.

 

10.12. Entire Agreement. This Agreement (including the Mykrolis and Entegris
Disclosure Schedules and the exhibits hereto) and the Confidentiality Agreements
embody the entire agreement and understanding of the parties in respect of the
subject matter contained herein and supersede all prior agreements and
understandings among the parties with respect to such subject matter. There are
no restrictions, promises, representations, warranties (express or implied),
covenants, or undertakings of the parties, other than those expressly set forth
or referred to in this Agreement or the Confidentiality Agreements.

 

10.13. Severability. If any term, provision, covenant, agreement, or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void, or unenforceable, the remainder of the terms, provisions, covenants,
agreements, and restrictions of this Agreement shall continue in full force and
effect and will in no way be affected, impaired, or invalidated, so long as the
economic or legal substance of the transactions contemplated herein are not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated herein
shall be consummated as originally contemplated to the fullest extent possible.

 

72



--------------------------------------------------------------------------------

10.14. Equitable Remedies. Subject to Section 10.04, the parties agree that
money damages or other remedy at law would not be a sufficient or adequate
remedy for any breach or violation of, or default under, this Agreement by them
and that in addition to all other remedies available to them, each of them shall
be entitled, to the fullest extent permitted by law, to an injunction
restraining such breach, violation, or default or threatened breach, violation,
or default and to any other equitable relief, including specific performance to
enforce specifically the performance of the terms and provisions hereof, without
bond or other security being required.

 

10.15. Disclosure Schedules. Matters reflected in the Mykrolis Disclosure
Schedule and the Entegris Disclosure Schedule are not necessarily limited to
matters required by this Agreement to be reflected in such Disclosure Schedules.
Such additional matters may be set forth for informational purposes, do not
necessarily include other matters of a similar nature that are not required to
be reflected in such Disclosure Schedules, and do not establish any standard or
definition of materiality. A disclosure made by a party in any Section of this
Agreement or its Disclosure Schedule that is sufficient to reasonably inform
such party of information required to be disclosed in another Section of this
Agreement or such party’s Disclosure Schedule in order to avoid a
misrepresentation thereunder shall be deemed to have been made with respect to
the other Section of this Agreement or such party’s Disclosure Schedule.

 

10.16. Reliance on Representations. Notwithstanding any investigation,
knowledge, or review made at any time by or on behalf of any party hereto, the
parties acknowledge and agree that all representations and warranties contained
in this Agreement, or in the Exhibits or in any of the documents, certification,
or agreements delivered in connection therewith are being relied upon as a
material inducement to enter into this Agreement and the transactions
contemplated herein.

 

10.17. Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or related to this Agreement or the transactions contemplated hereby.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties execute and deliver this Agreement as of the
date first above written.

 

ENTEGRIS, INC. By:  

/s/ James E. Dauwalter

--------------------------------------------------------------------------------

Its:   President and Chief Executive Officer MYKROLIS CORPORATION By:  

/s/ Gideon Argov

--------------------------------------------------------------------------------

Its:   Chief Executive Officer EAGLE DE, INC. By:  

/s/ James E. Dauwalter

--------------------------------------------------------------------------------

Its:   President and Chief Executive Officer

 

74



--------------------------------------------------------------------------------

Exhibit A

 

AGREEMENT AND PLAN OF MERGER*

 

by and between

ENTEGRIS, INC.

(a Minnesota corporation)

and

EAGLE DE, INC.

(a Delaware corporation)

 

This Agreement and Plan of Merger (the “Plan of Merger”) is made and entered
into as of March 21, 2005, by and between Entegris, Inc., a Minnesota
corporation (“Entegris”) and Eagle DE, Inc., a Delaware corporation (“Eagle
Delaware”) (individually a “Constituent Corporation” and collectively the
“Constituent Corporations”).

 

WITNESSETH:

 

WHEREAS, Entegris is a corporation duly organized and existing under the laws of
the State of Minnesota;

 

WHEREAS, Eagle Delaware is a corporation duly organized and existing under the
laws of the State of Delaware;

 

WHEREAS, the respective boards of directors of Entegris and Eagle Delaware have
determined that, for the purpose of effecting the reincorporation of Entegris in
the State of Delaware, it is advisable and in the best interests of Entegris and
Eagle Delaware and their respective shareholders that Entegris merge with and
into Eagle Delaware on the terms and conditions herein provided; and

 

WHEREAS, the respective boards of directors of Entegris and Eagle Delaware have
adopted and approved this Plan of Merger and have directed that this Plan of
Merger be submitted to a vote of their shareholders and sole shareholder
respectively;

 

WHEREAS, the Reincorporation Merger, as hereinafter defined, is intended to be
treated as a reincorporation under section 368(a)(1)(F) of the Internal Revenue
Code of 1986, as amended (the “Code”), for U.S. federal income tax purposes, the
Plan of Merger is hereby adopted as a plan of reorganization within the meaning
of section 368 of the Code, and Eagle Delaware has conducted no business
activities since its formation and was organized solely for the purpose of
effecting the reincorporation of Entegris in Delaware.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, Entegris and Eagle Delaware hereby agree as follows:

 

ARTICLE I

AGREEMENT AND PLAN OF MERGER

 

1.1 Plan Adopted. This Plan of Merger of each of the Constituent Corporations
pursuant to the provisions of Section 252 of the Delaware General Corporation
Law and Sections 302A.611, 302A.613 and 302A.615 of the Minnesota Business
Corporation Act is adopted as follows:

 

(1) At the Effective Time, as hereinafter defined, Entegris shall be merged with
and into Eagle Delaware (the “Reincorporation Merger”).

 

(2) The surviving corporation of the Reincorporation Merger (the
“Reincorporation Merger Surviving Corporation”) shall be Eagle Delaware and the
name of Eagle Delaware shall be “Entegris, Inc.”

--------------------------------------------------------------------------------

* This document reflects technical changes and corrections effected by the First
Amendment to Agreement and Plan of Merger, dated as of May 4, 2005, by and
between the parties hereto.

 

75



--------------------------------------------------------------------------------

(3) At the Effective Time, the separate existence of Entegris shall cease and
the Reincorporation Merger shall have the other effects set forth in the
provisions of the Delaware General Corporation Law and the Minnesota Business
Corporation Act.

 

(4) At the Effective Time, by virtue of the Reincorporation Merger and without
any action on the part of the holders thereof, each share of common stock of
Entegris, par value $.01 per share (“Entegris Common Stock”), the only
authorized class of capital stock of Entegris, shall be automatically converted
into one share of common stock, par value $.01 per share, of the Reincorporation
Merger Surviving Corporation (“Surviving Corporation Common Stock”).

 

(5) At the Effective Time, by virtue of the Reincorporation Merger and without
any action on the part of the holder thereof, each share of common stock of
Eagle Delaware, par value $.01 per share (“Eagle Delaware Common Stock”),
outstanding and owned by Entegris, constituting the only Eagle Delaware capital
stock outstanding immediately prior to the Effective Time, or held by Eagle
Delaware as treasury shares, shall be cancelled and shall cease to exist, and no
stock, cash or other property shall be issued in respect thereof.

 

1.2 Effective Time. Following (i) the requisite approval of this Plan of Merger
and the Reincorporation Merger by the shareholders of Entegris and the
stockholder of Eagle Delaware, (ii) the execution and filing with the Secretary
of State of Delaware of a Certificate of Merger pursuant to Section 252 of the
Delaware General Corporation Law and (iii) the execution and filing with the
Secretary of State of Minnesota of Articles of Merger pursuant to Section
302A.615 of the Minnesota Business Corporation Act, the Reincorporation Merger
shall become effective in Delaware upon the filing of such Certificate of Merger
with the Secretary of State of Delaware and in Minnesota upon the filing of such
Articles of Merger with the Secretary of State of Minnesota (the “Effective
Time”).

 

1.3 No Appraisal or Dissenters Rights. In accordance with the provisions of
Section 262 of the Delaware General Corporation Law and Section 302A.471 of the
Minnesota Business Corporation Act, no holder of shares of Entegris Common Stock
or Eagle Delaware Common Stock shall have any appraisal or dissenters rights as
a result of the execution and delivery of this Plan of Merger or the
consummation of the Reincorporation Merger.

 

ARTICLE II

EXCHANGE OF SHARES

 

2.1 Entegris Stock Certificates. At or after the Effective Time, each holder of
shares of Entegris Common Stock immediately prior to the Effective Time, upon
surrender to the Reincorporation Merger Surviving Corporation of the
certificates which, prior to the Effective Time, evidenced outstanding shares of
Entegris Common Stock, shall be entitled to receive in exchange therefor a
certificate or certificates representing the number of shares of Surviving
Corporation Common Stock into which such shares of Entegris Common Stock shall
have been converted as provided in Section 1.1(4). Nothing stated herein shall
require a holder of a certificate which represented a share of Entegris Common
Stock immediately prior to the Effective Time to surrender such certificate.
After the Effective Time, and until so surrendered, each such outstanding
certificate for such shares of Entegris Common Stock that have been converted
into shares of Surviving Corporation Common Stock in accordance with this Plan
of Merger will be deemed for all corporate purposes of the Reincorporation
Merger Surviving Corporation to evidence ownership of, and represent, the number
of shares of Surviving Corporation Common Stock into which such shares of
Entegris Common Stock were converted at the Effective Time. The registered owner
on the books and records of the transfer agent of Eagle Delaware of any such
outstanding certificate for shares of Entegris Common Stock shall, until such
certificate shall have been surrendered for transfer, have and be entitled to
all rights of a holder of Surviving Corporation Common Stock with respect to
each share represented by such certificate, including all voting rights and
rights to dividends and other distributions upon the shares of the
Reincorporation Merger Surviving Corporation represented by such outstanding
certificate. The Reincorporation Merger Surviving Corporation shall not be
obligated to issue new

 

76



--------------------------------------------------------------------------------

certificates evidencing such shares of its capital stock unless and until the
old certificates formerly representing shares of Entegris Common Stock are
either delivered to the Reincorporation Merger Surviving Corporation, or in any
particular case the registered holder thereof notifies the Reincorporation
Merger Surviving Corporation that such certificates have been lost, stolen, or
destroyed and complies with the provisions of Article IX of this Plan of Merger.

 

2.2 Eagle Delaware Stock Certificates. At or after the Effective Time, Entegris
shall surrender the certificates which, prior to the Effective Time, evidenced
the outstanding shares of Eagle Delaware Common Stock to the Reincorporation
Merger Surviving Corporation for cancellation and no stock, cash or other
property shall be issued in respect thereof. After the Effective Time, and until
so surrendered, no outstanding certificate for such shares of Eagle Delaware
Common Stock outstanding prior to the Reincorporation Merger shall be deemed for
any corporate purpose to represent any interest in Eagle Delaware or the
Reincorporation Merger Surviving Corporation or to entitle the holder thereof to
any stock, cash or other property.

 

ARTICLE III

CERTIFICATE OF INCORPORATION AND BYLAWS

 

At the Effective Time, the Certificate of Incorporation and Bylaws of Eagle
Delaware, as in effect immediately prior to the Effective Time, shall be the
Certificate of Incorporation and Bylaws of the Reincorporation Merger Surviving
Corporation. The parties agree that, and agree to take all action in order that,
immediately prior to the Effective Time, the Certificate of Incorporation and
Bylaws of Eagle Delaware shall be in the forms attached hereto as Exhibits A-1
and A-2, respectively, unless and to the extent the parties agree to changes
therein (in which case the parties agree to cause the Certificate of
Incorporation and Bylaws of Eagle Delaware to be in such forms, with such
changes as are agreed upon by the parties, immediately prior to the Effective
Time), provided, however, if any provision of such Certificate of Incorporation
and Bylaws (i) is required to be submitted separately to the shareholders of
Entegris for approval by such shareholders at the time of their approval of the
Reincorporation Merger and (ii) does not receive the approval of the Entegris
shareholders, then the Certificate of Incorporation and the Bylaws of Eagle
Delaware as in effect immediately prior to the Effective Time shall not include
such provisions.

 

ARTICLE IV

DIRECTORS AND OFFICERS

 

4.1 Directors. From and after the Effective Time, the Directors of Eagle
Delaware shall be the directors of the Reincorporation Merger Surviving
Corporation, each to hold office until his or her successor is duly elected and
qualified or until his or her earlier death, resignation or removal.

 

4.2 Officers. From and after the Effective Time, the officers of Entegris shall
be officers of the Reincorporation Merger Surviving Corporation, each to hold
office until his or her successor is duly elected and qualified or until his or
her earlier death, resignation or removal.

 

ARTICLE V

STOCK OPTIONS, ETC.

 

At the Effective Time, each outstanding option to purchase shares of Entegris
Common Stock and each restricted stock unit that may be surrendered for Entegris
Common Stock that has been granted under any employee stock option or
compensation plan of, or other arrangement with, Entegris shall become an option
or restricted stock unit, as the case may be, for the same number of shares of
Surviving Corporation Common Stock as the number of shares of Entegris Common
Stock for which, immediately prior to the Effective Time, it was

 

77



--------------------------------------------------------------------------------

exercisable or could be surrendered, subject to the same vesting schedule,
forfeiture provisions and exercise price, as applicable, in effect immediately
before the Effective Time. Restricted stock of Entegris that is converted into
restricted stock of the Reincorporation Merger Surviving Corporation as a result
of the Reincorporation Merger shall be subject to the same vesting schedule and
forfeiture provisions, as applicable, in effect immediately before the Effective
Time.

 

ARTICLE VI

AMENDMENT

 

The Boards of Directors of the Constituent Corporations may amend this Plan of
Merger, by an instrument in writing signed on behalf of each Constituent
Corporation, at any time prior to the Effective Time, whether before or after
approval by the shareholders of Entegris and the stockholder of Eagle Delaware,
provided that after the shareholders or stockholder approval of a Constituent
Corporation is obtained, there shall be no further amendment that by law or the
rules of the NASDAQ National Market requires further approval by the
shareholders or stockholder of that Constituent Corporation without the further
approval of those shareholders or stockholder.

 

ARTICLE VII

TERMINATION

 

To the extent permitted by law, this Plan of Merger may be terminated, and the
Reincorporation Merger herein provided for may be abandoned, by mutual consent
of the Boards of Directors of the Constituent Corporations at any time prior to
the Effective Time. The Boards of Directors of the Constituent Corporations
shall terminate this Plan of Merger at such time, if any, as the Agreement and
Plan of Merger among Entegris, Eagle Delaware and Mongoose, dated as of the date
of this Plan of Merger, is terminated. Except as otherwise provided in this
Article VII, the Reincorporation Merger shall be submitted to the shareholders
of Entegris and the stockholder of Eagle Delaware whether or not the Board of
Directors of either Constituent Corporation recommends that the shareholders or
stockholder of that Constituent Corporation reject it.

 

ARTICLE VIII

FURTHER ASSURANCES

 

If at any time the Reincorporation Merger Surviving Corporation shall consider
or be advised that any further assignments or assurances in law or any other
acts are necessary or desirable to vest in the Reincorporation Merger Surviving
Corporation, according to the terms hereof, the title to any property or right
of either Constituent Corporation, the proper officers and directors of either
Constituent Corporation shall and will execute and make all such proper
assignments and assurances and do all things necessary to vest title in such
property or rights in the Reincorporation Merger Surviving Corporation, and
otherwise to carry out the purposes of this Agreement.

 

ARTICLE IX

LOST OR STOLEN CERTIFICATES

 

In the case of any lost, stolen, or destroyed certificate formerly representing
shares of Entegris Common Stock, the holder thereof may be required, as a
condition precedent to the delivery to the holder of certificates for the same
number of shares of Surviving Corporation Common Stock, to deliver to the
Reincorporation Merger Surviving Corporation a written indemnity agreement in
form and substance reasonably acceptable to the Reincorporation Merger Surviving
Corporation and, if reasonably deemed advisable by the Reincorporation Merger
Surviving Corporation, a bond in such reasonable sum as the Reincorporation
Merger Surviving

 

78



--------------------------------------------------------------------------------

Corporation may direct as indemnity against any claim that may be made against
any transfer or exchange agent, Entegris or the Reincorporation Merger Surviving
Corporation or any of their respective officers, directors, agents or affiliates
with respect to the certificate formerly representing shares of Entegris Common
Stock alleged to have been lost, stolen, or destroyed.

 

ARTICLE X

NO FURTHER TRANSFERS

 

As of the Effective Time, there shall be no transfers on the stock transfer
books of Entegris of the shares of Entegris Common Stock that were outstanding
immediately before the Effective Time. Notwithstanding the foregoing, after the
Effective Time, if certificates formerly representing shares of Entegris Common
Stock are presented to Eagle Delaware for transfer, they shall be canceled and
exchanged for the same number of shares of Eagle Delaware Common Stock as
provided in Articles I and II. After the Effective Time, the Reincorporation
Merger Surviving Corporation shall cause the shares of Entegris Common Stock to
be delisted from NASDAQ and at or prior to the Effective Time, Eagle Delaware
shall take such action as is necessary to cause Eagle Delaware to be treated as
a “successor issuer” to Entegris within the meaning of Rule 12g-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”), as amended, and shall
cause the shares of Eagle Delaware Common Stock to be registered under Section
12(g) of the Exchange Act and be authorized for quotation on NASDAQ under the
same trading symbol as had previously represented shares of Entegris Common
Stock.

 

ARTICLE XI

QUALIFICATION OF REINCORPORATION MERGER SURVIVING CORPORATION

IN MINNESOTA

 

Eagle Delaware hereby agrees, and shall provide in the Articles of Merger filed
with the Secretary of State of Minnesota, (1) that, as the Reincorporation
Merger Surviving Corporation, it may be served with process in the State of
Minnesota in any proceeding for the enforcement of any obligation of Entegris
and in a proceeding for the enforcement of the rights, if any, of a dissenting
shareholder of Entegris against the Reincorporation Merger Surviving
Corporation, and (2) that it hereby appoints, effective at the Effective Time,
the Secretary of State of Minnesota as its agent to accept service of process in
any such proceeding, and (3) that it will promptly pay to the dissenting
shareholders of Entegris the amounts, if any, to which they are entitled under
the provisions of the Minnesota Business Corporation Act with respect to the
rights of dissenting shareholders. Notwithstanding anything to the contrary
herein stated, the parties to this Agreement agree that, as stated in Section
1.3, no shareholders of Entegris are entitled to dissenters rights pursuant to
the Minnesota Business Corporation Act or otherwise as a result of this Plan of
Merger or the Reincorporation Merger.

 

ARTICLE XII

GOVERNING LAW

 

This Plan of Merger shall be governed by the internal laws of the State of
Delaware without giving effect to choice-of-law principles.

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan of Merger, having first been duly approved by the
respective Boards of Directors of each Constituent Corporation, is hereby
executed on behalf of each of said corporations by their respective officers
thereunto duly authorized as of the date above written.

 

ENTEGRIS, INC.,

a Minnesota corporation

By:

  /s/    JAMES E. DAUWALTER         Its:   President and Chief Executive Officer

EAGLE DE, INC.,

a Delaware corporation

By:

  /s/    JAMES E. DAUWALTER         Its:   President and Chief Executive Officer

 

80



--------------------------------------------------------------------------------

EXHIBIT B

 

EAGLE DE, INC.

 

CERTIFICATE OF INCORPORATION

 

ARTICLE I

 

The name of this corporation is Entegris, Inc. (hereinafter referred to as the
“Corporation”).

 

ARTICLE II

 

The registered office of this Corporation in the State of Delaware is located at
Corporation Trust Center, 1209 Orange Street, in the City of Wilmington (19801),
County of New Castle. The name of its registered agent at such address is The
Corporation Trust Company.

 

ARTICLE III

 

The purpose of this Corporation is to engage in any lawful act or activity for
which corporations may be organized under the Delaware General Corporation Law.

 

ARTICLE IV

 

A. The total number of shares of all classes of stock which the Corporation
shall have authority to issue is 405,000,000 shares, consisting of (i)
400,000,000 shares of Common Stock, $.01 par value per share (“Common Stock”),
and (ii) 5,000,000 shares of Preferred Stock, $.01 par value per share
(“Preferred Stock”).

 

B. The board of directors is authorized, subject to any limitations prescribed
by law, to provide for the issuance of shares of Preferred Stock in series, and
by filing a certificate pursuant to the applicable law of the State of Delaware
(such certificate being hereinafter referred to as a “Preferred Stock
Designation”), to establish from time to time the number of shares to be
included in each such series, and to fix the designation, powers,

 

81



--------------------------------------------------------------------------------

preferences, and rights of the shares of each such series and any
qualifications, limitations or restrictions thereof. The number of authorized
shares of Preferred Stock may be increased or decreased (but not below the
number of shares thereof then outstanding) by the affirmative vote of the
holders of a majority of the Common Stock, without a vote of the holders of the
Preferred Stock, or of any series thereof, unless a vote of any such holders is
required pursuant to the terms of any Preferred Stock Designation.

 

ARTICLE V

 

Unless and except to the extent that the By-Laws of this Corporation shall so
require, the election of directors need not be by written ballot.

 

ARTICLE VI

 

In furtherance of and not in limitation of the powers conferred by statute, the
Board of Directors is expressly authorized to adopt, amend or repeal the By-Laws
of this Corporation, subject to the right of the stockholders entitled to vote
with respect thereto to alter and repeal the By-Laws adopted or amended by the
Board of Directors; provided, however, that, notwithstanding the fact that a
lesser percentage may be specified by law, the By-Laws shall not be altered,
amended or repealed by the stockholders of the Corporation except by the
affirmative vote of holders of not less than seventy-five percent (75%) of the
then outstanding shares of capital stock of the Corporation entitled to vote
generally in the election of directors. Notwithstanding any other provisions of
law, this Certificate of Incorporation or the By-Laws, each as amended, and
notwithstanding the fact that a lesser percentage may be specified by law, this
Certificate of Incorporation or the By-Laws of the Corporation, the affirmative
vote of seventy-five percent (75%) of the then outstanding shares of capital
stock of the Corporation entitled to vote generally in the election of directors
shall be required to amend or repeal, or to adopt any provisions inconsistent
with the purpose or intent of, this Article VI.

 

82



--------------------------------------------------------------------------------

ARTICLE VII

 

Except to the extent that the Delaware General Corporation Law prohibits the
elimination or limitation of liability of directors for breaches of fiduciary
duty, no director of the Corporation shall be personally liable to the
Corporation or its stockholders for monetary damages for any breach of fiduciary
duty as a director, notwithstanding any provision of law imposing such
liability. No amendment to or repeal of this provision shall apply to or have
any effect on the liability or alleged liability of any director of the
Corporation for or with respect to any acts or omissions of such director
occurring prior to such amendment.

 

ARTICLE VIII

 

The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by statute and this Certificate of Incorporation, and all
rights conferred upon stockholders herein are granted subject to this
reservation.

 

ARTICLE IX

 

This Article is inserted for the management of the business and for the conduct
of the affairs of the Corporation.

 

1. Number of Directors. The number of directors of the Corporation shall not be
less than three. The exact number of directors within the limitations specified
in the preceding sentence shall be fixed from time to time by, or in the manner
provided in, the By-Laws of the Corporation.

 

2. Classes of Directors. The Board of Directors shall be and is divided into
three classes: Class I, Class II and Class III. No one class shall have more
than one director more than any other class.

 

83



--------------------------------------------------------------------------------

3. Terms of Office. Except as provided in Section 4 of this Article IX, each
director shall serve for a term ending on the date of the third annual meeting
following the annual meeting at which such director was elected; provided,
however, that each initial director in Class I shall serve for a term ending on
the date of the Corporation’s first annual meeting of stockholders; each initial
director in Class II shall serve for a term ending on the date of the
Corporation’s second annual meeting of stockholders; and each initial director
in Class III shall serve for a term ending on the date of the Corporation’s
third annual meeting of stockholders; and provided, further, that the term of
each director shall be subject to the election and qualification of his or her
successor and to his or her earlier death, resignation or removal.

 

4. Removal. The directors of the Corporation may not be removed without cause
and may be removed for cause only by the affirmative vote of the holders of at
least seventy-five percent (75%) of the shares of the capital stock of the
Corporation issued and outstanding and entitled to vote generally in the
election of directors cast at a meeting of the stockholders called for that
purpose, notwithstanding the fact that a lesser percentage may be specified by
law.

 

5. Vacancies. Any vacancy in the Board of Directors, however occurring,
including a vacancy resulting from an enlargement of the Board, shall be filled
only by vote of a majority of the directors then in office, although less than a
quorum, or by a sole remaining director. A director elected to fill a vacancy
shall be elected for the unexpired term of his or her predecessor in office, and
a director chosen to fill a position resulting from an increase in the number of
directors shall hold office until the next election of the class for which such
director shall have been chosen, subject to the election and qualification of
his or her successor and to his or her earlier death, resignation or removal.

 

6. Stockholder Nominations and Introduction of Business, Etc. Advance notice of
stockholder nominations for election of directors and other business to be
brought by stockholders before either an annual or special meeting of
stockholders shall be given in the manner provided by the By-Laws of this
Corporation.

 

7. Amendment to Article. Notwithstanding any other provisions of law, this
Certificate of Incorporation or the By-Laws, each as amended, and
notwithstanding the fact that

 

84



--------------------------------------------------------------------------------

a lesser percentage may be specified by law, this Certificate of Incorporation
or the By-Laws of the Corporation, the affirmative vote of at least seventy-five
percent (75%) of the then outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors shall be required to
amend or repeal, or to adopt any provisions inconsistent with the purpose or
intent of, this Article IX.

 

ARTICLE X

 

1. Dividends. The Board of Directors shall have authority from time to time to
set apart out of any assets of the Corporation otherwise available for dividends
a reserve or reserves as working capital or for any other purpose or purposes,
and to abolish or add to any such reserve or reserves from time to time as said
board may deem to be in the interest of the Corporation; and said Board shall
likewise have power to determine in its discretion, except as herein otherwise
provided, what part of the assets of the Corporation available for dividends in
excess of such reserve or reserves shall be declared in dividends and paid to
the stockholders of the Corporation.

 

2. Location of Meetings, Books and Records. Except as otherwise provided in the
By-laws, the stockholders of the Corporation and the Board of Directors may hold
their meetings and have an office or offices outside of the State of Delaware
and, subject to the provisions of the laws of said State, may keep the books of
the Corporation outside of said State at such places as may, from time to time,
be designated by the Board of Directors or by the By-laws of this Corporation.

 

ARTICLE XI

 

Stockholders of the Corporation may not take any action by written consent in
lieu of a meeting. Notwithstanding any other provisions of law, this Certificate
of Incorporation or the By-Laws, each as amended, and notwithstanding the fact
that a lesser percentage may be specified by law, this Certificate of
Incorporation or the By-Laws of the Corporation, the

 

85



--------------------------------------------------------------------------------

affirmative vote of seventy-five percent (75%) of the then outstanding shares of
capital stock of the Corporation entitled to vote generally in the election of
directors shall be required to amend or repeal, or to adopt any provisions
inconsistent with the purpose or intent of, this Article XI.

 

ARTICLE XII

 

Special meetings of stockholders may be called at any time by only the Chairman
of the Board of Directors, the Chief Executive Officer (or if there is no Chief
Executive Officer, the President), or by the Board of Directors of the
Corporation pursuant to a resolution adopted by the affirmative vote of a
majority of the total number of directors then in office. Any business
transacted at any special meeting of stockholders shall be limited to matters
relating to the purpose or purposes stated in the notice of meeting.
Notwithstanding any other provisions of law, this Certificate of Incorporation
or the By-Laws, each as amended, and notwithstanding the fact that a lesser
percentage may be specified by law, this Certificate of Incorporation or the
By-Laws of the Corporation, the affirmative vote of seventy-five percent (75%)
of the then outstanding shares of capital stock of the Corporation entitled to
vote generally in the election of directors shall be required to amend or
repeal, or to adopt any provisions inconsistent with the purpose or intent of,
this Article XII.

 

ARTICLE XIII

 

The Corporation expressly elects to be governed by Section 203 of the Delaware
General Corporation Law.

 

86



--------------------------------------------------------------------------------

ENTEGRIS, INC. (FORMERLY KNOWN AS EAGLE DE, INC.)

 

BY-LAWS

 

– OFFICES

 

Registered Offices. The registered office of Entegris, Inc. (the “Corporation”)
in the State of Delaware shall be located at Corporation Trust Center, 1209
Orange Street, in the City of Wilmington (19801), County of New Castle. The name
of the Corporation’s registered agent at such address shall be The Corporation
Trust Company. The registered office and/or registered agent of the Corporation
may be changed from time to time by action of the Board of Directors.

 

Other offices. The Corporation may also have offices at such other places both
within and without the State of Delaware as the Board of Directors may from time
to time determine or the business of the Corporation may require.

 

Books. The books of the Corporation may be kept within or without of the State
of Delaware as the Board of Directors may from time to time determine or the
business of the Corporation may require.

 

– STOCKHOLDERS

 

Place of Meetings. All meetings of stockholders shall be held at such place
within or without the State of Delaware as may be designated from time to time
by the Board of Directors or the Chief Executive Officer (or, if there is no
Chief Executive Officer, the President).

 

Annual Meeting. The annual meeting of stockholders for the election of directors
and for the transaction of such other business as may properly be brought before
the meeting shall be held on such date and at such time as shall be fixed by the
Board of Directors, pursuant to a resolution adopted by the affirmative vote of
a majority of the total number of directors then in office, or by the Chief
Executive Officer (or, if there is no Chief Executive Officer, the President)
and stated in the notice of the meeting. If no annual meeting is held in
accordance with the foregoing provisions, the Board of Directors shall cause the
meeting to be held as soon thereafter as convenient.

 

Special Meeting. Special meetings of stockholders may be called at any time by
only the Chairman of the Board of Directors, the Chief Executive Officer (or, if
there is no Chief Executive Officer, the President) or by the Board of Directors
of the Corporation pursuant to a resolution adopted by the affirmative vote of a
majority of the total number of directors then in office. Any business
transacted at any special meeting of stockholders shall be limited to matters
relating to the purpose or purposes stated in the notice of meeting.

 

Notice of Meetings. Except as otherwise provided by law, written notice of each
meeting of stockholders, whether annual or special, shall be given not less than
ten (10) nor more than sixty (60) days before the date of the meeting to each
stockholder entitled to vote at such meeting. The notices of all meetings shall
state the place, date and hour of the meeting. The notice of a special meeting
shall state, in addition, the purpose or purposes for which the meeting is
called. If mailed, notice is given when deposited in the United States mail,
postage prepaid, directed to the stockholder at his or her address as it appears
on the records of the Corporation.

 

Voting List. The officer who has charge of the stock ledger of the Corporation
shall prepare, at least ten (10) days before every meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. Such list shall

 

87



--------------------------------------------------------------------------------

be open to the examination of any stockholder, for any purpose germane to the
meeting, during ordinary business hours, for a period of at least ten (10) days
prior to the meeting, at the principal place of business of the Corporation. The
list shall also be produced and kept at the time and place of the meeting during
the whole time of the meeting, and may be inspected by any stockholder who is
present.

 

Quorum. Except as otherwise provided by law, the Certificate of Incorporation or
these By-Laws, the holders of a majority of the shares of the capital stock of
the Corporation issued and outstanding and entitled to vote at the meeting,
present in person or represented by proxy, shall constitute a quorum for the
transaction of business.

 

Adjournments. Any meeting of stockholders may be adjourned to any other time and
to any other place at which a meeting of stockholders may be held under these
By-Laws by a majority of the stockholders present or represented at the meeting
and entitled to vote, although less than a quorum, or, if no stockholder is
present, by any officer entitled to preside at or to act as Secretary of such
meeting. It shall not be necessary to notify any stockholder of any adjournment
of less than thirty (30) days if the time and place of the adjourned meeting are
announced at the meeting at which adjournment is taken, unless after the
adjournment a new record date is fixed for the adjourned meeting. At the
adjourned meeting, the Corporation may transact any business which might have
been transacted at the original meeting.

 

Voting and Proxies. Except as otherwise provided by the Delaware General
Corporation Law, the Certificate of Incorporation or these By-Laws, each
stockholder shall have one vote for each share of capital stock entitled to vote
and held of record by such stockholder. To the extent permitted by law, each
stockholder of record entitled to vote at a meeting of stockholders may vote in
person or may authorize another person or persons to vote or act for him or her
by proxy, which proxy may be authorized in writing, telegram, cablegram or other
means of electronic transmission by the stockholder or his or her authorized
agent. No such proxy shall be voted or acted upon after three years from the
date of its execution, unless the proxy expressly provides for a longer period.

 

Proxy Representation. Every stockholder may authorize another person or persons
to act for him or her by proxy in all matters in which a stockholder is entitled
to participate, whether by waiving notice of any meeting, objecting to or voting
or participating at a meeting, or expressing consent or dissent without a
meeting. No proxy shall be voted or acted upon after three years from its date
unless such proxy provides for a longer period. A duly executed proxy shall be
irrevocable if it states that it is irrevocable and, if, and only as long as, it
is coupled with an interest sufficient in law to support an irrevocable power. A
proxy may be made irrevocable regardless of whether the interest with which it
is coupled is an interest in the stock itself or an interest in the Corporation
generally.

 

Action at Meeting. When a quorum is present at any meeting, a plurality of the
votes properly cast for election to any office shall elect to such office and a
majority of the votes properly cast upon any question other than an election to
an office shall decide the question, except when a larger vote is required by
law, by the Certificate of Incorporation or by these By-laws. No ballot shall be
required for any election unless requested by a stockholder present or
represented at the meeting and entitled to vote in the election.

 

Nomination of Directors. Only persons who are nominated in accordance with the
following procedures shall be eligible for election as directors. The nomination
for election to the Board of Directors of the Corporation at a meeting of
stockholders may be made by the Board of Directors or by any stockholder of the
Corporation entitled to vote for the election of directors at such meeting who
complies with the notice procedures set forth in this Section 2.11. Such

 

88



--------------------------------------------------------------------------------

nominations, other than those made by or on behalf of the Board of Directors,
shall be made by notice in writing delivered or mailed by first class United
States mail, postage prepaid, to the Secretary, and received at the principal
executive offices of the Corporation not less than sixty (60) days nor more than
ninety (90) days prior to the anniversary date of the immediately preceding
annual meeting of stockholders; provided, however, that if the annual meeting is
not held within thirty (30) days before or after such anniversary date, then
such nomination shall have been delivered to or mailed and received by the
Secretary not later than the close of business on the 10th day following the
date on which the notice of the meeting was mailed or such public disclosure was
made, whichever occurs first. Such notice shall set forth (a) as to each
proposed nominee (i) the name, age, business address and, if known, residence
address of each such nominee, (ii) the principal occupation or employment of
each such nominee, (iii) the number of shares of stock of the Corporation which
are beneficially owned by each such nominee, and (iv) any other information
concerning the nominee that must be disclosed as to nominees in proxy
solicitations pursuant to Regulation 14A under the Securities Exchange Act of
1934, as amended, including such person’s written consent to be named as a
nominee and to serve as a director if elected; and (b) as to the stockholder
giving the notice (i) the name and address, as they appear on the Corporation’s
books, of such stockholder and (ii) the class and number of shares of the
Corporation which are beneficially owned by such stockholder. The Corporation
may require any proposed nominee to furnish such other information as may
reasonably be required by the Corporation to determine the eligibility of such
proposed nominee to serve as a director of the Corporation.

 

Notice of Business at Annual Meetings. The chairman of the meeting may, if the
facts warrant, determine and declare to the meeting that a nomination was not
made in accordance with the foregoing procedure, and if he or she should so
determine, he or she shall so declare to the meeting and the defective
nomination shall be disregarded.

 

Notice of Business at Annual Meetings. At an annual meeting of the stockholders,
only such business shall be conducted as shall have been properly brought before
the meeting. To be properly brought before an annual meeting, business must be
(a) specified in the notice of meeting (or any supplement thereto) given by or
at the direction of the Board of Directors, (b) otherwise properly brought
before the meeting by or at the direction of the Board of Directors, or (c)
otherwise properly brought before an annual meeting by a stockholder. For
business to be properly brought before an annual meeting by a stockholder, if
such business relates to the election of directors of the Corporation, the
procedures in Section 2.11 must be complied with. If such business relates to
any other matter, the stockholder must have given timely notice thereof in
writing to the Secretary. To be timely, a stockholder’s notice must be delivered
to or mailed and received at the principal executive offices of the Corporation
not less than sixty (60) days nor more than ninety (90) days prior to the
anniversary date of the immediately preceding annual meeting of stockholders;
provided, however, that if the annual meeting is not held within thirty (30)
days before or after such anniversary date, then for the notice by the
stockholder to be timely it must be so received not later than the close of
business on the 10th day following the date on which the notice of the meeting
was mailed or such public disclosure was made, whichever occurs first. A
stockholder’s notice to the Secretary shall set forth as to each matter the
stockholder proposes to bring before the annual meeting (a) a brief description
of the business desired to be brought before the annual meeting and the reasons
for conducting such business at the annual meeting, (b) the name and address, as
they appear on the Corporation’s books, of the stockholder proposing such
business, (c) the class and number of shares of the Corporation which are
beneficially owned by the stockholder and (d) any material interest of the

 

89



--------------------------------------------------------------------------------

stockholder in such business. Notwithstanding anything in these By-Laws to the
contrary, no business shall be conducted at any annual meeting except in
accordance with the procedures set forth in this Section 2.13, except that any
stockholder proposal which complies with Rule 14a-8 or any successor provision
or Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended, and is to be included in the Corporation’s proxy statement for an
annual meeting of stockholders shall be deemed to comply with the requirements
of this Section 2.13.

 

The chairman of the meeting shall, if the facts warrant, determine and declare
to the meeting that business was not properly brought before the meeting in
accordance with the provisions of this Section 2.13, and if he or she should so
determine, the chairman shall so declare to the meeting and any such business
not properly brought before the meeting shall not be transacted.

 

Action without Meeting. Stockholders may not take any action by written consent
in lieu of a meeting. Organization. The Chairman of the Board, or in his or her
absence the President shall call meetings of the stockholders to order, and act
as chairman of such meeting; provided, however, that the Board of Directors may
appoint any person to act as chairman of any meeting in the absence of the
Chairman of the Board. The Secretary of the Corporation shall act as secretary
at all meetings of the stockholders; provided, however, that in the absence of
the Secretary at any meeting of the stockholders, the acting chairman may
appoint any person to act as secretary of the meeting.

 

– DIRECTORS

 

General Powers. The business and affairs of the Corporation shall be managed by
or under the direction of a Board of Directors, who may exercise all of the
powers of the Corporation except as otherwise provided by law, the Certificate
of Incorporation or these By-Laws. In the event of a vacancy in the Board of
Directors, the remaining directors, except as otherwise provided by law, may
exercise the powers of the full Board of Directors until the vacancy is filled.

 

Number; Election and Qualification of Directors. The number of directors which
shall constitute the whole Board of Directors shall be determined by resolution
of the Board of Directors, but in no event shall be less than three. The
directors shall be elected at the annual meeting of stockholders by such
stockholders as have the right to vote on such election. The directors need not
be stockholders of the Corporation.

 

Classes of Directors. The Board of Directors shall be and is divided into three
classes: Class I, Class II and Class III. No one class shall have more than one
director more than any other class.

 

Terms of Office. Except as otherwise provided in the Certificate of
Incorporation or these By-Laws, each director shall serve for a term ending on
the date of the third annual meeting following the annual meeting at which such
director was elected; provided, however, that each initial director in Class I
shall serve for a term ending on the date of the Corporation’s first annual
meeting of stockholders; each initial director in Class II shall serve for a
term ending on the date of the Corporation’s second annual meeting of
stockholders; and each initial director in Class III shall serve for a term
ending on the date of the Corporation’s third annual meeting of stockholders;
and provided, further, that the term of each director shall be subject to the
election and qualification of his or her successor and to his or her earlier
death, resignation or removal.

 

Removal. The directors of the Corporation may not be removed without cause and
may be removed for cause only by the affirmative vote of the holders of at least
seventy-five percent (75%) of the shares of the capital stock of the Corporation
issued and outstanding and entitled to vote generally in the election of
directors cast at a meeting of the stockholders called for that purpose,
notwithstanding the fact that a lesser percentage may be specified by law.

 

90



--------------------------------------------------------------------------------

Vacancies. Any vacancy in the Board of Directors, however occurring, including a
vacancy resulting from an enlargement of the Board, shall be filled only by vote
of a majority of the directors then in office, although less than a quorum, or
by a sole remaining director. A director elected to fill a vacancy shall be
elected for the unexpired term of his or her predecessor in office, and a
director chosen to fill a position resulting from an increase in the number of
directors shall hold office until the next election of the class for which such
director shall have been chosen, subject to the election and qualification of
his or her successor and to his or her earlier death, resignation or removal.

 

Resignation. Any director may resign at any time upon notice given in writing or
by electronic transmission to the Corporation at its principal office or to the
President or Secretary. Such resignation shall be effective upon receipt unless
it is specified to be effective at some other time or upon the happening of some
other event.

 

Regular Meetings. The regular meetings of the Board of Directors may be held
without notice at such time and place, either within or without the State of
Delaware, as shall be determined from time to time by the Board of Directors;
provided, that any director who is absent when such a determination is made
shall be given notice of the determination. A regular meeting of the Board of
Directors may be held without notice immediately after and at the same place as
the annual meeting of stockholders.

 

Special Meetings. Special meetings of the Board of Directors may be held at any
time and place, within or without the State of Delaware, designated in a call by
the Chairman of the Board of Directors, the Chief Executive Officer (or if there
is no Chief Executive Officer, the President), two or more directors or by one
director in the event that there is only a single director in office.

 

Notice of Special Meetings. Notice of any special meeting of the Board of
Directors shall be given to each director by the Secretary or by the officer or
one of the directors calling the meeting. The notice shall be duly given to each
director (i) by giving notice to such director in person or by telephone at
least twenty four (24) hours in advance of the meeting, (ii) by sending a
telegram, telecopy, or telex, or delivering written notice by hand, to his or
her last known business or home address at least twenty four (24) hours in
advance of the meeting, or (iii) by mailing written notice to his or her last
known business or home address at least seventy two (72) hours in advance of the
meeting. A notice or waiver of notice of a special meeting of the Board of
Directors need not specify the purposes of the meeting.

 

Meetings by Telephone Conference Calls. The Board of Directors or any members of
any committee of the Board of Directors designated by the directors may
participate in a meeting of the Board of Directors or such committee by means of
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other. Participation by such
means shall constitute presence in person at such meeting.

 

Quorum. A majority of the total number of the whole Board of Directors shall
constitute a quorum at all meetings of the Board of Directors. In the event one
or more of the directors shall be disqualified to vote at any meeting, then the
required quorum shall be reduced by one for each such director so disqualified;
provided, however, that in no case shall less than one-third (1/3) of the number
of directors so fixed constitute a quorum. In the absence of a quorum at any
such meeting, a majority of the directors present may adjourn the meeting from
time to time without further notice, other than announcement at the meeting,
until a quorum shall be present.

 

Action at Meeting. At any meeting of the Board of Directors at which a quorum is
present, the vote of a majority of those present shall be sufficient to take any
action, unless a different vote is specified by law, the Certificate of
Incorporation or these By-Laws.

 

91



--------------------------------------------------------------------------------

Action by Consent. Any action required or permitted to be taken at any meeting
of the Board of Directors or of any committee of the Board of Directors may be
taken without a meeting, if all members of the Board or committee, as the case
may be, consent to the action in writing, and the written consents are filed
with the minutes of proceedings of the Board of Directors or committee of the
Board of Directors, as applicable.

 

Removal. The directors of the Corporation may not be removed without cause and
may be removed for cause only by the affirmative vote of the holders of
seventy-five percent (75%) of the shares of the capital stock of the Corporation
issued and outstanding and entitled to vote generally in the election of
directors cast at a meeting of the stockholders called for that purpose.

 

Committees. The Board of Directors may, by resolution passed by a majority of
the whole Board, designate one or more committees, each committee to consist of
one or more of the directors of the Corporation. The Board of Directors may
designate one or more directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of the committee. In
the absence or disqualification of a member of a committee, the member or
members of the committee present at any meeting and not disqualified from
voting, whether or not he, she or they constitute a quorum, may unanimously
appoint another member of the Board of Directors to act at the meeting in the
place of any such absent or disqualified member. Any such committee, to the
extent provided in the resolution of the Board of Directors and subject to the
provisions of the Delaware General Corporation Law, shall have and may exercise
all the powers and authority of the Board of Directors in the management of the
business and affairs of the Corporation and may authorize the seal of the
Corporation to be affixed to all papers which may require it. Each such
committee shall keep minutes and make such reports as the Board of Directors may
from time to time request. Except as the Board of Directors may otherwise
determine, any committee may make rules for the conduct of its business, but
unless otherwise provided by the directors or in such rules, its business shall
be conducted as nearly as possible in the same manner as is provided in these
By-Laws for the Board of Directors.

 

Compensation of Directors. The directors may be paid such compensation for their
services and such reimbursement for expenses of attendance at meetings as the
Board of Directors may from time to time determine. No such payment shall
preclude any director from serving the Corporation or any of its parent or
subsidiary corporations in any other capacity and receiving compensation for
such service.

 

– OFFICERS

 

Enumeration. The officers of the Corporation shall consist of a Chief Executive
Officer, a President, a Chief Financial Officer, a Secretary and a Treasurer.
The Board of Directors may appoint other officers with such titles and powers as
it may deem appropriate, including, without limitation, one or more Vice
Presidents and one or more Controllers.

 

Election. The Chief Executive Officer, President, Chief Financial Officer,
Secretary and Treasurer shall be elected annually by the Board of Directors at
its first meeting following the annual meeting of stockholders. Other officers
may be appointed by the Board of Directors at such meeting or at any other
meeting.

 

Qualification. No officer need be a stockholder of the Corporation. Any two or
more offices may be held by the same person.

 

Tenure. Except as otherwise provided by law, by the Certificate of Incorporation
or by these By-Laws, each officer shall hold office until his or her successor
is elected and qualified, unless a different term is specified in the vote
choosing or appointing him or her, or until his or her earlier death,
resignation or removal.

 

92



--------------------------------------------------------------------------------

Resignation and Removal. Any officer may resign by delivering his or her written
resignation to the Corporation at its principal office or to the Chief Executive
Officer or Secretary. Such resignation shall be effective upon receipt unless it
is specified to be effective at some other time or upon the happening of some
other event. Any officer may be removed at any time, with or without cause, by
vote of a majority of the entire number of directors then in office.

 

Except as the Board of Directors may otherwise determine, no officer who resigns
or is removed shall have any right to any compensation as an officer for any
period following his or her resignation or removal, or any right to damages on
account of such removal, whether his of her compensation be by the month or by
the year or otherwise, unless such compensation is expressly provided in a duly
authorized written agreement with the Corporation.

 

Vacancies. The Board of Directors may fill any vacancy occurring in any office
for any reason and may, in its discretion, leave unfilled for such period as it
may determine any offices other than those of Chief Executive Officer,
President, Secretary and Treasurer. Each such successor shall hold office for
the unexpired term of his or her predecessor and until his or her successor is
elected and qualified, or until his or her earlier death, resignation or
removal.

 

Chairman of the Board. The Board of Directors may appoint a Chairman of the
Board. If the Board of Directors appoints a Chairman of the Board, he or she
shall perform such duties and possess such powers as are assigned to him or her
by the Board of Directors.

 

Chief Executive Officer. The Chief Executive Officer shall, subject to the
direction of the Board of Directors, have general charge and supervision of the
business of the Corporation. Unless otherwise provided by the Board of
Directors, he or she shall preside at all meetings of the stockholders and, if
he or she is a director, at all meetings of the Board of Directors. The Chief
Executive Officer shall perform such other duties and possess such other powers
as the Board of Directors may from time to time prescribe.

 

President. The President shall perform such duties and possess such powers as
the Board of Directors or the Chief Executive Officer may from time to time
prescribe. In the event of the absence, inability or refusal to act of the Chief
Executive Officer, the President shall perform the duties of the Chief Executive
Officer and when so performing shall have all the powers of and be subject to
all the restrictions upon the office of Chief Executive Officer.

 

Chief Financial Officer. The Chief Financial Officer shall perform such duties
and possess such powers as the Board of Directors or the Chief Executive Officer
may from time to time prescribe. The Chief Financial Officer shall have the
custody of the corporate funds and securities; shall keep full and accurate all
books and accounts of the Corporation as shall be necessary or desirable in
accordance with applicable law or generally accepted accounting principles;
shall deposit all monies and other valuable effects in the name and to the
credit of the Corporation as may be ordered by the Chairman of the Board or the
Board of Directors; shall cause the funds of the Corporation to be disbursed
when such disbursements have been duly authorized, taking proper vouchers for
such disbursements; and shall render to the Board of Directors, at its regular
meeting or when the Board of Directors so requires, an account of the
Corporation.

 

Vice Presidents. Any Vice President shall perform such duties and possess such
powers as the Board of Directors, the Chief Executive Officer or the President
may from time to time prescribe. The Board of Directors may assign to any Vice
President the title of Executive Vice President, Senior Vice President or any
other such title.

 

93



--------------------------------------------------------------------------------

Controllers. Any Controller shall perform such duties and possess such powers as
the Board of Directors, the Chief Executive Officer or any Vice President may
from time to time prescribe.

 

Secretary. The Secretary shall perform such duties and possess such powers as
the Board of Directors or the Chief Executive Officer may from time to time
prescribe. In addition, the Secretary shall perform such duties and have such
powers as are incident to the office of the Secretary, including without
limitation the duty and power to give notices of all meetings of stockholders
and special meetings of the Board of Directors, to attend all meetings of
stockholders and the Board of Directors and keep a record of the proceedings, to
maintain a stock ledger and prepare lists of stockholders and their addresses as
required, to be custodian of corporate records and the corporate seal and to
affix and attest to the same on documents.

 

In the event of the absence, inability or refusal to act of the Secretary at any
meeting of stockholders or directors, the person presiding at the meeting shall
designate a temporary secretary to keep a record of the meeting.

 

Treasurer. The Treasurer shall perform such duties and possess such powers as
the Board of Directors, the Chief Executive Officer or the Chief Financial
Officer may from time to time prescribe. In addition, the Treasurer shall
perform such duties and have such powers as are incident to the office of
Treasurer, including without limitation the duty and power to keep and be
responsible for all funds and securities of the Corporation, to deposit funds of
the Corporation in depositories selected in accordance with these By-Laws, to
disburse such funds as ordered by the Board of Directors, to make proper
accounts of such funds, and to render as required by the Board of Directors
statements of all such transactions and of the financial condition of the
Corporation. Unless the Board of Directors has designated another officer as
Chief Financial Officer, the Treasurer shall be the Chief Financial Officer of
the Corporation.

 

In the event of the absence, inability or refusal to act of the Treasurer, the
Board of Directors shall appoint a temporary treasurer, who shall perform the
duties and exercise the powers of the Treasurer.

 

Other Officers, Assistant Officers and Agents. Officers, assistant officers and
agents, if any, other than those whose duties are provided for in these By-laws,
shall have such authority and perform such duties as may from time to time be
prescribed by resolution of the Board of Directors.

 

Salaries. Officers of the Corporation shall be entitled to such salaries,
compensation or reimbursement as shall be fixed or allowed from time to time by
the Board of Directors.

 

– CAPITAL STOCK

 

Certificates of Stock. Every holder of stock of the Corporation shall be
entitled to have a certificate, in such form as may be prescribed by law and by
the Board of Directors, certifying the number and class of shares owned by him
or her in the Corporation. Each such certificate shall be signed by, or in the
name of the Corporation by the Chairman of the Board of Directors, the Chief
Executive Officer or the President, and the Treasurer or the Secretary of the
Corporation. Any or all of the signatures on the certificate may be a facsimile.

 

94



--------------------------------------------------------------------------------

Each certificate for shares of stock which are subject to any restriction on
transfer pursuant to the Certificate of Incorporation, the By-Laws, applicable
securities laws or any agreement among any number of stockholders or among such
holders and the Corporation shall have conspicuously noted on the face or back
of the certificate either the full text of the restriction or a statement of the
existence of such restriction.

 

Transfers. Except as otherwise established by rules and regulations adopted by
the Board of Directors, and subject to applicable law, shares of stock may be
transferred on the books of the Corporation by the surrender to the Corporation
or its transfer agent of the certificate representing such shares properly
endorsed or accompanied by a written assignment or power of attorney properly
executed, and with such proof of authority or the authenticity of signature as
the Corporation or its transfer agent may reasonably require. Except as may be
otherwise required by law, by the Certificate of Incorporation or by these
By-Laws, the Corporation shall be entitled to treat the record holder of stock
as shown on its books as the owner of such stock for all purposes, including the
payment of dividends and the right to vote with respect to such stock,
regardless of any transfer, pledge or other disposition of such stock, until the
shares have been transferred on the books of the Corporation in accordance with
the requirements of these By-Laws.

 

Lost, Stolen or Destroyed Certificates. The Corporation may issue a new
certificate of stock in place of any previously issued certificate alleged to
have been lost, stolen, or destroyed, upon such terms and conditions as the
Board of Directors may prescribe, including the presentation of reasonable
evidence of such loss, theft or destruction and the giving of such indemnity as
the Board of Directors may require for the protection of the Corporation or any
transfer agent or registrar.

 

Record Date. In order that the Corporation may determine the stockholders
entitled to notice of or to vote at any meeting of stockholders, or to receive
payment of any dividend or other distribution or allotment of any rights or to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the Board of Directors may, except
as otherwise required by law, fix a record date, which record date shall not
precede the date on which the resolution fixing the record date is adopted and
which record date shall not be more than sixty

 

95



--------------------------------------------------------------------------------

(60) nor less than ten (10) days before the date of any meeting of stockholders,
nor more than sixty (60) days prior to the time for such other action as
hereinbefore described; provided, however, that if no record date is fixed by
the Board of Directors, the record date for determining stockholders entitled to
notice of or to vote at a meeting of stockholders shall be at the close of
business on the day next preceding the day on which notice is given or, if
notice is waived, at the close of business on the day next preceding the day on
which the meeting is held, and, for determining stockholders entitled to receive
payment of any dividend or other distribution or allotment of rights or to
exercise any rights of change, conversion or exchange of stock or for any other
purpose, the record date shall be at the close of business on the day on which
the Board of Directors adopts a resolution relating thereto.

 

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.

 

Dividends. Subject to limitations contained in the Delaware General Corporation
Law, the Certificate of Incorporation and these By-laws, the Board of Directors
may declare and pay dividends upon the shares of capital stock of the
Corporation, which dividends may be paid either in cash, in property or in
shares of the capital stock of the Corporation.

 

– GENERAL PROVISIONS

 

Fiscal Year. Except as from time to time otherwise designated by the Board of
Directors, the fiscal year of the Corporation shall begin on the first day of
January in each year and end on the last day of December in each year.

 

Corporate Seal. The corporate seal, if any, shall be in such form as shall be
approved by the Board of Directors.

 

Form of Notice. Whenever any notice whatsoever is required to be given in
writing to any stockholder by law, by the Certificate of Incorporation or by
these By-laws, such notice may be given by a form of electronic transmission
pursuant to Section 232 of the Delaware General Corporation Law if the
stockholder to whom such notice is given has previously consented to the receipt
of notice by electronic transmission.

 

Waiver of Notice. A written waiver of any notice, signed by a stockholder or
director, or waiver by electronic transmission by such person, whether given
before or after the time of the event for which notice is to be given, shall be
deemed equivalent to the notice required to be given to such person. Neither the
business nor the purpose of any meeting need be specified in such a waiver.
Attendance at any meeting shall constitute waiver of notice except attendance
for the sole purpose of objecting to the timeliness of notice.

 

96



--------------------------------------------------------------------------------

Voting of Securities. Except as the directors may otherwise designate, the Chief
Executive Officer or Treasurer may waive notice of, and act as, or appoint any
person or persons to act as, proxy or attorney-in-fact for this Corporation
(with or without power of substitution) at, any meeting of stockholders or
shareholders of any other corporation or organization, the securities of which
may be held by this Corporation.

 

Evidence of Authority. A certificate by the Secretary, or a temporary secretary,
as to any action taken by the stockholders, directors, a committee or any
officer or representative of the Corporation shall, as to all persons who rely
on the certificate in good faith, be conclusive evidence of such action.

 

Certificate of Incorporation. All references in these By-Laws to the Certificate
of Incorporation shall be deemed to refer to the Certificate of Incorporation of
the Corporation, as amended or restated and in effect from time to time.

 

Transactions with Interested Parties. No contract or transaction between the
Corporation and one or more of the directors or officers, or between the
Corporation and any other corporation, partnership, association, or other
organization in which one or more of the directors or officers are directors or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because the director or officer is present at or
participates in the meeting of the Board of Directors or a committee of the
Board of Directors which authorizes the contract or transaction or solely
because his, her or their votes are counted for such purpose, if:

 

The material facts as to his, her or their relationship or interest and as to
the contract or transaction are disclosed or are known to the Board of Directors
or the committee, and the Board of Directors or committee of the Board of
Directors in good faith authorizes the contract or transaction by the
affirmative votes of a majority of the disinterested directors, even though the
disinterested directors be less than a quorum;

 

The material facts as to his, her or their relationship or interest and as to
the contract or transaction are disclosed or are known to the stockholders
entitled to vote thereon, and the contract or transaction is specifically
approved in good faith by vote of the stockholders; or The contract or
transaction is fair as to the Corporation as of the time it is authorized,
approved or ratified by the Board of Directors, a committee of the Board of
Directors, or the stockholders.

 

97



--------------------------------------------------------------------------------

Common or interested directors may be counted in determining the presence of a
quorum at a meeting of the Board of Directors or of a committee which authorizes
the contract or transaction.

 

Severability. Any determination that any provision of these By-Laws is for any
reason inapplicable, illegal or ineffective shall not affect or invalidate any
other provision of these By-Laws.

 

Pronouns. All pronouns used in these By-Laws shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the person
or persons may require.

 

Contracts. In addition to the powers otherwise granted to officers pursuant to
Article 4 hereof, the Board of Directors may authorize any officer or officers,
or any agent or agents, of the Corporation to enter into any contract or to
execute and deliver any instrument in the name of and on behalf of the
Corporation, and such authority may be general or confined to specific
instances.

 

Loans. The Corporation may lend money to, or guarantee any obligation of, or
otherwise assist any officer or other employee of the Corporation or of its
subsidiaries, including any officer or employee who is a Director of the
Corporation or its subsidiaries, whenever, in the judgment of the Directors,
such loan, guaranty or assistance may reasonably be expected to benefit the
Corporation. The loan, guaranty or other assistance may be with or without
interest, and may be unsecured, or secured in such manner as the Board of
Directors shall approve, including, without limitation, a pledge of shares of
stock of the Corporation. Nothing in this section shall be deemed to deny, limit
or restrict the powers of guaranty or warranty of the Corporation at common law
or under any statute.

 

Inspection of Books and Records. The Board of Directors shall have power from
time to time to determine to what extent and at what times and places and under
what conditions and regulations the accounts and books of the Corporation, or
any of them, shall be open to the inspection of the stockholders; and no
stockholder shall have any right to inspect any account or book or document of
the Corporation, except as conferred by the laws of the State of Delaware,
unless and until authorized so to do by resolution of the Board of Directors or
of the stockholders of the Corporation.

 

Section Headings. Section headings in these By-laws are for convenience of
reference only and shall not be given any substantive effect in limiting or
otherwise construing any provision herein.

 

Inconsistent Provisions. In the event that any provision of these By-laws is or
becomes inconsistent with any provision of the Certificate of Incorporation, the
Delaware General Corporation Law or any other applicable law, the provision of
these By-laws shall not be given any effect to the extent of such inconsistency
but shall otherwise be given full force and effect.

 

– INDEMNIFICATION

 

Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she is or was a
director or an officer of the Corporation or is or was serving at the request of
the Corporation as a director, officer or trustee of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan (hereinafter an “indemnitee”), whether the
basis of such proceeding is alleged action in an

 

98



--------------------------------------------------------------------------------

official capacity as a director, officer or trustee or in any other capacity
while serving as a director, officer or trustee, shall be indemnified and held
harmless by the Corporation to the fullest extent authorized by the Delaware
General Corporation Law, as the same exists or may hereafter be amended (but, in
the case of any such amendment, only to the extent that such amendment permits
the Corporation to provide broader indemnification rights than such law
permitted the Corporation to provide prior to such amendment), against all
expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement) reasonably incurred or
suffered by such indemnitee in connection therewith; provided, however, that,
except as provided in Section 7.3 of this Article 7 with respect to proceedings
to enforce rights to indemnification, the Corporation shall indemnify any such
indemnitee in connection with a proceeding (or part thereof) initiated by such
indemnitee only if such proceeding (or part thereof) was authorized by the Board
of Directors of the Corporation.

 

Right to Advancement of Expenses. In addition to the right to indemnification
conferred in Section 7.1 of this Article 7, an indemnitee shall also have the
right to be paid by the Corporation the expenses (including attorney’s fees)
incurred in defending any such proceeding in advance of its final disposition
(hereinafter an “advancement of expenses”); provided, however, that, if the
Delaware General Corporation Law requires, an advancement of expenses incurred
by an indemnitee in his or her capacity as a director or officer (and not in any
other capacity in which service was or is rendered by such indemnitee,
including, without limitation, service to an employee benefit plan) shall be
made only upon delivery to the Corporation of an undertaking (hereinafter an
“undertaking”), by or on behalf of such indemnitee, to repay all amounts so
advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal (hereinafter a “final adjudication”)
that such indemnitee is not entitled to be indemnified for such expenses under
Section 7.1 or otherwise.

 

Right of Indemnitee to Bring Suit. If a claim under Section 7.1 or 7.2 of this
Article 7 is not paid in full by the Corporation within sixty (60) days after a
written claim has been received by the Corporation, except in the case of a
claim for an advancement of expenses, in which case the applicable period shall
be twenty (20) days, the indemnitee may at any time thereafter bring suit
against the Corporation to recover the unpaid amount of the claim. If successful
in whole or in part in any such suit, or in a suit brought by the Corporation to
recover an advancement of expenses pursuant to the terms of an undertaking, the
indemnitee shall be entitled to be paid also the expense of prosecuting or
defending such suit. In (i) any suit brought by the indemnitee to enforce a
right to indemnification hereunder (but not in a suit brought by the indemnitee
to enforce a right to an advancement of expenses) it shall be a defense that,
and (ii) in any suit brought by the Corporation to recover an advancement of
expenses pursuant to the terms of an undertaking, the Corporation shall be
entitled to recover such expenses upon a final adjudication that, the indemnitee
has not met any applicable standard for indemnification set forth in the
Delaware General Corporation Law. Neither the failure of the Corporation
(including its directors who are not parties to such action, a committee of such
directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
indemnitee is proper in the circumstances because the indemnitee has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Corporation (including its directors who
are not parties to such action, a committee of such directors, independent legal
counsel, or its stockholders) that the indemnitee has not met such applicable
standard of conduct, shall create a presumption that the indemnitee has not met
the applicable standard of conduct or, in the case of such a suit brought by the
indemnitee, be a defense to such suit. In any suit brought by the indemnitee to

 

99



--------------------------------------------------------------------------------

enforce a right to indemnification or to an advancement of expenses hereunder,
or brought by the Corporation to recover an advancement of expenses pursuant to
the terms of an undertaking, the burden of proving that the indemnitee is not
entitled to be indemnified, or to such advancement of expenses, under this
Article 7 or otherwise shall be on the Corporation.

 

Non-Exclusivity of Rights. The rights to indemnification and to the advancement
of expenses conferred in this Article 7 shall not be exclusive of any other
right which any person may have or hereafter acquire under any statute, the
Corporation’s Certificate of Incorporation, By-laws, agreement, vote of
stockholders or directors or otherwise.

 

Insurance. The Corporation may maintain insurance, at its expense, to protect
itself and any director, officer, employee or agent of the Corporation or
another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under the Delaware General Corporation Law.

 

Indemnification of Employees and Agents of the Corporation. The Corporation may,
to the extent authorized from time to time by the Board of Directors, grant
rights to indemnification and to the advancement of expenses to any employee or
agent of the Corporation to the fullest extent of the provisions of this Article
with respect to the indemnification and advancement of expenses of

 

DIRECTORS AND OFFICERS OF THE CORPORATION.

 

Nature of Rights. The rights conferred upon indemnitees in this Article 7 shall
be contract rights and such rights shall continue as to an indemnitee who has
ceased to be a director, officer or trustee and shall inure to the benefit of
the indemnitee’s heirs, executors and administrators. Any amendment, alteration
or repeal of this Article 7 that adversely affects any right of an indemnitee or
its successors shall be prospective only and shall not limit or eliminate any
such right with respect to any proceeding involving any occurrence or alleged
occurrence of any action or omission to act that took place prior to such
amendment or repeal.

 

- AMENDMENTS

 

By the Board of Directors. These By-Laws may be altered, amended or repealed or
new By-Laws may be adopted by the affirmative vote of a majority of the
directors present at any regular or special meeting of the Board of Directors at
which a quorum is present.

 

By the Stockholders. Notwithstanding any other provision of law, the Certificate
of Incorporation or these By-Laws, and notwithstanding the fact that a lesser
percentage may be specified by law, the affirmative vote of the holders of at
least seventy-five percent (75%) of the shares of the capital stock of the
Corporation issued and outstanding and entitled to vote shall be required to
alter, amend or repeal any provision of these By-Laws or to adopt new By-Laws.

 

100